

Exhibit 10.1


































































CONSOLIDATED AGREEMENTS
BETWEEN
DMS HEALTH TECHNOLOGIES, INC.
AND
PHILIPS HEALTHCARE
A DIVISION OF
PHILIPS ELECTRONICS NORTH AMERICA CORPORATION






































--------------------------------------------------------------------------------





TABLE OF CONTENTS
COMMON
TERMS
4
1.
DEFINITIONS
4
2.
TERM AND TERMINATION
5
3.
COMPLIANCE WITH LAWS
6
4.
INSURANCE
6
5.
INDEMNIFICATION
7
6.
LIMITATIONS OF LIABILITY AND DISCLAIMERS
7
7.
WARRANTY AND LIMITATION OF REMEDIES
7
8.
CONFIDENTIALITY
8
9.
ADVERTISING, TRADEMARKS AND COPYRIGHT MATERIALS
8
10.
ASSIGNMENT
8
11.
TERMINATION
9
12.
FORCE MAJEURE
9
13.
NOTICE
9
14.
GENERAL COUNSEL
9
SCHEDULE A - MASTER DISTRIBUTOR AGREEMENT
11
1.
APPOINTMENT
14
2.
APPOINTMENT OF SUB-DISTRIBUTORS
14
3.
RELATIONSHIP
14
4.
ORDERS AND DELIVERY
15
5.
PRICE AND PAYMENT
15
6.
DISTRIBUTOR OBLIGATIONS
15
7.
PHILIPS OBLIGATIONS
16
8.
MODIFICATION OF PRODUCTS
16
9.
REPAIR OF DISTRIBUTOR OWNED DEFECT GOODS
16
10.
IN WARRANTY REPAIR/REPLACEMENT
17
11.
OUT-OF-WARRANTY REPAIR
17
12.
COMPLIANCE WITHLAWS
18
13.
TRACKING, RECALLS AND SAFE HARBOR REGULATIONS
18
14.
SOFTWARE AND SOFTWARE LICENSE TERMS
19
15.
U.S. GOVERNMENT
19
EXHIBIT A
19
PRODUCT EXHIBIT E
22
ATTACHMENT A
19
SCHEDULE B - MANUFACTURER REPRESENTATIVE AGREEMENT
47
1.
DEFINITIONS
48
2.
APPOINTMENT
48
3.
RELATIONSHIP OF PHILIPS AND REPRESENTATIVE
48
4.
COMPLIANCE WITH HIPAA LAWS
49
5.
PRICE AND DELIVERY
49
6.
COMMISSIONS
49
7.
NO MODIFICATION OF PRODUCTS
50
8.
EXPORTING
50
9.
ADVERTISING, TRADEMARKS, AND COPYRIGHTED MATERIALS
50



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 2 of 99




--------------------------------------------------------------------------------




10.
TERMINATION
50
11.
REPRESENTATIVE OBLIGATIONS
50
12.
TRAINING
52
13.
GENERAL CONDITIONS
53
14.
PRODUCT AND OTHEREXIIIBITS
54
EXHIBIT A
56
SCHEDULE C- SERVICE AGREEMENT
68
1.
TERM AND TERMINATION
69
2.
PRODUCT AND TERRITORY
69
3.
ORDERS & DISCOUNTS
69
4.
COMMISSIONS AND PAYMENT
69
5.
DMS SALES GOALS, QUARTERLY BUSINESS REVIEWS AND FORECAST OBLIGATIONS
71
6.
PROJECT MANAGEMENT & SERVICE KNOWLEDGE BASE MATERIALS
71
7.
TRAINING CLASSES AND SPARE PARTS
71
8.
VENDOR CREDENTIALING & CUSTOMER PREMISES POLICIES
72
9.
REPAIR
72
10.
NOTIFICATION OF COMPLAINTS
72
11.
CUSTOMER COMPLIANT COLLECTION
73
12.
ADVERSE EVENT/INCIDENT REPORTING
73
13.
BINDING ON THE SUBCONTRACTOR
73
14.
LICENSES
73
15.
FORCE MAJEURE
73
16.
TRADE NAMES
73
17.
RECORDS AND REPORTS
73
18.
SHOWS AND EXHIBITIONS
74
19.
INDEMNIFICATION, INSURANCE, LIMITATIONS OF LIABILITY AND DISCLAIMER OF DAMAGES
74
20.
SALE OF DMS SERVICE BUSINESS
74
21.
SOLICITATION OF EMPLOYEES
75
22.
GENERAL PROVISIONS
75
23.
CONDUCT OF PERSONNEL
75
SERVICE AGREEMENT EXHIBITS
77
APPENDIX
82



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 3 of 99




--------------------------------------------------------------------------------





PHILIPS HEALTHCARE
GENERAL GOVERNING TERMS ACROSS
SCHEDULES A, B, C
between
DMS HEALTH TECHNOLOGIES, INC.
and
PHILIPS HEALTHCARE
A division of
PHILIPS ELECTRONICS NORTH AMERICA CORPORATION
This arrangement of General Terms ("Terms") shall be applied to and govern all
DMS Health Technologies, Inc.'s and its wholly owned entities ("DMS") contracts
with Philips Healthcare ("Philips" and collectively with DMS "Parties"),
attached hereto as: Schedule A (Master Distributor Agreement #MD228), Schedule B
(Independent Manufacturer Representative Agreement #971036), and Schedule C
(Service Agreement dated January 1, 2009) (separately "Agreement"; collectively
"Agreements"). Schedules A, B, and C set forth the specific products, terms and
conditions governing the transactions for each business relationship between the
Parties.
RECITALS
WHEREAS, subject to the terms of these separate Agreements, the Parties intend
that those enterprise specific terms and conditions shall govern future
transactions between the Parties; and
WHEREAS, common terms and conditions prevail between the Agreements;
NOW, THEREFORE, the Parties agree to consolidate the common terms across all
Agreements, maintain, in the Schedules, those specific terms and conditions for
each business enterprise and agree that each Schedule is independent of the
other and may be administered separately.


COMMON TERMS

1. DEFINITIONS


a.
"Account" means those customers listed on an Account Exhibit or located in the
designated territory or market segment.

b.
"Active Deals" means a potential transaction with a customer to which the
representative is able to provide the following (i) current contact information
(name, email address and telephone number) of the decision maker(s) at the
customer site and (ii) a formal Philips SAP quotation or similar Philips
generated quotation that has been provided to said customer within 60 days or
less before the termination or expiration date of this Agreement.

c.
"Affiliates" means any corporation or business entity that controls, is
controlled by or under common control with a party to this Agreement. For this
purpose "control" means that more than 50% of the controlled entity's shares or
ownership interest representing the right to make decisions for such entity are
owned or controlled, directly or indirectly, by the controlling entity.

d.
"Change of Control" means (a) the sale of all or substantially all of DMS assets
or (b) a merger, consolidation or other reorganization of DMS which results in
more than 50% of the voting stock of the resulting or surviving entity being
owned or held by persons other than those owning or holding the voting stock in
DMS on the date of this Agreement, or (c) the sale by one or more stockholders
of DMS, in a single transaction or series of related transactions, of more than
50% of the voting stock of DMS to one or more third parties who are at the time
of such sale unaffiliated with any stockholders of the DMS.

e.
"Commissionable Items" are commissionable items identified a such in Philips
plan year Terms and Conditions,

f.
"Confidential Information" is defined as any information marked as confidential
or proprietary, and any information, while not identified as confidential or
proprietary, that is of such a nature that a reasonable person would believe it
to be confidential or



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 4 of 99




--------------------------------------------------------------------------------




proprietary including processes or general business operations, sales costs,
profits, pricing methods, organization and employee and customer lists.
g.
''Demonstration Products" means Products, accessories and supplies required for
the purpose of demonstrating the Product capabilities in the sales process.

h.
"Distributor" means a company or individual that purchases a product(s) from an
original equipment manufacturer and then independently sells that product to an
end user. A distributor takes title, physical possession and owns the products.
Philips Distributor/Master Distributor is an independent entity authorized by
Philips to promote and sell Philips products in accordance with the terms of a
fully executed Philips Master Distributor Agreement (Schedule A).

i.
"Effective Date" means the date the agreement becomes operational. This
agreement shall become effective on the date of last signature.

j.
"End user customer" means a person or entity purchasing a Product from DMS where
that Customer will take possession and be the direct user of the Product. End
user customer does not include a Sub-Distributor or other reseller of the
Product.

k.
"Federal Government" means any entity eligible to purchase goods from the
General Services Administration (GSA) or Veterans Administration (VA) schedule
or contract or any federal procurement schedule or data base.

l.
"Fiscal Quarters" means the annual accounting quarters beginning January 1st and
running through December 31.

m.
"Net Commissionable Value" means the list price of commissionable items, less
discounts, GPO fees, sales promotions, and applicable taxes unless otherwise
defined in the Product Exhibit.

n.
"Ordering Period" is any calendar year or any portion thereof.

o.
"Performance Standard" means the total orders to be achieved during the Term of
the Agreement. Performance Standards vary with each Product Exhibit and
Schedule.

p.
"Product(s)" means any item listed on the attached Product Exhibits or on
Philips corporate price list.

q.
"Product Territory" means the territory identified with a Product set forth in
the attached Schedules.

r.
"Released" means when Philips completes order review, accepts the order, and
sends the order for fulfillment, unless otherwise specified on the individual
Product Exhibit.

s.
"Service or Service Packages" means those service offerings listed on any of the
Schedules attached hereto.

t.
"Sub-Distributor" means a party selected by a Philips authorized Distributor to
promote and sell Philips products in accordance with a fully executed Philips
Sub-Distributor Agreement.

u.
"Territory" means the geographical location defined in the Product Exhibit.


2. TERM AND TERMINATION


a.
The term of these Agreement(s) is five (5) years from the Effective Date unless
otherwise provided in the Schedules. Renewal, if any, shall be contingent upon
written agreement by both Parties to revised terms and conditions and discount
levels.

b.
Either Party may terminate this Agreement or any Exhibit(s) without cause at any
time upon one-hundred (180) days prior written notice to the other Party.

c.
Philips may increase the price for any of the Products during the term of this
Agreement upon sixty (60) days prior written notice DMS.

d.
Either party may terminate this Agreement and any or all of the Schedules
immediately if: (i) proceedings, whether voluntary or involuntary, in bankruptcy
or insolvency by or against DMS; (ii) appointment, with or without either
party's consent, ofa receiver or an assignee for the benefit of creditors; and
(iii) if either party promotes or sells Products to customers outside their
prescribed territories of each Schedule; Either party may terminate this
Agreement and any or all of its Schedules for cause upon thirty (30) days
written notice to the other party provided it has first given the other party
written notice of its intent to do so, its grounds, and an opportunity not less
than two weeks to cure. Grounds for termination with cause include, without
limitation:



(i)
Breach of this Agreement or any of the Schedules.

(ii)
If either party fails to pay any sum when due or fails to perform under this
Agreement or any other agreement.



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 5 of 99




--------------------------------------------------------------------------------




(iii)
The Parties shall advise each other of any Change of Control within ten (10)
days of its occurrence. The notified Party may terminate this Agreement
immediately upon a Change of Control.




3. COMPLIANCE WITH LAWS
DMS shall:
a.
During the performance of this Agreement, Supplier agrees, at all times, to
comply with all Federal, State and local laws, regulations, and policies,
including without limitation, non-discrimination, OSHA, environmental and if
applicable, Government-mandated flow-downs as amended from time-to-time, as
follows: 52.222-21 Prohibition of Segregated Facilities, 52-222.26 Equal
Opportunity, 52-222.35 Equal Opportunity for Special Disabled Veterans, Veterans
of the Vietnam Era, and Other Disabled Veterans, 52.222-36 Affirmative Action
for Workers with Disabilities, 52.219-8 Utilization of Small Business Concerns,
52.222- 50 Combating Trafficking in Persons, 52.223-18 Encouraging Contractor
Policies to Ban Text Messaging While Driving, 52.222-54 Employment Eligibility
Verification (eVerify), 52.203-15 Whistleblower Protections Under the American
Recovery and Reinvestment Act of 2009, 52-204-11 American Recovery and
Reinvestment Act - Reporting Requirements, 52.212-5 Contract Terms and
Conditions required to Implement Statutes or Executive Orders-- Commercial Items
ALT II; 52.203-13 Contractor Code of Business Ethics and Conduct, and 52.204-10
Reporting Executive Compensation and First-Tier Subcontract Awards. Supplier's
failure to so comply shall constitute a material breach of this Agreement."

b.
not cause or allow Product to be adulterated or misbranded and shall comply with
all requirements of applicable laws including the Federal Food and Drug and
Cosmetic Act applicable to its activities under this Agreement.

c.
understand that Philips subscribes to the codes of ethics of the Medical Imaging
& Technology Alliance (MITA) and the Advanced Medical Technology Association
(AdvaMed) and DMS shall abide by said codes of ethics in all its dealings with
health are providers with respect to Products purchased hereunder. See
www.medicalimaging.org and www.advamed.org.

d.
promote and sell Products consistent with Product labeling, documentation and
clearances. Upon Philips' request, DMS shall provide Philips with DMS's
marketing and sales materials used in connection with the Products.

e.
assume all duties and accountability for training direct employees as well as
authorized Sub-Distributor(s ), or other authorized representative in a manner
compliant with the U.S. Food and Drug Administration ("FDA") regulations
governing such training.

f.
maintain a program for ensuring compliance with Section l 128B of the Social
Security Act, 42 USC sec. 1320a-7b, including but not limited to the
Anti-kickback Statute, 42 USC sec. 1320a- 7b(b ), as well as analogous state
Jaw. Such program shall include, but not be limited to, training of staff as
necessary to ensure compliance. DMS shall use reasonable efforts to ensure that
any remuneration it offers or provides that may be subject to the Anti-kickback
statute falls within the Safe Harbors specified in the statute or in 42 CFRsec.
1001.952.

g.
acknowledge that Philips Products are regulated by the FDA and that DMS is
required to comply with all applicable FDA requirements as they relate to DMS 's
operations or dealings regarding Philips Products. Upon Philips or the FDA's
request, OMS will promptly produce documentation or evidence of such compliance


4. INSURANCE
During the Term of the Agreement, OMS and each of its subcontractors that
provide or perform any of the Services shall maintain and keep in force, at its
own expense, the following minimum insurance coverages and minimum limits:


a.
workers' compensation insurance, with statutory limits as required by the
various laws and regulations applicable to the employees of DMS and any of its
subcontractor that provides or performs any of the Services;

b.
employer's liability insurance, for employee bodily injuries and deaths, with a
limit of $1,000,000 each accident;

c.
commercial general liability insurance, covering claims for bodily injury, death
and property damage, including premises and operations, products, services and
completed operations (as applicable to the Services), personal injury,
contractual, and broad-form property damage liability coverages, with limits as
follows: (1) occurrence limit of $1,000,000 for bodily injury, death and
property damage, per claim $1,000,000 for products and completed operations and
$2,000,000 combined aggregate;

d.
commercial automobile liability with a minimum limit of $1,000,000 combined
single limit insuring all owned, non-owned, hired and leased vehicles;

e.
Excess or Umbrella Liability with a minimum limit of liability of not less than
$5,000,000 per occurrence.



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 6 of 99




--------------------------------------------------------------------------------




f.
Professional liability in an amount of not less than $2,000,000 per claim DMS
will provide Philips with a certificate of insurance evidencing the above
policies. Philips will be named as an additional insured with respect to the
Commercial General Liability policy. DMS shall endeavor to have its insurance
provide thirty (30) day notice prior to any change or cancellation of insurance.
DMS shall be responsible for payment of any and all deductibles and coinsurance
provisions from insured claims under its policies of insurance. The coverage
afforded under any insurance policy obtained by DMS pursuant to the Agreement
shall be primary coverage regardless of whether or not Philips has similar
coverage. In addition, if permitted by law, workers compensation shall contain a
waiver of subrogation in favor of Philips. DMS and its independent contractors
shall not perform under the Agreement without the prerequisite insurance. If any
policies have "claims made" coverage, DMS will maintain such coverage with
Philips named as an additional insured, except Professional Liability ,for a
minimum of three (3) years after termination of this Agreement. Any such
coverage must have a retroactive date no later than the date of execution of
this Agreement. Provided, however, that the DMS shall not have to maintain such
coverage if Philips terminated the Agreement without cause.

Philips will maintain commercial general liability insurance (including premises
and operations, products, and completed operations, broad form contractual
liability, broad form property damage, and personal injury liability) with a
minimum limit of $1,000,000 combined single limit per occurrence and $2,000,000
in the aggregate, for claims of bodily injury, including death, and property
damage that may arise from products or manufacturer defect. Said policy obtained
by Philips will name DMS, its officers, directors and employees as additional
insured. Such insurance policies will be written with appropriately licensed and
financially responsible insurers. Upon DMS' s request, certificates of insurance
evidencing the required coverage and limits will be furnished to the DMS contact
designated by DMS.



5. INDEMNIFICATION
Philips shall, except as otherwise provided below, defend or settle any claim
made or any suit or proceeding brought against DMS so far as it is based on an
allegation that any Product furnished herein infringes a patent of the United
States, if notified promptly in writing and given information, assistance and
the sole authority to defend or settle same (at Philips' expense), and Philips
shall pay damages and costs finally awarded in any such suit or proceeding
against DMS not to exceed the amount paid by DMS under this Agreement. In case
said Product in such suit is held to infringe and the use or sale of said
Product is enjoined, or in the case of a settlement as referred to above,
Philips may at its own expense, procure for DMS the right to continue using or
selling said Product, or replace same with a non-infringing Product; or modify
same so it becomes non-infringing; or grant DMS a credit for the depreciated
value of said Product and accept return of same. Any unauthorized modification
of the Product by DMS or its agents shall void this indemnity unless DMS has
obtained prior written authorization from Philips permitting such Product
modification. The foregoing states the entire liability of Philips for patent
infringement by Products furnished herein.
The limitation set forth in Section 6 shall not apply to the legal costs/expense
of defense or incurred in connection with settlement discussions required by
Philips under this Section or the legal costs/expenses incurred by Customer
arising from deposition or production requests under Philips' control of
defending or settling third party infringement claims on behalf of customer
under this section.
DMS shall defend, indemnify and hold harmless Philips, its directors, officers,
employees and agents from and against all liabilities, costs, damages, claims
and expenses, including reasonable attorneys' fees, arising from or related to
any actual or alleged (i)breach by DMS, its representatives, agents, employees
or sub-distributors of any expressed or implied covenant, representation,
warranty, obligation, or other term of this agreement or (ii) any gross
negligent act or omission or willful misconduct of DMS, their representative,
agents, employees or subcontractors.

6. LIMITATIONS OF LIABILITY AND DISCLAIMERS


The total liability, if any, of Philips for all damages and based on all claims,
whether arising from breach of contract, breach of warranty, negligence,
indemnity, strict liability or other tort, or otherwise, arising from a PCCI
Product, licensed software, and/or service is limited to the price paid
hereunder for the PCCI Product, licensed software, or service. This limitation
shall not apply to third party claims for bodily injury or death caused by
Philips' negligence or proven product defect.


IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, PUNITIVE, INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES
OR PROFITS, BUSINESS INTERRUPTION, LOSS OF DATA, OR THE COST OF SUBSTITUTE
PRODUCTS OR SERVICES WHETHER ARISING FROM BREACH OF CONTRACT, BREACH OF
WARRANTY, NEGLIGENCE, INDEMNITY, STRICT LIABILITY OR OTHER TORT.

7. WARRANTY AND LIMITATION OF REMEDIES


a.
DMS will complete Warranty Activation Form for each end-user customer.



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 7 of 99




--------------------------------------------------------------------------------




b.
The Products listed on the attached Product Exhibits are covered by Product
Warranty as set forth in the Warranty Classification Table (Appendix A), in
favor of the end-user of such Products. The Product Warranty as set forth in the
Warranty Classification Table is the sole and exclusive Warranty covering any
Product sold by Philips.

c.
Philips will supply DMS with the Product Warranty Classification Table for
pre-sale disclosure to prospective users. DMS shall comply with Federal Trade
Commission regulations requiring pre-sale availability of Warranty, and any
other applicable federal or state law relating to Product warranties.

d.
NO OTHER WARRANTY IS EXPRESSED OR IMPLIED. PHILIPS SPECIFICALLY

DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANT ABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE REMEDIES PROVIDED HEREIN, INCLUDING THE PROCEDURE FOR
RETURN OF DEFECTIVE GOODS PROVIDED IN SECTION 10 (Schedule A) HEREOF, ARE DMS's
SOLE AND EXCLUSIVE REMEDIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, IN NO EVENT SHALL PHILIPS BE LIABLE FOR ANY INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT LIMITED TO LOSS
OF PROFITS OR REVENUES OR OTHER INDIRECT DAMAGES), WHETHER BASED ON CONTRACT,
TORT, BREACH OF WARRANTY, FULFILLMENT OF WARRANTY, NEGLIGENCE, STRICT LIABILITY,
MISREPRESENTATION, FRAUD, OR ANY OTHER LEGAL THEORY, EVEN IF DMS HAS BEEN
APPRISED OF THE POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES OCCURRING.
e.
Philips's liability, if any, for damages whether arising from breach of the
terms in this Agreement, breach of Warranty, negligence, indemnity, strict
liability or other tort, or otherwise with respect to the Products and services
is limited to an amount not to exceed the price of the Product or service giving
rise to the liability. This limitation shall not apply to third-party claims for
bodily injury or death caused by Philips's negligence or proven product defect.

f.
Product Warranty does not transfer upon the sale of used demonstration products
or supplies.


8. CONFIDENTIALITY


DMS shall keep in confidence and not divulge to third parties, Philips'
proprietary information concerning, but not limited to, confidential product
development efforts, technology, trade secrets, service software, service
documentation related to installation/warranty, post warranty service,
specialized service tools, and financial or business data, without the express
written consent of Philips. All such information shall be considered
confidential. DMS shall use Confidential Information only for the purposes of
its performance under this Agreement to avoid unauthorized disclosure and
unauthorized use of such Confidential Information. Unless otherwise required by
law these obligations extend for three (3) years from receipt of Confidential
Information. This obligation shall survive expiration or termination of this
agreement and DMS's employee's or independent contract termination of employment
or agency with DMS.


This Agreement imposes no obligation upon DMS, DMS employee or independent
contractor with respect to Confidential Information that (a) was in DMS, DMS
employee's or independent contractor possession before receipt from Philips; (b)
is or becomes a matter of public knowledge through no fault of DMS, DMS employee
or independent contractor; (c) is rightfully received by DMS, DMS employee or
independent contractor from a third party; (d) is disclosed under operation of
Jaw; or (e) is disclosed by DMS, DMS employee or independent contractor with
Philips's prior written approval. This Agreement is made under and shall be
constructed according to the laws of the Commonwealth of Massachusetts.

9. ADVERTISING, TRADEMARKS AND COPYRIGHT MATERIALS


a.
Philips hereby grants DMS a revocable, non-exclusive license to use any Philips
trademark or trade name associated with the Products solely in the advertisement
and promotion of the Products during the term of this Agreement. All
advertisements or promotions shall be consistent with the Philips supplied
labeling. Except as provided in this Section, DMS shall have no right, title, or
interest in or to any patent, trademark, or trade name belonging to Philips. DMS
shall follow the guidelines as described in Appendix B, Guidelines for
Trademarks.

b.
DMS shall return copyrighted materials upon Agreement termination; provided
however, with Philips's prior written consent one (1) copy may be retained by
DMS for archive purposes only.


10. ASSIGNMENT


This Agreement is binding upon and inures to the benefit of the Parties and
their respective successors and permitted assigns.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 8 of 99




--------------------------------------------------------------------------------




Neither Party without prior written approval, which approval will not be
unreasonably withheld, from the other may assign rights and delegate the
performance of its obligations hereunder to their Affiliates. Any assignment in
contravention of this Section shall be ineffective and considered null and void.
DMS further agrees that during the term of this Agreement it shall NOT sell
substantially all of its post-warranty service agreements without first
providing Philips an opportunity to purchase the Business as provided in
Schedule C "Sale of DMS Service Business" (Section 20).

11. TERMINATION


a.
DMS shall immediately cease to be an authorized Philips Distributor upon the
effective date of the termination of any or all of the Schedules in this
Agreement. DMS shall thereafter refrain from representing itself as an
authorized Philips Distributor and from using any Philips trademark or trade
name and shall return Product literature and collateral materials promptly. DMS
shall cease making any claims of any kind regarding being an authorized
Distributor. However, termination shall not affect either Party's rights or
obligations as a result of prior sales, including the obligation to pay all
amounts as they fall due.

b.
Upon termination of this Agreement, DMS shall, within seven (7) business days of
termination, provide Philips an inventory accounting of Philips Products
purchased directly from Philips and owned by the DMS as well as a strategy for
disposing of the remaining inventory. Philips may repurchase any, or all, of the
DMS's inventory. If the inventory: (i) was purchased directly from Philips, (ii)
is owned by DMS, (iii) is in "as new" condition, (iv)is on the current Philips
price list, and (v) is marketable as new merchandise upon termination of this
Agreement, then Philips shall pay or credit DMS's account for such inventory
that it elects to purchase. Any inventory Philips elects to purchase, following
termination under this Section, shall be purchased at the Philips invoice price
of the product paid by DMS. Transportation costs paid by either party for any
products Philips elects to re-purchase are not included in this provision.

c.
Upon termination of this Agreement, Philips may enter into agreements with some
or all of DMS's Sub- Distributors. Alternatively, Philips may authorize other
Philips distributors to enter into Sub-Distributor Agreements with said Sub-
Distributors.


12. FORCE MAJEURE


The Parties shall be excused from performing its obligations arising from any
delay or default caused by events beyond its reasonable control including, but
not limited to, acts of God, acts of third parties, acts of the other party,
acts of any civil or military authority, fire, floods, war, embargoes, labor
disputes, acts of sabotage, riots, accidents, delays of carriers, subcontractors
or suppliers, voluntary or mandatory compliance with any government act,
regulation or request, shortage of labor, materials or manufacturing facilities.

13. NOTICE


Any notices given hereunder shall be given in writing by fax, electronically
(e-mail), or by mail to the addresses of the Parties first set forth above, or
to such other address for either Party as it may designate by written notice to
the other. Notices sent by fax or electronically are valid as of the date sent.
Notices sent by mail are valid as of the date received. However, if the notice
is properly given by courier or mail and is not deliverable because the intended
recipient refuses to accept it, fails to claim it, or cannot be located at the
proper address, the notice shall be effective on the first day after it is sent
by courier service or on the third day after it is mailed.
If to Philips:
Philips Healthcare
3000 Minuteman Rd. MS 400
Andover, MA 01810
Fax: 1-855-207-4468
Email: patricia.archambault@philips.com
If to DMS:
Paul J Wilson
DMS Health Technologies
2101 North University Dr.
Fargo, ND 58102
email: paul.wilson@dmshg.com


14. GENERAL CONDITIONS
a.
Neither Party's failure to exercise any of its rights under this Agreement will
constitute or be deemed a waiver or forfeiture of those rights.

b.
The laws of the Commonwealth of Massachusetts will govern any disputes arising
in connection with this Agreement without regard to the conflict of law
principles.



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 9 of 99




--------------------------------------------------------------------------------




c.
This Agreement with its related Schedules and attachments supersedes any
previous communications, representations, or agreements between the Parties,
whether oral or written, regarding the transactions hereunder. DMS's additional
or different terms and conditions will not apply. DMS 's purchase or license of
Products and support will constitute DMS's acceptance of this Agreement, which
may not be changed except by an amendment signed by an authorized representative
of each Party.

d.
In certain accounts for which Philips has negotiated a purchase agreement
discount or has advertised promotional discounts, Distributor may, at its
option, agree to provide the End user customer with the purchase agreement
discount and/or promotional discount. DMS does not have to provide these
discounts; however, Philips may sell to the account via a direct sale,
incorporating these discounts into the price that Philips offers the customer.
If DMS chooses to provide the End user customer with the purchase agreement or
promotional discount, Philips does not have to increase DMS 's discount.

e.
The provisions of Sections 2, 3, 4, 5, 6, 7, 8, 13, Schedule A Section 3(c), 9,
10, & 13;

f.
Schedule B Exhibit B; Schedule C Section 8 shall survive the termination or
expiration of this Agreement or any Product Exhibit.

g.
The headings in this Agreement are inserted for convenience of reference only
and do not affect the interpretation of this Agreement.

h.
Nothing in this Agreement gives any person, other than the parties, any legal or
equitable right, remedy, or claim under or in respect of this Agreement.

i.
If any provision of this Agreement is held to be invalid, the remainder of the
Agreement will not be affected thereby.

j.
This Agreement may be executed in counterparts, each of which is deemed an
original, but all of which constitute one and the same instrument.

These Common Terms are incorporated into this Agreement by virtue of this
reference and apply to the all the Schedules attached hereto.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 10 of 99




--------------------------------------------------------------------------------





























































SCHEDULE A
MASTER DISTRIBUTOR AGREEMENT
AGREEMENT #MD228

































































DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 11 of 99




--------------------------------------------------------------------------------











SCHEDULE A


MASTER DISTRIBUTOR AGREEMENT




PHILIPS HEALTHCARE
MASTER DISTRIBUTOR AGREEMENT MD#228




DMS Health Technologies ("Distributor")


Philips Healthcare, a division of Philips Electronics North America Corporation
(Philips")


2101 N University Drive
3000 Minuteman Rd. MS 400
Fargo, ND 58102
Andover, MA 01810



This Master Distributor Agreement ("Agreement"), effective as of last date of
signature (the "Effective Date"), is by and between Philips and the Distributor
identified below (individually, a "Party", and jointly, the ''Parties").


By this Agreement, Philips appoints DMS as an authorized, non-exclusive
distributor of the Philips products, accessories and related goods ("Products")
described in the attached Exhibits.


The attached Exhibits (when checked) are incorporated and made a part of this
Agreement:
X
Exhibit A- Distributor
X
Exhibit E Product Exhibits
 
X
Patient Monitoring
 
 
Patient Monitoring
 
X
Vital Signs
 
 
Hospital Respiratory
 
 
Children's Medical
 
 
Invivo Patient
 
 
IntelliSpace Event
 
X
Cardiographs and
 
 
Holter Systems
 
X
Stress Systems
 
X
Automated
 
X
Manual Defibrillators
 
X
Medical Defibrillators
 
 
Whisperflow
 
X
Ultrasound
 
Annex - Internet E-Commerce-Sales
Terms and
Conditions
X
Attachment A-Warranty
X
Appendix A -PCCI Product Warranty
X
Appendix B- Trademark Guidelines
 
Appendix C - Software License
X
Appendix D - HIPPA BAA





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 12 of 99




--------------------------------------------------------------------------------




The Parties, by their duly authorized officers, have executed this Agreement on
the date written below.


DMS Health Technologies
 
Philips Healthcare, a division of
 
 
Philips Electronics North America Corporation
2101 N. University Dr.
 
3000 Minuteman Road
Fargo, ND 58102
 
Andover, MA 01810
 
 
 
image0a08.jpg [image0a08.jpg]



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 13 of 99




--------------------------------------------------------------------------------





DMS shall purchase and Philips shall sell the Products upon the following terms
and conditions:


1. APPOINTMENT


a.Philips hereby appoints Distributor as an authorized, non-exclusive
distributor for the promotion, sale and support of the Products in the Territory
as defined in the attached Exhibits. Distributor accepts this status upon the
terms and conditions contained herein.
b.Distributor shall maintain one or more places of business as set forth on the
list of Distributor Locations attached to this Agreement as Exhibit A entitled
"Distributor Locations." These locations are the only locations to which Philips
will ship Products to Distributor unless otherwise specified on individual
Product Exhibits.
c.Distributor shall maintain trained sales staff capable of demonstrating the
Products and achieving Distributor's minimum purchase requirements and/or sales
goals as set forth on the Product Exhibits. Distributor shall participate in
Philips Product training courses that are offered as part of Philips'
Distributor program.
d.Distributor shall exert its best efforts to promote, stock, merchandise, sell
and support the Products to end-users of the Products. Distributor understands
and agrees that Distributor's commitment to pre-sale and post-sale support for
Products is essential to Distributor's responsibility under this Agreement. For
Ultrasound Products only, Philips is responsible for the Post-sale support for
the Products listed on the Ultrasound Product Exhibit.
e.Upon request, Distributor shall provide Philips with accurate written reports
on the quantities of Products held in Distributor's inventory.
f.Philips may market other products, including those in competition with the
Products listed on the attached Exhibit E. Philips is not obligated to make such
other products available to Distributor. Under the terms and conditions of this
Agreement, Philips may advertise, promote, and sell the Products listed on the
attached Product Exhibits in competition with Distributor in any manner that
Philips deems appropriate.



2. APPOINTMENT OF SUB-DISTRIBUTORS


a.PATIENT MONITORING, VITAL SIGNS MONITORING, CARDIOGRAPHS, HOLTER, STRESS,
MEDICAL SUPPLIES: Distributor shall notify Philips in advance of its request to
appoint Sub-Distributors for the express and exclusive purposes of selling
Patient Monitoring, Vital Signs Monitoring, Cardiographs, Holter, Stress and
Patient Monitoring Supplies Products. Should Philips assent to Distributor's
appointment of Sub-Distributors, Distributor shall obligate Sub-Distributors to
adhere to the terms applicable to Distributor under this Agreement, including
Territory restrictions. Distributor shall be liable to Philips for the breach of
such terms by Distributor's Sub-Distributors. Distributor shall provide Philips
with a list of Sub-Distributors using Exhibit E, Sub-Distributor Information.
b.CARDIAC RESUSCITATION: Distributor may appoint Sub-Distributors to promote,
sell or resell AED Products provided (i) Distributor complies with the terms
herein regarding the appointment of Sub-Distributors of Products set forth in
this Section, (ii) each AED Product Sub-Distributor has applied for and entered
into a Philips AED Product Sub-Distributor Agreement with Philips and (iii) such
AED Product Sub-Distributor Agreement is in force at the time of each sale and
at the time of each shipment of AED Products to such AED Product Sub-Distributor
or its End user customer as the case may be. Distributor shall ensure the
Sub-Distributors the Distributor authorizes to promote or sell Philips AED
Products adhere to the terms applicable to the Distributor under this Agreement,
including Territory restrictions. Distributor is liable to Philips for breach of
such terms by its Sub-Distributors, which Distributor authorizes to promote or
sell Philips AED Products. Distributor shall provide Philips with a current list
of Sub-Distributors appointed by Distributor to promote, sell, or resell AED
Products using Exhibit E and shall inform Philips promptly in writing of any
changes to the list of Sub-Distributors appointed to promote, sell, or resell
AED Products. In addition, Philips shall inform Distributor in writing if any
Sub-Distributor is no longer authorized to purchase and or promote AED Products
from Distributor, and Distributor shall immediately terminate all AED Product
sales activities with said Sub-Distributor. Distributors of AED Products and
their AED Product Sub-Distributors appointed to promote, sell, or resell AED
Products may have an Internet presence, but neither Distributor nor AED
Sub-Distributor authorized to promote, sell or resell AED Products may have or
participate in any mechanism (such as a shopping cart) for selling or taking
orders for AED Products over the Internet. This includes shopping mechanisms on
external Internet sites, such as eBay or craigslist. This restriction also
applies to Internet auctions. This restriction does not extend to Distributor or
Sub-Distributor extranet sites with access restricted to Distributor's or AED
Product Sub-Distributor's existing End user customers. Sales of Products,
including AED Products, by Distributor, to or through Sub-Distributors appointed
to promote, sell, or resell AED Products may only be made to or through such
parties appointed as set forth above.
c.ULTRASOUND. Distributors who sell Ultrasound Products may not appoint
Sub-Distributors for Ultrasound Products.

3. RELATIONSHIP
a.The relationship of Distributor to Philips shall be that of an independent
contractor engaged in purchasing Products from Philips for resale to
Distributor's End user customers within the Territory. As an independent
contractor, Distributor and its employees, contractor and agents are not agents
or legal representatives of Philips for any purpose and shall have no power or
authority to represent, act for, bind, or commit Philips. Philips and the
Distributor are separate entities not in operation for a common purpose.
b.Distributor is solely responsible for any commitments Distributor makes with
respect to the Products, quantities, delivery times, suitability of software, or
suitability of Products to a particular hardware interface, in specific
applications or otherwise.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 14 of 99




--------------------------------------------------------------------------------




c.Distributor has no power or authority to enlarge or modify any Philips Product
Warranty defined in Section 10 below or to make any Warranty or commitment on
behalf of Philips. Distributor shall not alter any Product labeling.
d.This Agreement shall not be construed in any manner to have established an
agency, joint venture, or partnership.

4. ORDERS AND DELIVERY
a.Deliveries under this Agreement shall be initiated by written order(s) and
limited to Distributor locations set forth in Master Distributor Agreement
Exhibit A, unless otherwise approved by Philips. Each order must request
shipment of Products by Philips no later than ninety (90) days after the order
date. All orders are subject to acceptance by Philips. All purchases shall be
subject to the terms and conditions of this Agreement notwithstanding any
contrary or additional terms in Distributor's order, unless Philips explicitly
accepts such terms in writing. Distributor hereby grants Philips a purchase
money security interest in the Products until all payments have been made.
Distributor shall sign any financing statements or other documents reasonably
necessary to perfect Philips' security interest in the Products. Where permitted
by applicable law, Distributor's signature on its order grants Philips the right
to sign on Distributor's behalf and file any financing statement or other
documents to perfect Philips' security interest in the Products.
b.Each order shall comply with any minimum order requirements set forth in the
attached Product Exhibits.
c.If Distributor requests notification of acceptance of order, then Philips'
acceptance of orders shall be communicated to Distributor by phone, fax or
email. Delivery is subject to Philips' Product availability at the time
Distributor's order is accepted. Philips will make a good faith effort to meet
delivery dates quoted or acknowledged. If Philips fails to deliver Products for
sixty (60) days beyond the agreed delivery date, Distributor may cancel such
orders without charge. Philips shall not be liable for any loss or delay due to
causes that are unavoidable or beyond its control.
d.Distributor may request changes in delivery dates (within the ninety (90) day
delivery window specified in Section 7(a)) for accepted Product orders, subject
to agreement by Philips. If Product is drop-shipped, as permitted on individual
Product Exhibits, and end-user does not take delivery of Product, Distributor
shall be responsible for any and all shipping costs in both directions between
Philips and the end-user.
e.Title to hardware Products and risk of loss or damage will pass to Distributor
at Distributor Location, unless (i) Distributor requests drop-shipment of
Products as permitted by individual Product Exhibits, or (ii) Products are
shipped under Distributor's shipping instructions, in both cases title to
hardware Products and risk of loss of damage will pass to Distributor at
Philips' shipping dock.
f.Philips will ship according to Philips' standard commercial practice to
Distributor Location, or for Product Exhibits that permit drop-shipment, to
Sub-Distributors, or end-user. Special packaging or shipping instructions by
Distributor must be mutually agreed in writing, and charges will be billed
separately to Distributor.

5. PRICE AND PAYMENT


a.Distributor shall pay the prices on Philips' corporate price list on the date
Philips receives Distributor's order, less the discounts stated in the
applicable Product Exhibits, for the Products purchased. Each Product Exhibit
has its own separate discount schedule. Products purchased under other Product
Exhibits, schedules, or agreements cannot be combined for discount
determination.
b.Philips may increase the price for any of the Products during the term of this
Agreement upon sixty (60) days prior written notice to Distributor.
Notwithstanding anything to the contrary herein, Philips agrees to hold list
pricing through the price increase notification period. Price increases will be
applied on the effective date specified in the price increase notification.
c.Taxes are not included in prices and will be invoiced, if applicable, as
separate items.
d.Payment is due no later than sixty (60) days from the date of Philips'
invoice, except for Products listed on the Ultrasound Product Exhibit, which
Exhibit contains the payment terms for such Products.

6. DISTRIBUTOR OBLIGATIONS


a.Distributor is responsible for all steps of the sales process including, but
not limited to prospecting, qualifying, selling the features and benefits of
Philips Products, producing quotations and proposals, making End user customer
presentations, conducting Product demonstrations, closing the sale, ordering
Products from Philips, delivering Products to the End user customer, performing
installation and End user customer training for Philips Products that do not
include Philips-provided installation and training, and working with Philips to
handle End user customer satisfaction issues.
b.For Non-Ultrasound Products, Distributor may request the assistance of pre- or
post-sale Philips Clinical Specialists or Customer Engineers. Such assistance is
subject to availability. Distributor shall pay the cost of such pre- and
post-sale Philips' Clinical Specialist and


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 15 of 99




--------------------------------------------------------------------------------




Customer Engineer and will be billed for it on a time-and-materials basis at
Philips' then-current rates. The cost of pre- and post-sale assistance is not
included in the purchase price of the Product from Philips.
For Ultrasound Products only, Distributor may request the assistance of Philips
Clinical Specialists or Customer Engineers for pre- sale activities. Such
assistance is subject to availability. Distributor shall pay the cost of
pre-sale Philips Clinical Specialist and Customer Engineer and will be billed
for it on a time-and-materials basis at Philips' then-current rates. Philips
shall be responsible for all post-sale support activities.
c.Distributor shall communicate to its End user customer the Warranty
Classification Table as described in Appendix A, installation, and training
terms to the End user customer.
d.Distributor shall participate in all Philips meetings, training seminars,
Philips on-line training for Product complaint reporting, trade shows, etc. that
Philips designates as mandatory. Prior to meetings, training seminars, and trade
shows, Philips will notify Distributor, in writing which expenses, if any, will
be reimbursed. Distributor shall make its sales force (at minimum, key sales
representatives) available for initial and on-going training for the Products
listed on the attached Product Exhibit(s). Training will occur either at a
mutually convenient site and a mutually convenient time or at a Philips-hosted
training session. If Distributor does not make its sales force available to
receive initial and on-going training for the Products listed on the Product
Exhibit(s), Philips may terminate any Exhibit(s) or this Agreement at any time
upon notification.
e.Distributor may provide funding, at its discretion, for local lead generation
activities such as telemarketing, local trade shows, meetings, and sponsorships.
f.Distributor will maintain an adequate stock of Product for purposes of Product
demonstrations, customer trials, and End user customer loans.
g. Distributor shall promote and sell only to (i) end-user customers in
Distributor's Territory, as set forth on the applicable Product Exhibit, and
(ii) Philips authorized Sub-Distributors for sale to end-user customer in
Distributor's Territory. Distributor shall ensure that its Sub-Distributors
abide by the Distributor's Territory restrictions.
h.Distributor will provide Philips with monthly sales tracing reports
("Reports"). The Reports will include at a minimum: customer name, address, zip
code, HIN or LLC number, Product number, material selling costs, and customer
classification as reasonably requested by Philips. Philips may use the Reports
for its own purposes and will not disclose to any third party, except as
required by applicable laws or regulations. The right to use the Reports shall
survive termination or expiration of this Agreement.
i.Except as provided in this Section 9, Distributor will not advertise, promote,
or sell Philips equipment that is not new. Distributors may offer to sell
Equipment with fair market value that is used or traded-in ( either "Used
Equipment") only to (a) Philips or (b) a 3rd party used equipment dealer listed
on the Automated External Product Exhibit or the Manual External Product
Exhibit, if included. Neither Philips nor a 3rd party equipment dealer is
obligated to accept a Distributor's offer to sell Used Equipment.

7. PHILIPS OBLIGATIONS


a.Philips will provide the following to the Distributor for internal use only
within Distributor's organization: telephone consultation for questions about
Product capabilities, Philips policies, Product availability and delivery
status, Philips corporate price list, and promotional programs.
b.Philips will provide the following to Distributor and Distributor will provide
the following to its End user customers: Product Warranty Classification Table
(as described in Appendix A). Product literature and collateral materials may be
provided through Philips' fulfillment center as set forth above.
c.Philips may, at its sole discretion, attend customer meetings as requested by
the Distributor.
d.Philips will provide initial and on-going Product training to Distributor.

8. MODIFICATION OF PRODUCTS


All Philips Products marketed by Distributor shall be sold only in the form as
packaged by Philips. Distributor shall not alter, modify, or change any Product
or its package or labeling. Distributor shall not cover up any Product's
package, nor place the package in another box other than a shipping carton,
without Philips's prior written consent.

9.REPAIR OF DISTRIBUTOR OWNED DEFECT GOODS




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 16 of 99




--------------------------------------------------------------------------------




a.The procedure provided in this Section 9 for return and repair or replacement
of defective Products is Distributor's sole and exclusive remedy for any claim
relating to any alleged defect or nonconformity in the Products sold under this
Agreement. Except as set forth in Section 9(b), Distributor shall have no right
to return Products.
b.If Distributor discovers that any Product Philips sold to Distributor under
this Agreement is defective (a) prior to Distributor selling such Product and
(b) within three (3) months of Philips shipping such Product to Distributor,
then Distributor shall ;
•contact an authorized Philips representative;
•describe the defect;
•request and obtain Philips approval to return the Product for repair or
replacement, which approval Philips shall not unreasonably withhold.
c.If the return of the defective Products qualifies under 9.b. above, Philips
will inform Distributor as to the return location and send return labels to
Distributor. All returns must be shipped insured at full-value surface freight
collect, prepaid parcel post or United Parcel Service.
d.Philips may verify the reason for the return set forth in the service
information card and may determine, in its reasonable discretion, whether to
replace or repair the Product. Philips is not obligated to replace Products
returned for the following reasons: damage from abuse or misuse, attempted
repair by an unauthorized service center, repossession, use as demonstration
Product, or use with non-Philips supplies.
e.Upon request, Philips will repair or replace Products not covered by Section
9(d) at its current repair or replacement charges.

10. IN WARRANTY REPAIR/REPLACEMENT


a.The Warranty begins upon the earlier of: (i) receipt of the Product(s) by the
end-user or (ii) six (6) months after shipment of Product by Philips to
Distributor. Philips will provide in-Warranty repair or replacement for the
Warranty period specified on Appendix A.
b.Distributor must tender to its End user customers the Product Warranty
Classification Table as indicated in Appendix A. To activate the Product
Warranty for the End user customer, the Distributor or End user customer must
complete the Warranty Activation Form as indicated on Appendix A either (a) by
faxing the form to the specified Philips fax number or (b) emailing the form to
the specified Philips email address.
c.If the End user customer of a Warranty Product presents a Product to Philips
with a request for in-Warranty repair or replacement and Philips cannot verify
that such Product is under Warranty because Distributor or End user customer
failed to submit a Warranty Activation Form, or if Distributor fails to ship
Product to End user customer within six ( 6) months of shipment from Philips;
then Philips may, at its option, repair or replace the Product and charge that
Distributor a service fee not to exceed Philips's then current charge for
out-of-Warranty repair or replacement.
d.Philips shall perform in-Warranty repair or replacement service. Products sold
through a Distributor will include either an on-site Warranty or bench repair
Warranty as described in Appendix A entitled "Warranty Classification Table",
depending on the specific Philips Product.
e.The Philips service express/replacement program, a feature of which is that
Philips pays for transportation both ways, covers many bench repair Warranty
Products. Distributor or its End user customer must pay for transportation,
insurance, and handling charges in all other cases of shipment of Product to
Philips for bench Warranty. Bench repair Warranty Products will be returned to
sender at Philips's expense.
f. Philips shall provide reasonable assistance to Distributor at Philips'
discretion on Product Warranty related matters, but Distributor is responsible
for the satisfactory handling and resolution of complaints from its End user
customers. Failure to handle such matters satisfactorily is grounds for Philips
to terminate this Agreement.

11. OUT-OF-WARRANTY REPAIR


a.Distributor or its End user customer shall bear all shipping charges for
out-of-Warranty repairs.
b.Philips shall bill Distributor, at the current Philips repair charge, for all
repairs made by Philips outside of the Warranty period.
c.An authorized factory service representative or an authorized Philips
representative shall make all repairs. Philips will determine whether such
repairs shall be performed at Distributor's End user customer's site or at a
Philips facility.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 17 of 99




--------------------------------------------------------------------------------




d.Philips may make available optional Service Contracts for some products
offered under this agreement for Distributor or Distributor's End user customers
to purchase.

12. COMPLIANCE WITH LAWS


a.Current shipping regulations specify that any primary lithium battery
containing more than 2.0 grams of aggregate lithium content must be transported
as Class 9 Dangerous Goods when shipped by air. Primary (non-rechargeable)
batteries are forbidden from transport aboard passenger aircraft. The following
Philips HeartStart AED battery packs will be subject to the Class 9 Dangerous
Goods classification for air shipment. Distributor shall properly transport and
dispose of all batteries in accordance with any federal, state, and local laws
and regulations.
Philips Product
Description
Aggregate Lithium
BT1
Forerunner Battery Pack
3.36 grams
M3863A
FR2 Battery Pack
6.72 grams
M5070A
HSl/FRx Battery Pack
5.04 grams
989803136301
Forerunner TSO Battery Pack
3.36 grams
989803136291
FR2 TSO Battery Pack
6.72 grams
989803139301
HSl/FRx TSO Battery Pack
5.04 grams
861388
Option A01/FR3 Text FAA -
Compliant Battery
<7 grams
861389
Option A01/FR3 Text FAA-
Compliant Battery
<7 grams
989803150171


FR3 FAA - Compliant Battery
<7 grams


13. TRACKING, RECALLS AND SAFE HARBOR REGULATIONS


a.Product Reporting Requirements. Distributor shall promptly report to Philips
in writing any alleged deficiency related to the identity, quality, durability,
reliability, safety, effectiveness, or performance of the Products ("Complaint")
of which it becomes aware. In addition, Distributor shall report to Philips (i)
any death or injury involving a Product, even if due to user error, or (ii) any
Product malfunction that might lead to death or injury if it were to recur,
within two (2) days of Distributor's learning of such an event. Distributor
shall at Philips' request, undertake reasonable efforts to assist Philips in
evaluating or investigating such allegations or events. If Philips advises
Distributor that the Complaint may be reportable to the FDA and requires
Distributor's assistance by a certain date to meet its reporting obligations,
then Distributor shall use its best efforts to provide such assistance by that
date. Philips shall use reasonable efforts to keep Distributor reasonably
informed of any condition or event involving any Product that in Philips's
judgment would be likely to cause or contribute to a death or serious injury.
b. Recall. Distributor shall maintain records of device model, serial, and lot
number, as applicable, of Products shipped to each End user customer, as well as
name and address of the customer to whom the particular Product was shipped,
along with the date and quantity shipped. If any regulatory agency requires
Philips to remove or correct the Products or if Philips voluntarily initiates a
removal or correction of the Products, then Distributor shall promptly cooperate
with and assist Philips in locating and retrieving, if necessary, the recalled
Products from Distributor and the End user customer and otherwise comply with
all other legal requirements for distributors in recalls of medical devices.
c.Information Regarding Products. Distributor shall supply Philips, upon
request, with all information regarding the Products that Philips deems
necessary to comply with applicable laws, regulations, and orders, including,
but not limited to; information requested for purposes of complying with the FDA
Quality System Regulation, including complaint investigation (2l CFR Part 820),
medical device reporting (21 CFR Part 803), medical device correction and
removal reporting (21 CFR Part 806), and medical device tracking (21 CFR Part
821).


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 18 of 99




--------------------------------------------------------------------------------




d.Device Tracking. Distributor shall collect and maintain the following
information ("Device Tracking Information") for Products designated as a tracked
device on the attached Exhibits:
P/N (item) Serial #
Date Received
Shipment Date
Date returned to Distributor or disposed of (if any)
Customer Name, Address, City, State, Zip, Phone #
Prescribing Provider Name, Address, City, State, Zip,
Phone # (only for AEDs labeled for prescription use only)
Comments


e.If Philips or the FDA requests Device Tracking Information, the Distributor
shall provide this information within five (5) days of Philips's request and
within ten (10) days of the request by the FDA. All Device Tracking Information
records are subject to audit by Philips and, upon reasonable notice, Distributor
shall allow Philips access to such records. If Distributor fails to comply with
any requirement in this Subsection 13(d), Philips may suspend shipments of any
tracked device to Distributor.
f.If Distributor sells Products to a Sub-Distributor, Distributor shall require
Sub-Distributor to provide it with information and take other actions such that
Distributor may meet the requirements of this Section 13 with respect to End
user customers of the Sub- Distributor.

14. SOFTWARE AND SOFTWARE LICENSE TERMS


Distributor shall be bound by the terms in Appendix C, Software License Terms.
In addition, Distributor shall tender to its End user customers the Software
License Terms in Appendix C.

15. U.S GOVERNMENT


a.Distributor shall not list, Products on any General Services Administration
("GSA") or Veterans Administration ("VA") schedule or contract, or on any
federal procurement schedule contract or database, unless such sales are
authorized in writing by Philips. Distributor shall not issue any letter of
supply, guaranteeing to supply, or from selling, supplying, or providing any
person with Philips Product for resale under any GSA contract, VA contract, or
other government schedule or agreement, without Philips' express written
authorization. Distributor shall not bid on any government business without
express written authorization from Philips.
b.No U.S. Government procurement regulations will be deemed binding on either
Party unless specifically accepted in writing and signed by both Parties.
c. Philips has a specific published process for Defense Priority Allocation
System ("DPAS") orders, which Philips will provide to Distributor upon request
and within a reasonable manner. Orders placed by Distributor on behalf of
authorized reseller(s) or other second tier resellers(s) that do not follow this
process will not be recognized as DPAS orders and may be rejected. Philips will
not be liable for improperly placed DPAS orders.

EXHIBIT A: DISTRIBUTOR LOCATIONS (COMPLETION REQUIRED)
Distributor must provide the location information below with accurate signatory,
purchasing and marketing contacts of Distributor.
Please complete this Exhibit and return it with your executed Agreement.
Failure to provide a completed Exhibit may delay implementation of this
Agreement and associated Product discounts.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 19 of 99




--------------------------------------------------------------------------------




Distributor Company Name






 
Street Address (Main Location)






 
City, State, Zip






 
Telephone




 
Fax




 
Signatory Contact Name and E-mail Address




 
Marketing Contact Name and E-mail Address




 
Purchasing Contact Name and E-mail Address




 



OTHER DISTRIBUTOR LOCATIOINS (Do NOT List Sub-Distributors)
Additional locations where Distributor business is conducted.. Philips will only
ship Product to above main location and the addresses below, unless specified on
the individual Product Exhibits.
Address:
 
 
 
Phone:
 
Email:
 



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 20 of 99




--------------------------------------------------------------------------------




Address:
 
Phone:
 
Email:
 

********************************************************************************************************************
Address:
 
Phone:
 
Email:
 

********************************************************************************************************************
Address:
 
Phone:
 
Email:
 

********************************************************************************************************************
Address:
 
Phone:
 
Email:
 

********************************************************************************************************************
Address:
 
Phone:
 
Email:
 

********************************************************************************************************************
Address:
 
Phone:
 
Email:
 

********************************************************************************************************************






DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 21 of 99




--------------------------------------------------------------------------------





PRODUCT EXHIBIT E: AUTOMATED EXTERNAL DEFIBRILLATOR PRODUCTS (AED)
This Exhibit applies only to Philips Automated External Defibrillator products
and Automated External Defibrillator Supplies described herein.
Manual Defibrillators and Manual Defibrillator supplies are excluded from this
Product Exhibit. For those Distributors authorized to sell Philips Manual
Defibrillators and Medical Consumables please refer to Manual Defibrillator and
Medical Consumables Product Exhibit.

1.
MINIMUM PURCHASE REQUIREMENTS

Distributors must purchase a minimum of $50,000 in AED's and AED Supplies
(Product(s)) per fiscal year. Distributors that do not reach or maintain the
minimum purchase requirement will be reviewed by Philips and, upon such review,
may be terminated.
For new Distributors, a ten (10) unit Product order must be placed at Agreement
signing and will count towards the Minimum Purchase Requirement.
Products counted toward the Minimum Purchase Requirements are M5066A, 861304,
861388, 861389, 861458, 861459, and AED Supplies.
All AED orders must be placed in minimum increments of 10 units per order. The
following are excluded from the ten (10) unit minimum purchase requirement:
refurbished FR2+ AEDs (861458, 861459) AED orders using AED trade-in promotions
will be excluded from the minimum purchase requirement. All AED Supplies require
a $500 minimum order.
2.
TERRITORY & MARKETS SERVED

Automated External Defibrillator Market
Automated External Defibrillator
Territory
Market not available unless geographic territory is assigned
Corporate and Industrial Markets:
Excluding All hospitals, hospital-owned physician offices, hospital-owned
surgery centers.
Excluding Philips Protected Account List, included in this exhibit, unless prior
approval given by Philips Sales Management team via Lead Participation form
USA


Lay Responder Markets, Which includes:
Physician and Dental Office Markets
Excluding all hospitals, hospital-owned physician offices, hospital-owned
surgery centers.
USA


Police Market
Excluding Philips Protected Account List, included in this exhibit, unless prior
approval given by Philips Sales Management team via Lead Participation form
available on Channel Source.
N/A


State, Local, County and Municipal Markets
Excluding Philips Protected Account List, included in this exhibit, unless prior
approval given by Philips Sales Management team via Lead Participation form
available on Channel Source
N/A


EMS & Fire Rescue Markets
Includes private, local, hospital based and municipal EMS and Fire Rescue
Agencies Excluding Philips Protected Accounts List, included in this exhibit,
unless prior approval is given by Philips Sales Management team via Lead
Participation form available on Channel Source
N/A

Philips may permit more than one person to be a distributor in any given market
or territory. Distributor will sell Products only within its assigned territory
and/or applicable market. Distributor may sell to a home office or headquarters
location in Distributor's Territory for deployment outside the territory only if
the purchasing decision was made in Distributor's Territory.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 22 of 99




--------------------------------------------------------------------------------





3.
PROTECTED DIRECT CORPORATE ACCOUNTS

The following Corporate and Industrial accounts are Philips Direct Accounts.
Only Philips may sell AED's, AED Supplies, ALS, ALS supplies, Monitoring and
Monitoring Supplies to these account. If Philips deems necessary, distributors
may complete the Lead Participation form and upon approval from Philips gain
access into an account on this list for some or all of the products described
above. All information in the table(s) below is strictly confidential.



4.
2013 PROTECTED DIRECT ACCOUNTS

The following accounts are Direct Philips accounts. Only Philips may sell AEDs,
AED Supplies, ALS, ALS Supplies, Monitoring, and Monitoring Supplies to these
accounts. If Philips deems necessary, distributors may complete a Deal
Registration Form and, upon approval from Philips, gain access into an account
on this list for some or all of the products described above.



5.
APPROVED THIRD (3RD) PARTY USED EQUIPMENT DEALERS




6.
STANDARD PRODUCT DISCOUNT SCHEDULE



AED Supplies and the following AED Product are eligible for the Standard Product
Discount Schedule.
Product Number


Description
M5066A
HeartStart OnSite
861304
HeartStart FRx
861388
HeartStart FR3 without ECG
861389
HeartStart FR3 with ECG
861458 (subject to availability)
Refurbished HeartStart FR2+ with ECG
861459 (subject to availability)
Refurbished HeartStart FR2+ without ECG

The Distributor earns discounts in accordance with the Standard Discount
Schedule shown below:
Year to date Cumulative
$0
$500,000-
$999,999
$1,000,000-
$1,500,000-
$3,000,000+
Discount
40%
42%
45%
48%
50%

For AED Services (989803171381, 989803171391, 98980317140, 989803171411,
98980317142, 989803171431, 861309, MXU0001, 861280, 989803158101, 989803147641,
989803147651, 989803147661, 989803147671, 989803147681, 989803150471,
989803150481, 989803164161), a 25% discount shall apply.

7.
DISCOUNT LEVEL



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 23 of 99




--------------------------------------------------------------------------------




The discount effective on December 31, 2013 will remain in effect until year end
order results for 2013 are finalized. Philips shall promptly notify Distributor
of their beginning 2014 discount rates as described below. No partial
retroactive credits will be permitted.
Beginning Discount Level:
For Distributors that purchased Products under this Product Exhibit in the prior
fiscal year, the beginning discount level for the current fiscal year is based
upon the year end dollar order level from the prior fiscal year (total of) as
described in the Standard Product Discount Schedule. For example, if the
Distributor's year-end order dollar level from the previous fiscal year was
$550,000, then the beginning discount level for the current fiscal year shall be
42%.
For new Distributors, the beginning discount level for the current fiscal year
will be the lowest discount described in the Standard Product Discount Schedule.
Continued Discount Level:
Distributor's beginning discount rate shall continue until the Net Dollar Value
of Products ordered in the current fiscal year reaches the next threshold in the
Standard Product Discount Schedule. The term "Net Dollar Value" means the dollar
value of any Product ordered adjusted to (i) exclude or include debits and/or
credits, such as but not limited to, credit memos, unauthorized charge-backs,
cancellations and returns (regardless if a cancellation or return is requested
by Distributor or Philips) and (ii) exclude taxes and shipping charges, if any.
For example, if the beginning discount level is 42% (as determined above), then
that discount level will continue until the Net Dollar Value of Products ordered
in the current fiscal year reaches $1,000,000, at which time the discount level
will be adjusted to 45%.
Any qualifying Discount adjustment will be made, following each monthly close,
to the next higher net dollar tier as each dollar volume tier is achieved.
For new Distributors, the beginning discount level for the current fiscal year
will be the lowest discount described in the Standard Product Discount Schedule
shown above.

8.
DISCOUNT EXCEPTION POLICY

Distributor may request Discount Exceptions to counter competitive situations,
documented contract pricing, or other promotional programs. Such requests must
be submitted through the Indirect Channel Manager for approval by Philips
marketing. Philips may require documentation of Distributor's customer pricing
as part of the discount exception approval.
Before requesting a Discount Exception, Distributors shall use existing
marketing programs. Distributor must submit a new Philips Product order to use
the additional discount credit, if any. If Distributor uses existing inventory
for the Product order associated with a Discount Exception, then Philips will
not apply the additional discount credit until Distributor places a new order
having the same number of Product units covered by such Discount Exception. No
credit vouchers will be issued for any Discount Exceptions. Philips may require
documentation to support Distributor's proper use of the discount exception.
Philips' approval for such requests is at Philips sole discretion.

9.
PRICE CHANGES

Philips may increase the price for any of the Automated External Defibrillators
and Automated External Defibrillator Supplies during the term with a 60 day
notice. Orders issued by Distributor with requested or acknowledged delivery
dates within thirty (30) days after the announcement date shall be billed at the
lower price.

10.
E-STORE PURCHASING

If Distributor places orders from the Philips Healthcare e-store
www.philips.com/newhealthcarestore and uses a PO, then Distributor will receive
an additional 1% discount off the list price of Philips AED's and AED Supplies
(product category U22). Only those products available on the Philips e-Store
catalogue are eligible for the 1% discount.
The 1% incremental discount: (1) may not be combined with other discount options
or promotions unless otherwise specified, (2) may not be applied to
capital/system purchases, (3) is not valid for orders placed thru the Philips
Business Center, and (4) is not valid for orders placed on the e-Store with a
credit card. Because orders for Distributor Demonstration products and
Refurbished equipment may not be placed through the e-Store, they are not
eligible for this additional discount.
If Distributor misuses promotions or incremental discount, then Philips may (a)
reject the incremental discount and require the refund of any such discounts
provided or (b) terminate Distributor's Philips e-Store account.
11.
TRACKED DEVICE



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 24 of 99




--------------------------------------------------------------------------------




The following Products are designated as Tracked Devices subject to the
requirements specified in Section 19(d) of this Agreement.
M3860A
HeartStart FR2+ with ECG
M3861A
HeartStart FR2+, without ECG
M5066A
HeartStart OnSite
861304
HeartStart FRx
861388
HeartStart FR3 without ECG
861389
HeartStart FR3 with ECG
861458
Refurbished HeartStart FR2+ with ECG
861459
Refurbished HeartStart FR2+ without ECG


12.
SHIPMENT METHOD

Products listed on this Product Exhibit will only be shipped to Distributor
locations shown in Exhibit A. If Distributor requests expedited shipping, then
applicable expedited freight charge will be applied to the order. Any
Distributor request for drop shipment must be accepted by Philips and a complete
documentation of medical direction must accompany the purchase order (medical
direction not required for M5066A).
All orders will ship complete unless partial shipment is requested at the time
of order. All shipments generate invoices and partial shipments will generate
multiple invoices with current Distributor payment terms.

13.
DEMONSTRATION PRODUCT PURCHASE REQUIREMENTS AND DISCOUNT

Distributor shall purchase the following Demonstration Products and Supplies at
a 50% discount from Philips list price, to be used by Distributor's active sales
representatives solely to assist in making sales. At the time of any
Demonstration Product purchase, Distributor must specify to Philips, in writing,
the purchase is for demonstration purposes only and is within the specified and
approved territory. No retroactive credit will be given on orders not specified
as Demonstration Product orders prior to invoicing.Distributor shall:
•
use Demonstration Product for customer demonstrations,

•
maintain an adequate inventory of Demonstration Product for demonstration
purposes at all times, and service and maintain its Demonstration Product.

Demonstration Product purchases are not added to Distributor's Minimum Purchase
Requirements.
HeartStart OnSite Defibrillator (Model M5066A) Supplies for HeartStart OnSite
Defibrillator:
Standard Carry Case for OnSite (Option C0l)
Battery for OnSite/FRx (Model M5070A)
Adult Training Cartridge for OnSite (Model M5073A)
Infant/Child Smart Pads Training Cartridge for OnSite (Model M5074A)
External Mannequin Adapters, 10 pack (Model M5089A)
Fast Response Kit (68-PCHAT)
HeartStart HS1 Ready Pack (OptR0l)


HeartStart FRx Defibrillator (861304) Supplies for HeartStart FRx Defibrillator:
Carrying Case for FRx (989803139251)
Infant/Child Key (989803139311)
Training Pads II (989803139271)
Infant Child Pads Placement Guide (989803139281)
Fast Response Kit (68-PCHAT)
HeartStart FRx Ready Pack (Opt R0I)
Battery for OnSite/FRx (Model M5070A)


HeartStart FR3 Defibrillator (861389) Supplies for HeartStart FR3 Defibrillator
Rigid System Case (989803149971)
Soft System Case (989803179161)
Small Soft Case (989803179181) Infant/Child Key (989803150031)
Training Pack (989803150191)
Training Battery Charger and Power Cord (861394)
Replacement Training Pads (989803150181)
Interconnect Cable, Training Pads (989803150201)
Data Card (989803150061)
Bluetooth Transceiver Module (989803150081)
Bluetooth Dongle (861488) (may become one part number w BT module
HeartStart Configure (861487 A01)
Data Messenger Software (861451 A01)
CPR Meter Upgrade, FR3 (989803149941)
3-Lead ECG Cable (989803150051)
Rechargeable Battery (989803150241)



14.
LIMITATIONS OF DEMONSTRATION PRODUCT PURCHASE:



Distributor will not sell the purchased Demonstration Product (except as
expressly provided below in this Exhibit). Distributor will bear the future cost
of all ancillary supplies.
If Distributor sells the Demonstration Product and supplies, then, except as
expressly provided herein, this Agreement will be terminated and the remaining
cost of the Demonstration Product and Supplies (i.e. the additional 50% not
charged to the Distributor) will become immediately due and payable to Philips.
Before selling demonstration units to an end user, the Product must meet the
following criteria:


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 25 of 99




--------------------------------------------------------------------------------




The Demonstration Product has been used by the Distributor for at least 12
months (Automated External Defibrillator).
OR
The Demonstration Product has been removed from the Philips price list and/or
has been replaced by another model.
OR
The Demonstration Product has been purchased for and is being sold for the
specific purpose of providing Demonstration Product to Sub-Distributors who are
working under Philips contract with a Philips Authorized Distributor to
distribute Philips Healthcare products. The Sub-Distributors shall comply with
the Distributor Demonstration Product requirements of this Agreement.
DEMONSTRATION POOL PURCHASE:
Distributors may buy Philips Demonstration Product from the Demonstration
Product Pool, subject to availability. Demonstration Pool Products are Products
that have been used for demonstration purposes or returned and refurbished for
sale.
Distributors may purchase these Demonstration Products at the greater of the two
following Discounts
1) Distributor Standard Product Discount Schedule shown above
OR
2) Discount percentage from list price offered by Philips Demonstration Quoting
Team based on age of Demonstration Product. These Discounts cannot be combined.
Demonstration Pool Products purchases are not added to Distributor's Minimum
Purchase Requirements. Product Warranty does not transfer upon the sale of used
Demonstration Products or Supplies.

15.
INTERNET



If applicable see Annex for the terms and conditions of internet sales.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 26 of 99




--------------------------------------------------------------------------------





PRODUCT EXHIBIT E: MANUAL DEFIBRILLATOR PRODUCTS (ALS)
This Exhibit applies only to Manual Defibrillator Products described herein.
Manual Defibrillator supplies are excluded from this Product Exhibit. Refer to
the Medical Consumables Product Exhibit discount schedule.

1.
MINIMUM PURCHASE REQUIREMENTS

Distributors must purchase a minimum of $50,000 in Products per fiscal year.
Distributors that do not reach or maintain the minimum purchase requirements
will be reviewed by Philips and upon such review may be terminated.
Only items M4735A, 861290, M3535A, and M3536A are credited toward the minimum
purchase requirements.

2.
TERRITORY & MARKETS SERVED

Manual Defibrillator Market
Manual Defibrillator Territory
Market not available unless geographic territory is assigned
Lay Responder Markets, which includes: Physician and Dental Office Markets
Excluding all hospitals, hospital-owned physician offices, hospital-owned
surgery centers)


US
Police Market
Excluding Philips Protected Account List, included in this exhibit, unless prior
approval given by Philips Sales Management team via Lead Participation form
available on Channel Source.
N/A
State, Local, County and Municipal Markets
Excluding Philips Protected Account List, included in this exhibit, unless prior
approval given by Philips Sales Management team via Lead Participation form
available on Channel Source


N/A
EMS & Fire Rescue Markets
Includes private, local, hospital based and municipal EMS and Fire Rescue
Agencies 
Excluding Philips Protected Accounts List, included in this exhibit, unless
prior approval is given by Philips Sales Management team via Lead Participation
form available on Channel Source


N/A

Philips may permit more than one person to be a distributor in any given market
or territory. Distributor will sell Products only within its assigned territory
and/or applicable market. Distributor may sell to a home office or headquarters
location in Distributor's (Distributor') Territory for deployment outside the
territory as long as the purchasing decision was made in Distributor's
(Distributor's) Territory.
NOTE: To bid on a Request For Proposal, Distributor must have the state listed
as part of their territory and have a sales representative in the respective
Philips geographic region where the units will be deployed. Any exception to
this must have prior written approval by the Philips Indirect Channel Manager
who covers the Philips geographic region and market where the units will be
deployed.

3.
2013 PROTECTED DIRECT ACCOUNTS

The following accounts are Direct Philips accounts. Only Philips may sell AEDs,
AED Supplies, ALS, ALS Supplies, Monitoring, and Monitoring Supplies to these
accounts. If Philips deems necessary, distributors may complete a Deal
Registration Form and, upon approval from Philips, gain access into an account
on this list for some or all of the products described above.



4.
APPROVED THIRD (3RD) PARTY USED EQUIPMENT DEALERS




5.
MANUAL DEFIBRILLATOR PRODUCTS ELIGIBLE FOR SALE



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 27 of 99




--------------------------------------------------------------------------------




Product Number


Description
M3535A
HeartStart MRx Monitor Defibrillator
M3536A
HeartStart MRx Monitor Defibrillator
861290
HeartStart XL+


6.
DISCOUNT LEVEL

Year to date
$1-$99,999
$100,000-
$199,999
$200,000-
$499,999
$500,000+
Discount
40%
44%
46%
48%

The discount effective on December 31, 2013 will remain in effect until year end
order results for 2013 are finalized. Philips shall promptly notify Distributor
in writing of their beginning 2014 discount rates as described below. No partial
retroactive credits will be permitted.
Beginning Discount Level:
For Distributors that purchased Products under this Product Exhibit in the prior
fiscal year, the beginning discount level for the current fiscal year is based
upon the year end dollar order level from the prior fiscal year (total of) as
described in the Standard Product Discount Schedule. For example, if the
Distributor's year end order dollar level from the previous fiscal year was
$150,000, then the beginning discount level for the current fiscal year shall be
44%.
For new Distributors, the beginning discount level for the current fiscal year
will be the lowest discount described in the
Standard Product Discount Schedule.
Continued Discount Level:
Distributor's beginning discount rate shall continue until the Net Dollar Value
of Products ordered in the current fiscal year reaches the next threshold in the
Standard Product Discount Schedule. The term "Net Dollar Value" means the dollar
value of any Product ordered adjusted to (i) exclude or include debits and/or
credits, such as but not limited to, credit memos, unauthorized charge-backs,
cancellations and returns (regardless if a cancellation or return is requested
by Distributor or Philips) and (ii) exclude taxes and shipping charges, if any.
For example, if the beginning discount level is 40% (as determined above), then
that discount level will continue until the Net Dollar Value of Products ordered
in the current fiscal year reaches $500,000, at which time the discount level
will be adjusted to 48%.
Any qualifying Discount adjustment will be made, following each monthly close,
to the next higher net dollar tier as each dollar volume tier is achieved.
For new Distributors, the beginning discount level for the current fiscal year
will be the lowest discount described in the Standard Product Discount Schedule
shown above.

7.
DISCOUNT EXCEPTION POLICY

Distributor may request Discount Exceptions to counter competitive situations,
documented contract pricing, or other promotional programs, Such requests must
be submitted through the Indirect Channel Manager for approval by Philips
marketing. Philips may require documentation of Distributor's customer pricing
as part of the discount exception approval.
Before requesting a Discount Exception, Distributors shall use existing
marketing programs. Distributor must submit a new Philips Product order to use
the additional discount credit, if any. If Distributor uses existing inventory
for the Product order associated with a Discount Exception, then Philips will
not apply the additional discount credit until Distributor places a new order
having the same number of Product units covered by such Discount Exception. No
credit vouchers will be issued for any Discount Exceptions. Philips may require
documentation to support Distributor's proper use of the discount exception.
Philips' approval for such requests is at Philips sole discretion.

8.
PRICE CHANGES

Philips may increase the price for any of the Manual Defibrillators during the
term with a 60 day notice. Orders issued by Distributor with requested or
acknowledged delivery dates within thirty (30) days after the announcement date
shall be billed at the lower price.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 28 of 99




--------------------------------------------------------------------------------





9.
TRACKED DEVICES



The following Products are designated as Tracked Devices subject to the
requirements specified in Section 19(d) of this Agreement.
M3535A
HeartStart MRx Monitor Defibrillator
M3536A
 HeartStart MRx ECS Monitor Defibrillator
M4735A
HeartStart XL
861290
HeartStart XL+


10.
SHIPMENT METHOD

Products listed on this Product Exhibit will only be shipped to Distributor
locations shown in Exhibit A. If Distributor requests expedited shipping, then
applicable expedited freight charge will be applied to the order.
All orders will ship complete unless partial shipment is requested at the time
of order. All shipments generate invoices and partial shipments will generate
multiple invoices with current Sub-Distributor payment terms.

11.
DEMONSTRATION PRODUCT PURCHASE REQUIREMENTS AND DISCOUNT



Distributor shall purchase the following demonstration products and supplies at
a 50% discount from List to be used by Distributor's active sales
representatives solely to assist in making sales. At the time of any
Demonstration Product purchase Distributor must specify to Philips, in writing
that the purchase is for demonstration purposes only within the approved
specified and approved territory. No retroactive credit will be given on orders
not specified prior to invoicing as Demonstration Product orders.
Distributor shall:
–
use Demonstration Product for customer demonstrations,

–
maintain an adequate inventory of Demonstration Product for demonstration
purposes at all

times, and service and maintain its Demonstration Product.
Demonstration Product purchases are not added to Distributor's volume
commitments herein. Product Warranty does not transfer upon the sale of used
demonstration products or supplies.
All associated peripherals, accessories, etc. for all Demonstration Product will
receive the same discount as the core Product ordered.
HeartStart MRx ECS (ALS) Monitor/Defibrillator (Model M3535A) Supplies for
HeartStart MRx ECS (ALS) Monitor/Defibrillator:
SpO2, NBP, (Option A02)
External Pacing (Option B01)
Q-CPR (B08)
Q-CPR Data Capture (B09)
Paddles (Option C01)
Data Card (Option C03)
Instruction for Use (Option LP1)
User Training DVD (Option LP3)
5-Bench Warranty (Option W24


HeartStart MRx ECS (ALS) Monitor/Defibrillator (Model M3536A) Supplies for
HeartStart MRx ECS (ALS) Monitor/Defibrillator:
SpO2, NBP, etC02, IBP, Temperature (Option A06 & A26)
External Pacing (Option B01)
12-Lead Acquisition (Option B02)
75MM Printer (Option B04)
12-Lead Transmission (Option B06)
Bluetooth and RS-232 12-lead Transmission (B07)
Q-CPR (B08)
Q-CPR Data Capture (Option B09)
Event Summary Transmission (Option B10)
Batch/LAN Data Transfer (Option B12)
ACI TIPI /TPI (Option B17)
Periodic Clinical Data Transmission (Option Bl8)
Data Card (Option C03)


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 29 of 99




--------------------------------------------------------------------------------




Battery (Option CO5)
AC Power Adapter (Option C06)
Wide Bedrail Hook (C09)
5-Wire Extremity Plugs (C10)
2.7m Trunk Cable (Cl1)
5-Lead Cable with Lead Set (Cl5)
Instructions for Use (Option LP1)
User Training Video (Option LP2)
Display Cover (M4737A)
*Note: Symbio 12-Lead Simulator required for demonstration purposes.


Heart Start XL+ Defibrillator/Monitor (861290) Supplies for HeartStart XL_+
Defibrillator:
SPO2 - Pulse Oximeter (Option A01)
SPO2 & NIBP (Option A02)
Noninvasive Pacing (Option B01)
External Paddles (Option C01)
USB Data Drive (Option C03)
Accessory Storage System (Option C04)
Swap 3 lead ECG cable for 5 lead ECG cable (Option C07) User Training Video
(LP2)

12.
LIMITATIONS OF DEMONSTRATION PRODUCT PURCHASE

Distributor will not sell the purchased Demonstration Product ( except as
expressly provided below in this Exhibit). Distributor will bear the future cost
of all ancillary supplies. Warranty does not transfer upon the sale of used
demonstration product or supplies.
If Distributor sells the Demonstration Product and supplies, then, except as
expressly provided herein, this Agreement will be terminated.
Before selling demonstration units to an end user, the Product must meet the
following criteria:
The Demonstration Product has been used by the Distributor for at least 12
months (Manual Defibrillator).
OR
The Demonstration Product has been removed from the Philips price list and/or
has been replaced by another model.
OR
The Demonstration Product has been purchased for and is being sold for the
specific purpose of providing Demonstration Product to Sub-Distributors who are
working under Philips contract with a Philips Authorized Distributor to
distribute Philips Healthcare products. The Sub-Distributors shall comply with
the Distributor Demonstration Product requirements of this Agreement.

13.
INTERNET

If applicable see Annex for the terms and conditions of internet sales.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 30 of 99




--------------------------------------------------------------------------------





PRODUCT EXHIBIT E: MEDICAL CONSUMABLES AND SENSORS
This Exhibit applies only to Philips Medical Consumables and Sensors (T89) and
ECS (ALS) Supplies (U24) Products ("Medical Consumable").

1.
MINIMUM PURCHASE REQUIREMENTS

Distributors must purchase a minimum of $50,000 in Products per fiscal year.
Distributors that do not reach or maintain the minimum purchase requirements
will be reviewed by Philips and upon such review may be terminated.
All Medical Consumables orders must be placed in minimum net value of at least
$500 per order when placed separately from an equipment order. Medical
Consumables orders, placed on the same order as an equipment order, are not
subject to minimum order requirements.
For a new Distributor, a $1,000 minimum order must be placed at Agreement
signing and will count towards the yearly commitments.
2.
TERRITORY AND MARKETS SERVED



Distributor agrees to sell above Medical Consumables (U24) only within its
assigned ECS (ALS) Territory, and assigned Territory below, if applicable.
Medical Consumable Market
Medical Consumable Territory
Market not available unless geographic territory is assigned
Physician and Dental Office Markets (excluding all hospitals, hospital-owned
physician offices, hospital-owned surgery centers)

USA

Distributor understands that it may not be the only distributor in any given
market or territory. Distributor agrees to sell above product only within its
assigned territory and/or applicable market. Distributor may sell to a home
office or headquarters location in Distributor's Territory for deployment
outside the Territory only if the purchasing decision was made in Distributor's
Territory,

3.
2013 PROTECTED DIRECT ACCOUNTS

The following accounts are Direct Philips accounts. Only Philips may sell AEDs,
AED Supplies, ALS, ALS Supplies, Monitoring, and Monitoring Supplies to these
accounts. If Philips deems necessary, distributors may complete a Deal
Registration Form and, upon approval from Philips, gain access into an account
on this list for some or all of the products described above.



4.
SHIPMENT METHOD

Medical Consumables listed on this Exhibit will be shipped to Distributor
locations shown in Exhibit A. All supplies orders shipping standard are subject
to a $15 freight charge. If Distributor requests expedited shipping, then
applicable expedited freight charge will be applied to the order.

5.
STANDARD MEDICAL CONSUMABLES DISCOUNT SCHEDULE

Cumulative 12 month Product Purchases (Net)
$1-
$50,000
$50,000-
$250,000
$250,001-
$500,000
$500,001+
Discount
28%
32%
34%
40%


6.
PRICE CHANGES

Philips may increase the US list price for any medical supplies and accessories
at any time during the term with 60 days notice. Orders issued by Distributor
with requested or acknowledged delivery dates within thirty (30) days after the
announcement date shall be billed at the lower price.
Medical Consumables pricing will be based on the Philips Current Price List
appearing at the time of order less the appropriate discount. Products purchased
under other Product Exhibits, schedules or contracts cannot be combined with
purchases pursuant to this Exhibit for discount or annual volume determination.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 31 of 99




--------------------------------------------------------------------------------





7.
DISCOUNT LEVEL

The discount effective on December 31, 2013 will remain in effect until year end
order results for 2013 are finalized at which time Distributor shall be promptly
notified of their beginning 2014 discount rates as described below. No partial
retroactive credits will be permitted.

8.
DISCOUNT EXCEPTION POLICY

Distributor may request Discount Exceptions to counter competitive situations,
documented contract pricing, or other promotional programs. Such requests must
be submitted through the Indirect Channel Manager for approval by Philips
marketing. Philips may require documentation of Distributor's customer pricing
as part of the discount exception approval.
Before requesting a Discount Exception, Distributors shall use existing
marketing programs. Distributor must submit a new Philips Product order to use
the additional discount credit, if any. If Distributor uses existing inventory
for the Product order associated with a Discount Exception, then Philips will
not apply the additional discount credit until Distributor places a new order
having the same number of Product units covered by such Discount Exception. No
credit vouchers will be issued for any Discount Exceptions. Philips may require
documentation to support Distributor's proper use of the discount exception.
Philips' approval for such requests is at Philips sole discretion.

9.
INTERNET

If applicable see Annex for the terms and conditions of internet sales.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 32 of 99




--------------------------------------------------------------------------------





PRODUCT EXHIBIT E: VITAL SIGNS MONITORING
This Exhibit applies only to Philips Vital Signs Monitoring Products described
herein.

1.
MINIMUM PURCHASE REQUIREMENTS

Distributors must purchase a minimum of $50,000 in Products per fiscal year.
Distributors that do not reach or maintain the minimum purchase requirements
will be reviewed by Philips and upon such review may be terminated.

2.
TERRITORY AND MARKETS SERVED



Alternate Care- Out of Hospital Medical Facilities and Physician office Markets
(excluding all hospitals, hospital, hospital-owned surgery centers,


US


3.
2013 PROTECTED DIRECT ACCOUNTS

The following accounts are Direct Philips Vital Signs accounts. Only Philips may
sell Vital Sign and Vital Signs Supplies to these accounts. If Philips deems
necessary, distributors may complete a Deal Registration Form and, upon approval
from Philips, gain access into an account on this list for some or all of the
products described herein.
All Facilities owned by:
1.



2.



Philips may permit more than one person to be a distributor in any given market
or territory. Distributor will sell Products only within its assigned territory
and/or applicable market. Distributor may sell to a home office or headquarters
location in Distributor's Territory for deployment outside the territory only if
the purchasing decision was made in Distributor's Territory.

4.
STANDARD PRODUCT DISCOUNT SCHEDULE

Distributor earns discounts on purchases for all eligible Vital Signs Monitoring
Products in accordance with the Standard Product Discount Schedules shown below.
Beginning Discount:
Year end Cumulative Product Purchases (Unit)
1-25
26-60
61-100
101-199
200
Discount
40%
43%
45%
50%
53%

Continued Discount:
Year-to-date Cumulative Product Purchases
(Net Dollars)
$0 -
$99,999.99
$100,000.00 -$249,999.99
$250,000.00 - $399,999.99
$400,000.00 - $799,999.99
$800,000.00
Discount
40%
43%
45%
50%
53%


5.
DISCOUNT LEVEL

The discount effective on December 31, 2013 will remain in effect until year end
order results for 2013 are finalized at which time Distributor shall be promptly
notified of their beginning 2014 discount rates as described below. No partial
retroactive credits will be permitted.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 33 of 99




--------------------------------------------------------------------------------




Beginning Discount Level:
For Distributors that purchased Products under this Product Exhibit in the prior
fiscal year, the beginning discount level for the current fiscal year is based
upon the Distributor's Year-end Cumulative Product Purchases from the prior
fiscal year (total of 863063, 863063 T01, 863064, 863065, 863066, 863068,
863067, 863069, 863070, 863071, 863072, 863073, 863074, 863275, 863276, and
863278 only) as described in the Standard Product Discount Schedule for the
Beginning Discount. For example, if the Distributor's Year-end Cumulative
Product Purchases from the previous fiscal year was 50 units, then the beginning
discount level for the current fiscal year shall be 43%.
For new Distributors, or Distributors adding this product for the first time,
the beginning discount level for the current fiscal year will be the lowest
discount described in the Standard Product Discount Schedule for the Continued
Discount.
Continued Discount Level:
Distributor's beginning discount rate shall continue until the Net Dollar Value
of Products ordered in the current fiscal year reaches the next threshold in the
Standard Product Discount Schedule. The term "Net Dollar Value" means the dollar
value of any Product ordered adjusted to (i) exclude or include debits and/or
credits, such as but not limited to, credit memos, unauthorized charge-backs,
cancellations and returns (regardless if a cancellation or return is requested
by Distributor or Philips) and (ii) exclude taxes and shipping charges, if any.
For example, if the beginning discount level is 40% (as determined above), then
that discount level will continue until the Net Dollar Value of Products ordered
in the current fiscal year reaches $800,000, at which time the discount level
will be adjusted to 53%.
Philips will promptly evaluate and adjust Distributor discount level following
each monthly close. Any qualifying Discount adjustment will be made to the next
higher net dollar tier as each dollar volume tier is achieved.

6.
DISCOUNT EXCEPTION POLICY

Distributor may request Discount Exceptions to counter competitive situations,
documented contract pricing, or other promotional programs. Such requests must
be submitted through the Indirect Channel Manager for approval by Philips
marketing. Philips may require documentation of Distributor's customer pricing
as part of the discount exception approval.
Before requesting a Discount Exception, Distributors shall use existing
marketing programs. Distributor must submit a new Philips Product order to use
the additional discount credit, if any. If Distributor uses existing inventory
for the Product order associated with a Discount Exception, then Philips will
not apply the additional discount credit until Distributor places a new order
having the same number of Product units covered by such Discount Exception. No
credit vouchers will be issued for any Discount Exceptions. Philips may require
documentation to support Distributor's proper use of the discount exception.
Philips' approval for such requests is at Philips sole discretion.

7.
PRICE CHANGES

Philips may increase the U.S. list price of its Products and accessories at any
time during the term with 30 day notice. Orders issued by the Distributor with
requested or acknowledged delivery dates within thirty (30) days after the
announcement date shall be billed at the lower price.

8.
PRODUCT INSTALLATION

Philips is not responsible for installing any Product sold by Distributor.
Distributor or its customer will install and configure all Products.
If Distributor wishes the assistance of pre- and/or post-sale Philips Clinical
Specialists or Customer Engineers, such assistance is subject to availability.
Distributor shall pay the cost of such pre- and post-sale Philips' Clinical
Specialist and Customer Engineer and will be billed for it on a
time-and-materials basis at Philips' then-current rates. The cost of pre- and
post-sale assistance is not included in the purchase price of the Product from
Philips.

9.
PRODUCTS ELIGIBLE FOR DISCOUNT



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 34 of 99




--------------------------------------------------------------------------------




A (¬)
indicates
eligible
Products
Product Number
Description
Ÿ
863264 and appropriate options
SureSigns VM1 - SpO2
Ÿ
863265 and appropriate options
SureSigns VM1 - SpO2, Recorder
Ÿ
863266 and appropriate options
SureSigns VM1 - SpO2, CO2, Recorder
Ÿ
863063 and appropriate options
SureSigns VM4 - 8.4" display, ECG, NBP, Sp02
Ÿ
863064 and appropriate options
SureSigns VM6 - 8.4" display, ECG, NBP, Sp02, Resp, Basic Arrh, cont. temp
Ÿ
863065 and appropriate options
SureSigns VM6 - 8.4" display, ECG, NBP, Sp02, Resp, Basic Arrh, cont. temp, IBP
Ÿ
863066 and appropriate options
SureSigns VM8 - 10.4" display, ECG, NBP, Sp02, Resp, Basic Arrh, cont. temp,
IBP, etC02, recorder
Ÿ
863068 and appropriate options
SureSigns VM8 - 10.4" display, ECG, NBP, Sp02, Resp, Basic Arrh, cont. temp, IBP
Ÿ
989803144011
Wall mount for SureSigns Monitors (VS3 and VM Series)
Ÿ
989803144001 and 989803150281
Rollstand for SureSigns Monitors and adaptor kit (VS3 and VM Series)
Ÿ
989803159601
SureSigns VS2, VS3 and VM1 Serial Interface Adapter
Ÿ
989803160321
SureSigns VS2 Power Supply Bracket - Rollstand
Ÿ
989803161091
SureSigns VS2 Power Supply Bracket - Wall Mount
Ÿ
989803161281
Rollstand for SureSigns VS2 with Mounting Plate
Ÿ
989803161291
SureSigns VS2 Wall Mount
Ÿ
989803148491
SureSigns Series Recorder Kit
Ÿ
989803163411
SureSigns Wi-Fi Upgrade kit for VS2 and VS3
Ÿ
989803163421
SureSigns VS3 Side Mount P-Temp Upgrade Kit
Ÿ
863275 and appropriate options
SureSigns VSi - NIBP
Ÿ
863276 and appropriate options
SureSigns VSi - NIBP, SpO2
Ÿ
863079 and appropriate options
SureSigns VS2 - NIBP
Ÿ
863080 and appropriate options
SureSigns VS2 - NIBP, SpO2
Ÿ
863081 and appropriate options
SureSigns VS2 - NIBP, SpO2, pTEMP
Ÿ
863082 and appropriate options
SureSigns VS2 - NIBP, SpO2, pTEMP, REC
Ÿ
863278 and appropriate options
SureSigns VS2+ - NIBP, SpO2
Ÿ
863069 and appropriate options
SureSigns VS3 - NIBP
Ÿ
863070 and appropriate options
SureSigns VS3 - NIBP, pTEMP
Ÿ
863071 and appropriate options
SureSigns VS3 - NIBP, Sp02
Ÿ
863072 and appropriate options
SureSigns VS3 - NIBP, Sp02, Rec
Ÿ
863073 and appropriate options
SureSigns VS3 - NIBP, Sp02, pTEMP
Ÿ
863074 and appropriate options
SureSigns VS3 - NIBP, Sp02, pTEMP, Rec
Ÿ
989803167691
1D ID/Bar Code Scanner kit for SureSigns
Ÿ
989803147821
2D SureSigns Bar code Scanner
Ÿ
863067 and appropriate options
SureSigns Vital Signs Viewer


10.
PALLET VOLUME DISCOUNT

If Distributor purchases ten (10) monitor Products on a single purchase order
and all units are shipped to one address at the same time, then Distributor is
entitled to receive one (1) additional monitor Product of the least expensive
model at a 100% discount. Eligible monitors are those Product numbers identified
as being eligible for the discount in this Exhibit.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 35 of 99




--------------------------------------------------------------------------------





11.
DEMONSTRATION PRODUCT PURCHASE REQUIREMENTS AND DISCOUNT

Distributor shall purchase the following Demonstration Products and supplies at
a 50% discount from Philips list price, to be used by Distributor's active sales
representatives solely to assist in making sales. At the time of any
Demonstration Product purchase, Distributor must specify to Philips, in writing,
the purchase is for demonstration purposes only within the approved specified
and territory. No retroactive credit will be given on orders not specified prior
to invoicing as Demonstration Product orders.
Distributor shall:
–
use Demonstration Product for customer demonstrations,

–
maintain an adequate inventory of Demonstration Product for demonstration
purposes at all times and, service and maintain its Demonstration Product.

Demonstration Product purchases are not added to Distributor's volume
commitments herein.
All associated peripherals, accessories, etc. for all Demonstration Product will
receive the same discount as the core Product ordered.
•
SureSigns VMl monitor 863264

•
SureSigns VMl monitor 863265

•
SureSigns VMl monitor 863266

•
SureSigns VM4 monitor 863063

•
SureSigns VM6 monitor 863064

•
SureSigns VM6 monitor 863065

•
SureSigns VMS monitor 863066

•
SureSigns VM8 monitor 863068

•
SureSigns VSi monitor 863275

•
SureSigns VSi monitor 863276

•
SureSigns VS2 monitor 863079

•
SureSigns VS2 monitor 863080

•
SureSigns VS2 monitor 863081

•
SureSigns VS2 monitor 863082

•
SureSigns VS2+ monitor 863278

•
SureSigns VS3 monitor 863069

•
SureSigns VS3 monitor 863070

•
SureSigns VS3 monitor 863071

•
SureSigns VS3 monitor 863072

•
SureSigns VS3 monitor 863073

•
SureSigns VS3 monitor 863074

•
SureSigns VSV (Vital Signs Viewer) 863067


12.
LIMITATIONS OF DEMONSTRATION PRODUCT PURCHASE

Distributor will not sell the purchased Demonstration Product (except as
expressly provided below in this Exhibit). Distributor will bear the future cost
of all ancillary supplies.
If Distributor sells the Demonstration Product and supplies, then, except as
expressly provided herein, this Agreement will be terminated and the remaining
cost of the Demonstration Product and Supplies (i.e. the additional 50% not
charged to the Distributor) will become immediately due and payable to Philips.
Before selling demonstration units to an end user, the Product must meet the
following criteria:
The Demonstration Product has been used by the Distributor for at least 6
months.
OR
The Demonstration Product has been removed from the Philips price list and/or
has been replaced by another model.
OR
The Demonstration Product has been purchased for and is being sold for the
specific purpose of providing Demonstration Product to Sub-Distributors who are
working under Philips contract with a Philips Authorized Distributor to
distribute Philips Healthcare products. The Sub-Distributors shall comply with
the Distributor Demonstration Product requirements of this Agreement.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 36 of 99




--------------------------------------------------------------------------------




Distributors Demo Pool Purchases:
Distributors may have an option to buy Philips Demonstration product from the
demonstration product pool. These products have been used for demonstration
purposes or returned and refurbished for sale.
Distributors can purchase these demo products at the higher of the two following
discounts from list price, but by no means can the discounts be combined.
Distributor Standard Product discount level OR
Discount percentage offered by demo quoting team based on demo products age.
Product Warranty does not transfer upon the sale of used demonstration products
or supplies.

13.
INTERNET

If applicable see Annex for the terms and conditions of internet sales.

PRODUCT EXHIBIT E: INTELLISPACE EVENT MANAGEMENT (IEM)
This Exhibit applies only to Philips IntelliSpace Event Management (IBM)
Solutions described herein. IntelliSpace Event Management is formerly known as
"Emergin."

1.
MINIMUM PURCHASE REQUIREMENTS

Distributors must purchase a minimum of $50,000 in Products per fiscal year.
Distributors that do not reach or maintain the minimum purchase requirements
will be reviewed by Philips and upon such review may be terminated.

2.
TERRITORY AND MARKETS SERVED:



Sales to North American-based hospitals, health care systems and/or IDNs.


US

Philips may permit more than one person to be a distributor in any given market
or territory. Distributor will sell Products only within its assigned territory
and/or applicable market. Distributor may sell to a home office or headquarters
location in Distributor's Territory for deployment outside the territory only if
the purchasing decision was made in Distributor's Territory.

3.
STANDARD PRODUCT DISCOUNT SCHEDULE

Distributor earns discounts on purchases for all eligible IEM Solutions in
accordance with the Standard Product Discount Schedule shown below.
Year-to-date Cumulative Product Purchases
(Net Dollars)
$50,000-
$249,999
$250,000 -
$499,999
$500,000 -
$749,999
$750,000
Discount
30%
33%
35%
37%

IEM Eligible Solutions are defined as Licensed Software only. IBM Implementation
Services and Software Maintenance Agreement contracts are non-discountable.

4.
PRICE CHANGES

Philips may increase the U.S. list price of its IEM Solutions at any time during
the term with 30 day notice. Orders issued by the Distributor with requested or
acknowledged delivery dates within thirty (30) days after the announcement date
shall be billed at the lower price.

5.
DISCOUNT LEVEL



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 37 of 99




--------------------------------------------------------------------------------




The discount effective on January 1, 2013 will remain in effect until the next
Year-to-date Cumulative Product Purchases Tier is achieved, as described in the
above table and further defined below. No partial retroactive credits will be
permitted.
Beginning Discount Level:
For Distributors that purchased Products under this Product Exhibit in the prior
fiscal year, the beginning discount level for the current fiscal year is based
upon the year end dollar purchase level from the prior fiscal year (total of all
IEM software, services and support contracts) as described in the Standard
Product Discount Schedule. For example, if the Distributor's year end purchase
dollar level from the previous fiscal year was $350,000, then the beginning
discount level for the current fiscal year shall be 35%.
For new Distributors, the beginning discount level for the current fiscal year
will be the lowest discount described in the Standard Product Discount Schedule.
Continued Discount Level:
Distributor's beginning discount rate shall continue until the Net Dollar Value
of Products ordered in the current fiscal year reaches the next threshold in the
Standard Product Discount Schedule. The term "Net Dollar Value" means the dollar
value of any Product ordered adjusted to (i) exclude or include debits and/or
credits, such as but not limited to, credit memos, unauthorized charge-backs,
cancellations and returns (regardless if a cancellation or return is requested
by Distributor or Philips) and (ii) exclude taxes and shipping charges, if any.
For example, if the beginning discount level is 30% (as determined above), then
that discount level will continue until the Net Dollar Value of Products ordered
in the current fiscal year reaches $750,000, at which time the discount level
will be adjusted to 37%.
Philips will promptly evaluate and adjust Distributor discount level following
each monthly close. Any qualifying Discount adjustment will be made to the next
higher net dollar tier as each dollar volume tier is achieved.

6.
DISCOUNT EXCEPTION POLICY

Distributor may request Discount Exceptions to counter competitive situations,
documented contract pricing, or other promotional programs. Such requests must
be submitted through the Indirect Channel Manager for approval by Philips
marketing. Philips may require documentation of Distributor's customer pricing
as part of the discount exception approval.
Before requesting a Discount Exception, Distributors shall use existing
marketing programs. Distributor must submit a new Philips Product order to use
the additional discount credit, if any. If Distributor uses existing inventory
for the Product order associated with a Discount Exception, then Philips will
not apply the additional discount credit until Distributor places a new order
having the same number of Product units covered by such Discount Exception. No
credit vouchers will be issued for any Discount Exceptions. Philips may require
documentation to support Distributor's proper use of the discount exception.

7.
PRODUCT INSTALLATION

Philips shall assign a Project Manager who will manage the Philips
implementation of the IEM solution. Third parties (including Distributor) may
not perform IEM integration and/or implementation services. As needed, Philips
will also provide Clinical Specialist resources for training on use of the IEM
system.
1.
IntelliSpace Event management PRODUCTS ELIGIBLE FOR DISCOUNT:

Product
Number
Solution Description
Option Description
866030
IntelliSpace Event Mgmt Platform
And All Appropriate License Options


8.
ORDER ACCEPTANCE

Distributor will obtain the following documents and submit them with each
Purchase Order: an executed SOW and an acknowledgement by the end customer of
the EULA (EULA) prior to an order being accepted. Orders will not be accepted
without a signed Statement of Work (SOW) (where applicable) and active Software
Maintenance Agreement (SMA) contract with each customer. Distributor and Philips
will collaborate with the end-customer (hospital) to draft the SOW, review the
EULA and SMA.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 38 of 99




--------------------------------------------------------------------------------





PRODUCT EXHIBIT E: CARDIOGRAPHS and TRACEMASTERVUECLINIC
This Exhibit applies only to Philips Cardiographs and TraceMasterVueClinic
Products described herein.

1.
MINIMUM PURCHASE REQUIREMENTS

Distributors must purchase a minimum of $50,000 in Products per fiscal year.
Distributors that do not reach or maintain the minimum purchase requirements
will be reviewed by Philips and upon such review may be terminated.

2.
TERRITORY AND MARKETS SERVED:

Sales to Cardiology practices and clinics (excluding all hospitals, hospital
owned physician offices, hospital owned cardiology centers), all internal
medicine practices (excluding hospital owned internal medicine), all independent
surgery centers and cardiac rehabilitation facilities.
US

Distributor understands that it may not be the only distributor in any given
market or territory. Distributor shall sell above Product only within its
assigned territory and/or applicable market. Distributor may sell to a home
office or headquarters location in Distributor's Territory for deployment
outside the territory only if the purchasing decision was made in Distributor's
Territory.

3.
STANDARD PRODUCT DISCOUNT SCHEDULE

Distributor earns discount on purchases for all eligible Cardiographs and
Intellispace ECG Management Clinic Products in accordance with the Standard
Product Discount Schedule shown below.
Year-to-date Cumulative Product Purchases
(Net Dollars)
$1 - $399,999
$400,000 -
$899,999
$900,000
Discount
52%
55%
58%


4.
CARDIOGRAPHS AND TRACEMASTERVUECLINIC PRODUCTS ELIGIBLE FOR DISCOUNT

Product Number


Description
860306
PageWriter TC30
860309
PageWriter TC30/TC50 Trolley
860307
PageWriter TC30 Upgrades
860310
PageWriter TC50 Cardiograph
860311
PageWriter TC50 Upgrades
860315
PageWriter TC70 Cardiograph
989803127471
Lan Cable Kit
860318
PageWriter TC70 Trolley
860316
PageWriter TC70 Upgrades
860302
PageWriter Trim II Upgrades
860303
PageWriter Trim III Upgrades

All options, peripherals, trolleys, accessories, etc. for above Products will
receive the same discount as the core product with which they are purchased.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 39 of 99




--------------------------------------------------------------------------------




PAGEWRITER TC70 and TC50 DISCOUNT SCHEDULE: The Standard Product Discount
Schedule above DOES NOT apply to PageWriter TC70 or PageWriter TC50. PageWriter
TC70 (860315 and upgrade 860316), PageWriter TC50 (860310 and upgrade 860311)
Products will be sold at a 40% discount from list price.
All options, peripherals, trolleys, accessories, etc. for the PageWriter TC70
and PageWriter TC50 will receive the same discount as the core Product.

5.
PRICE CHANGES

Philips may increase the U.S. list price of the above Products and accessories
at any time during the term with 30 days notice. Orders issued by the
Distributor with requested or acknowledged delivery dates within thirty (30)
days after the announcement date shall be billed at the lower price.

6.
DISCOUNT LEVEL

The discount effective on December 31, 2013 will remain in effect until year end
order results for 2013 are finalized at which time Distributor shall be promptly
notified of their beginning 2014 discount rates as described below. No partial
retroactive credits will be permitted.
Beginning Discount Level:
For Distributors that purchased Products under this Product Exhibit in the prior
fiscal year, the beginning discount level for the current fiscal year is based
upon the year end dollar purchase level from the prior fiscal year (total of all
Cardiograph and IntelliSpace ECG Management Clinic Product sales and
accessories) as described in the Standard Product Discount Schedule. For
example, if the Distributor's year end purchase dollar level from the previous
fiscal year was $550,000, then the beginning discount level for the current
fiscal year shall be 55%.
For new Distributors, the beginning discount level for the current fiscal year
will be the lowest discount described in the Standard Product Discount Schedule.
Continued Discount Level:
Distributor's beginning discount rate shall continue until the Net Dollar Value
of Products ordered in the current fiscal year reaches the next threshold in the
Standard Product Discount Schedule. The term "Net Dollar Value" means the dollar
value of any Product ordered adjusted to (i) exclude or include debits and/or
credits, such as but not limited to, credit memos, unauthorized charge-backs,
cancellations and returns (regardless if a cancellation or return is requested
by Distributor or Philips) and (ii) exclude taxes and shipping charges, if any.
For example, if the beginning discount level is 52% (as determined above), then
that discount level will continue until the Net Dollar Value of Products ordered
in the current fiscal year reaches $900,000+, at which time the discount level
will be adjusted to 58%.
Philips will promptly evaluate and adjust Distributor discount level following
each monthly close. Any qualifying Discount adjustment will be made to the next
higher net dollar tier as each dollar volume tier is achieved.

7.
DISCOUNT EXCEPTION POLICY

Distributor may request Discount Exceptions to counter competitive situations,
documented contract pricing, or other promotional programs. Such requests must
be submitted through the Indirect Channel Manager for approval by Philips
marketing. Philips may require documentation of Distributor's customer pricing
as part of the discount exception approval.
Before requesting a Discount Exception, Distributors shall use existing
marketing programs. Distributor must submit a new Philips Product order to use
the additional discount credit, if any. If Distributor uses existing inventory
for the Product order associated with a Discount Exception, then Philips will
not apply the additional discount credit until Distributor places a new order
having the same number of Product units covered by such Discount Exception. No
credit vouchers will be issued for any Discount Exceptions. Philips may require
documentation to support Distributor's proper use of the discount exception.
Philips' approval for such requests is at Philips sole discretion.

8.
PRODUCT INSTALLATION

Distributor may at its option purchase both Products and installation services.
A list of Products related installation services are located on the price file
and are not discountable and are not used in calculating the Standard Product
Discount Schedule. Philips is not responsible for the installation of any
Product(s) when installation service is not purchased. Distributor or its
customer is solely responsible for Product configurations that do not require
Philips installation or services.
If Distributor wishes the assistance of pre- and/or post-sale Philips Clinical
Specialists or Customer Engineers, such assistance is subject to availability.
Distributor shall pay the cost of such pre- and post-sale Philips' Clinical
Specialist and Customer Engineer and will be billed for it


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 40 of 99




--------------------------------------------------------------------------------




on a time-and-materials basis at Philips' then-current rates. The cost of pre-
and post-sale assistance is not included in the purchase price of the Product
from Philips.

9.
DEMONSTRATION PRODUCT PURCHASE REQUIREMENTS AND DISCOUNT

Distributor shall purchase the following Demonstration Products and supplies at
a 60% discount from Philips list price, to be used by Distributor's active sales
representatives solely to assist in making sales. At the time of any
Demonstration Product purchase, Distributor must specify to Philips, in writing,
the purchase is for demonstration purposes only within the approved specified
territory. No retroactive credit will be given on orders not specified prior to
invoicing as Demonstration Product orders.
Distributor shall:
•
use Demonstration Product for customer demonstrations,

•
maintain an adequate inventory of Demonstration Product for demonstration
purposes at all times, and service and maintain its Demonstration Product.

Demonstration Product purchases are not added to Distributor's volume
commitments herein.
Distributor will not sell the purchased Demonstration Product (except as
expressly provided below in this Exhibit). Distributor will bear the future cost
of all ancillary supplies.
If Distributor sells the Demonstration Product and supplies, then, except as
expressly provided herein, this Agreement will be terminated and the remaining
cost of the Demonstration Product and Supplies (i.e. the additional 40% not
charged to the Distributor) will become immediately due and payable to Philips.
Before selling demonstration units to an end user, the Product must meet the
following criteria: The Demonstration Product has been used by the Distributor
for at least 6 months.
OR
The Demonstration Product has been removed from the Philips price list and/or
has been replaced by another model.
Distributors Demo Pool Purchases:
Distributors may have an option to buy Philips Demonstration product from the
demonstration product pool. These products have been used for demonstration
purposes or returned and refurbished for sale.
Distributors can purchase these demo products at the higher of the two following
discounts from list price, but by no means can the discounts be combined.
1)
Distributor Standard Product discount level

2)
Discount percentage offered by demo quoting team based on demo products age.

Product Warranty does not transfer upon the sale of used demonstration products
or supplies.

10.
LIMITATION OF DEMONSTRATION PRODUCT PURCHASE

Distributor understands and agrees that the purchased Demonstration Product may
not be sold (except as expressly provided below in this Exhibit) and that the
future cost of all ancillary supplies are considered a cost of doing business
and that cost will be borne by the Distributor.
Distributor further understands and agrees that if it sells the Demonstration
Product and supplies, except as expressly provided herein, this Agreement will
be terminated and the remaining cost of the Demonstration Product and supplies
(i.e. the additional 40% not charged to the Distributor) will become immediately
due and payable to Philips.
Before selling demonstration units to an end user, the Product must meet the
following criteria:
The Demonstration Product has been used by the Distributor for at least 6
months.
OR
The Demonstration Product has been removed from the Philips price list and/or
has been replaced by another model.
OR
The Demonstration Product has been purchased for and is being sold for the
specific purpose of providing Demonstration Product to Sub-Distributors who are
working under Philips contract with a Philips Authorized Distributor to
distribute Philips Healthcare products. The Sub-Distributors shall comply with
the Distributor Demonstration Product requirements of this Agreement.
Distributors Demo Pool Purchases:
Distributors may have an option to buy Philips Demonstration product from the
demonstration product pool. These products have been used for demonstration
purposes or returned and refurbished for sale.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 41 of 99




--------------------------------------------------------------------------------




Distributors can purchase these demo products at the higher of the two following
discounts from list price, but by no means can the discounts be combined.
Distributor Standard Product discount level OR
Discount percentage offered by demo quoting team based on demo products age.
Product Warranty does not transfer upon the sale of used demonstration products
or supplies.

11.
INTERNET

If applicable, see Annex for the Terms and Conditions of lnternet Sales.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 42 of 99




--------------------------------------------------------------------------------





PRODUCT EXHIBIT E: STRESS SYSTEMS
This Exhibit applies only to Philips Stress Systems described herein.

1.
MINIMUM PURCHASE REQUIREMENTS

Distributors must purchase a minimum of $50,000 in Products per fiscal year.
Distributors that do not reach or maintain the minimum purchase requirements
will be reviewed by Philips and upon such review may be terminated.

2.
TERRITORY AND MARKETS SERVED

Sales to Cardiology practices and clinics (excluding all hospitals, hospital
owned physician offices, hospital owned cardiology centers), and cardiac
rehabilitation facilities.


US



Distributor understands that it may not be the only distributor in any given
market or territory. Distributor agrees to sell above Product only within its
assigned territory and/or applicable market. Distributor may sell to a home
office or headquarters location in Distributor's Territory for deployment
outside the territory only if the purchasing decision was made in Distributor's
Territory.

3.
STANDARD PRODUCT DISCOUNT SCHEDULE

Distributor earns discounts on purchases for all eligible Stress Products in
accordance with the Standard Product Discount Schedule shown below.
Standard Product Discount for Stress Products: 35%


4.
PRICE CHANGES

Philips may increase the U.S. list price of its Stress Products and accessories
at any time during the term with 30 day notice. Orders issued by the Distributor
with requested or acknowledged delivery dates within thirty (30) days after the
announcement date shall be billed at the lower price.

5.
DISCOUNT EXCEPTION POLICY

Discount exceptions may be requested by the Distributor to counter competitive
situations, documented contract pricing, and other promotional programs. Upon
Philips' receipt of documented and approval of the Discount Exception Form,
Philips may provide the Distributor the additional discount percentage points
necessary to provide a discount margin of up to 10%.
For example, if the Distributor discount is 40% for the Products and 40% for
supplies and a Philips contracted discount is 35% for the Products and 20% for
the supplies; in this case, Philips will provide an additional discount to the
Distributor of up to 5% on the Products and 0% on supplies for sales to
Distributor which will be resold under the applicable program. All discount
exception requests must be submitted through the Indirect Channel Manager for
approval by Philips marketing. Philips may require documentation of
Distributor's customer pricing as part of the discount exception approval.
Distributors are expected to use existing marketing programs first, before
requesting a discount exception. A new Product order with Philips is required to
apply the additional discount credit. If Distributor utilizes existing inventory
for the Product order associated with a discount exception, then Philips will
not apply the additional discount credit until Distributor places a new order
having the same number of Product units covered by such discount exception. No
credit vouchers will be issued for any discount exceptions. Philips may require
documentation to support Distributor's proper use of the discount exception.

6.
PRODUCT INSTALLATION

If Distributor wishes the assistance of pre- and/or post-sale Philips Clinical
Specialists or Customer Engineers, such assistance is subject to availability.
Distributor shall pay the cost of such pre- and post-sale Philips' Clinical
Specialist and Customer Engineer and will be billed for it on a
time-and-materials basis at Philips' then-current rates. The cost of pre- and
post-sale assistance is not included in the purchase price of the Product from
Philips.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 43 of 99




--------------------------------------------------------------------------------





7.
STRESS PRODUCTS

STRESS PRODUCTS ELIGIBLE FOR DISCOUNT:
Product Number
Description
860343
ST80i Stress Test System
860344
ST80i Stress Test System Trolley
860351
ST80i Stress Test System Upgrade
989803180121
12-lead Lead Set, AAMI Grabbers
989803180141
12-lead Lead Set, AAMI Snaps
989803180161
Long 12-lead Lead Set, AAMI Grabbers
989803180181
Long 12-lead Lead Set, AAMI Snaps
989803180801
Stress Patient Belt
989803180811
Stress PIM Holder
989803136981
Lode Ergometer interface cable
989803136971
TKM425 Treadmill Interface Cable (9 PIN)
TKM42500
TrackMaster Treadmill
M5118A
Tango BP Monitor
989803161101
Svue Cable SPO2 Adult Finger Kit Tango+


8.
DEMONSTRATION PRODUCT PURCHASE REQUIREMENTS AND DISCOUNT

Distributor shall purchase the following Demonstration Products and supplies at
a 50% discount from Philips list price, to be used by Distributor's active sales
representatives solely to assist in making sales. At the time of any
Demonstration Product purchase, Distributor must specify to Philips, in writing,
the purchase is for demonstration purposes only within the approved specified
and approved territory. No retroactive credit will be given on orders not
specified prior to invoicing as Demonstration Product orders. Distributor shall:
–
use Demonstration Product for customer demonstrations,

–
maintain an adequate inventory of Demonstration Product for demonstration
purposes at all times, and service and maintain its Demonstration Product.

Demonstration Product purchases are not added to Distributor's volume
commitments herein. All associated peripherals, accessories, etc. for all
Demonstration Product will receive the same discount as the core Product
ordered.
Distributor understands and agrees that the purchased Demonstration Product may
not be sold (except as expressly provided below in this Exhibit) and that the
future cost of all ancillary supplies are considered a cost of doing business
and that cost will be borne by the Distributor.
Distributor further understands and agrees that if it sells the Demonstration
Product and supplies, except as expressly provided herein, this Agreement will
be terminated and the remaining cost of the Demonstration Product and supplies
(i.e. the additional 50% not charged to the Distributor) will become immediately
due and payable to Philips.
Before selling demonstration units to an end user, the Product must meet the
following criteria:
The Demonstration Product has been used by the Distributor for at least 6
months.
OR
The Demonstration Product has been removed from the Philips price list and/or
has been replaced by another model
OR
The Demonstration Product has been purchased for and is being sold for the
specific purpose of providing Demonstration Product to Sub-Distributors who are
working under Philips contract with a Philips Authorized Distributor to
distribute Philips Healthcare products. The Sub-Distributors shall comply with
the Distributor Demonstration Product requirements of this Agreement.
Distributors Demo Pool Purchases:
Distributors may have an option to buy Philips Demonstration product from the
demonstration product pool. These products have been used for demonstration
purposes or returned and refurbished for sale.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 44 of 99




--------------------------------------------------------------------------------




Distributors can purchase these demo products at the higher of the two following
discounts from list price, but by no means can the discounts be combined.
1)Distributor Standard Product discount level OR
2)Discount percentage offered by demo quoting team based on demo products age.
Product Warranty does not transfer upon the sale of used demonstration products
or supplies.

9.
INTERNET

If applicable see Annex for the terms and conditions of internet sales.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 45 of 99




--------------------------------------------------------------------------------





ATTACHMENT A - PHILIPS WARRANTY ACTIVATION FORM
PHILIPS WARRANTY ACTIVATION FORM**
Upon receipt of your Philips Product(s), please be sure to activate your
Warranty by completing this form and sending it to: Email:
warranty.contracts@philips.com or fax to 1-80-947-3299.
For questions, please call (800) 934-7372, option 5
PRODUCT INFORMATION:
Product Description
Product Model
Number Product
Serial Number
Date of Receipt of
Product






 

 

 

 


ORGANIZATION INFORMATION:
Organization Name
 

Organization Contact
Name & Title
 


 

Department
 


Organization Address
(street,city, state, zip code)
 

 


DISTRIBUTOR OR SUB-DISTRIBUTOR INFORMATION
Distributor or
Sub-Distributor
Name


 
Distributor or
Sub-Distributor
Contact
 

** To activate the Warranty on Ultrasound Products, please use the Ultrasound
Warranty Activation Form




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 46 of 99




--------------------------------------------------------------------------------

























SCHEDULE B
INDEPENDENT MANUFACTURER'S REPRESENTATIVE
AGREEMENT #971036



--------------------------------------------------------------------------------





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 47 of 99




--------------------------------------------------------------------------------







SCHEDULE B
INDEPENDENT MANUFACTURER REPRESENTATIVEAGREEMENT #971036

--------------------------------------------------------------------------------





This Agreement, effective image11.jpg [image11.jpg] (the "Effective Date")
between Philips Healthcare, a division of Philips Electronics North America
Corporation, ("Philips"), a Delaware corporation and DMS Technologies, Inc.
("Representative') is made with reference to the following facts:


WHEREAS, Philips develops, manufactures, and sells certain products;
AND
WHEREAS, Representative has agreements to sell and sells other MANUFACTURER'S
products, none of which competes with any Philips Product or Service including
those defined herein;
AND
WHEREAS, Representative desires to sell specified Philips Products and Services
to specified accounts or customers located in the designated territory and
market segment as further defined herein;
AND
WHEREAS, Philips desires to appoint Representative as its authorized
representative for the sale of such specified Philips Products and Services to
the designated list of accounts and pursuant to the terms and conditions herein:



1.
DEFINITIONS



"Net Commissionable Value" means the list price of commissionable items, less
discounts, sales promotions, and applicable taxes unless otherwise defined in
the Product Exhibit.



2.
APPOINTMENT



a.
Philips appoints Representative as its sales representative upon the terms set
forth in this Agreement and the attached Product, Service and Account Exhibits.
Such sales are to be in accordance with the terms of all Exhibits attached
hereto and shall be for sole purpose of selling to those Accounts specified in
the Account Exhibits. Representative accepts appointment upon such terms.

b.
Representative understands and agrees that:

c.
Philips may market other products, including products complementary to those
contained on the Product Exhibits herein, without making such other products
available to Representative.

d.
ii. Other sales channels, including Philips Authorized distributors, Philips
Customer Management Group, Philips direct sales personnel, other manufacturers,
and other channels of sales and distribution, may also sell some or all of the
Products and Services into Representative's territory.

e.
iii. It shall not represent any person, entity, or product that may compete with
Philips Healthcare or its Affiliates' products or services. This restriction
applies to association with any such person, entity, or product that competes
with Philips Healthcare or its Affiliates' products or services regardless of
whether or not Representative, itself, handles competitive merchandise. To the
extent that Representative has any other relationship with Philips Affiliates,
Representative shall comply with the terms and conditions of this Agreement when
acting in the capacity of Representative as set forth herein.




3.
RELATIONSHIP OF PHILIPS AND REPRESENTATIVE



a.
The relationship of Representative to Philips is that of independent contractor
engaged in selling Philips Products and Services to Accounts. As an independent
contractor, Representative and its employees and its independent contractors are
not employees, agents, nor legal representatives of Philips for any purpose and
have no power or authority to represent, act for, bind, or commit Philips.
However, Representative may transmit Philips Standard Terms and Conditions of
Sale as set forth on the back of the Philips quote, published documentation,and
current delivery schedules to Accounts.



b.
Philips has no right to dictate to or control Representative's employees and
independent contractors in the method of performance pursuant to the Agreement,
nor shall it dictate their days or hours of work.



c.
Representative is responsible for paying compensation and benefits (including
but not limited to retirement, workers' compensation, and unemployment benefits)
to its employees and independent contractors and withholding and paying federal,
state, and local taxes on same. Representative acknowledges that Philips has no
obligation in this regard.



d.
Neither the making nor the performing of this Agreement shall be construed in
any manner to have established an agency, joint venture, or partnership.



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 48 of 99




--------------------------------------------------------------------------------









4.
COMPLIANCE WITH HIPAA LAWS



Representative shall, and shall cause its employees and independent contractors
to, comply with the HIPAA Subcontractor Addendum attached as Appendix D. If
requested, Representative shall produce evidence of compliance of this section.


"HIPAA and Privacy. The parties also agree to comply with the Health Insurance
Portability and Accountability Act ("HIPAA") of 1996 and, specifically, the
related Final Rule, 45 CFR Parts 160 and 164 (the ''Final Rule"). To the extent
applicable to the parties' obligations under this Agreement,the parties shall
endeavor to implement reasonable and appropriate safeguards, consistent with
HIPAA and the Final Rule, regarding the use and disclosure of Protected Health
Information ("PHI"). Under the Final Rule, Philips is a business associate and
Supplier, as a subcontractor, is required to enter into a business associate
agreement ("BAA") with Philips to the extent Philips requests Supplier to
perform service engagements requiring Supplier to use or disclose PHI, on behalf
of Philips for Philips' customers, as referenced in Schedule B & C of this
Agreement. If the foregoing is applicable to Supplier, the fully executed BAA
and Privacy Agreement between the parties is incorporated by reference attached
to this Agreement in Appendix C.


Notwithstanding the foregoing, Supplier represents and warrants that they will
not purposefully take PHI, and never use, disclose or otherwise access PHI they
acquire incidentally in the course of performing its service engagements on
behalf of Philips."



5.
PRICE AND DELIVERY



a.
The price, delivery schedule, and terms and conditions under which
Representative shall solicit orders for Philips' Products and Services shall be
the then current Philips' end-user prices and availability (as determined by
Philips in its sole discretion) and under the terms and conditions of Philips
applicable Standard Terms and Conditions of Sales for such Product
(http://www.healthcare.philips.com/main/terms_conditions/) or Philips executed
contract with the end-user.



b.
Representative shall transmit to Accounts only those selling prices, terms, and
conditions specified by Philips for the Products and Services without increase,
reduction, discount, or rebate.



c.
Representative shall not offer any discount without prior approval in each case
by the appropriate authorized Philips employee. If Philips approves a discount,
Representative will issue within two (2) business days a quotation that reflects
such discount. Representative specifically agrees that it will not "kick-back"
to customer or otherwise fund a discount for customer.



d.
Philips is not obligated to accept orders from Representative or Account for the
Products, unless the order complies with all documentation and Philips corporate
policy booking requirements, including having a signed quote, sales terms and
conditions document, and a statement of work document, which terms were
authorized by Philips. This is a material term of this Agreement and an assumed
risk by the parties.






6.
COMMISSIONS



a.
Philips shall pay Representative a commission, at the rate on the Product
Exhibit for those orders released by Philips for customers on the Account
Exhibit (not included and subject to revision in 2014). The commission fee shall
be calculated using the Net Commissionable Value. In no event shall Philips be
obligated to make commission payments for Products provided by Philips to
customers as part of a make right or settlement of a claim against either party.
Subject to Sections 7.b and 7.c, payment of commissions shall be made monthly by
the 25th of the month following the last day of the month during which the order
was released by Philips.



b.
Should Representative's acts or omission related to the sale of the products
contained in the following Exhibits' A: Patient Monitoring, Emergency Care &
Resuscitation, Medical Consumables and Sensors and ALS Consumables, result in
any costs to Philips because of canceled orders, returned equipment, or
equipment delivered by Philips that was missing from the quotation and the
purchase order due to failure of the Representative to determine accurately the
necessary complement of equipment. Representative agrees upon notification to
promptly pay Philips such costs. If the costs are not paid within 30 days of
notification, Philips may offset payment of any commissions due Representative
that are not subject to dispute by Representative. lf the amount of offsets
exceeds the amount due Representative, Philips may invoice Representative and
Representative shall promptly pay the difference.



c.
Philips will pay Representative according to terms of this Agreement for all
orders the equipment rental company for Accounts provided that all of the
following provisions are satisfied:



i.) Representative actively solicited and participated in both the concept and
brand sale to the Account;
AND
ii.) Representative participates fully in the customer training;


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 49 of 99




--------------------------------------------------------------------------------




AND
iii.) An Agreement between the rental company and Philips is in force at the
time of order placement.



7.
NO MODIFICATION OF PRODUCTS



a.
Representative shall not make any commitments with respect to prices,
quantities, delivery times, special modifications, suitability of software, or
suitability of Products for a particular purpose or hardware interface in
specific applications without prior specific written authorization from Philips.
Philips shall be liable to perform only those obligations that are contained in
the Philips quotation provided by Philips to Accounts. Any purchase order
provided to Philips by an Account is subject to acceptance by Philips.




8.
EXPORTING



a.
Products sold hereunder are NOT for export from the US. Representative shall not
sell Products to a non-US entity, or deliver to a non-US address or to any US
entity or address when it has reason to believe the Products are intended for
export or export sale by any third party. Representative acknowledges that the
Products or documentation supplied may be subject to export laws or regulations
and agrees that it will not deal with the Products or documentation in violation
of such laws and regulations.




9.
ADVERTISING, TRADEMARKS, AND COPYRIGHTED MATERIALS



a.
Philips shall provide Representative, at no cost, with such technical advice,
marketing support and Philips Product and Service marketing materials, as
Philips deems necessary to enable Representative to perform its obligations
hereunder.






10.
TERMINATION



a.
Upon termination or expiration of this Agreement, there shall be nothing due or
payable by Philips except for commissions due as a result of sales orders
Released by Philips prior to termination or expiration.



b.
If Philips provides sixty (60) day notice of: (i) Product or Account deletions
or one hundred eighty (180) day notice of (ii) termination of the Agreement,
Product Exhibit or Account Exhibit without cause by Philips, Representative
shall within one week of the notice, provide Philips with a written list of
Active Deals that Representative intends to finalize prior to Product or Account
deletion or termination. Philips may permit Representative to pursue any such
Active Deals. If Philips approves any Active Deal and the Products or Services
are released prior to termination of the Agreement, Account, or Product, then
Representative shall be entitled to commission as agreed by Philips.



c.
If an account is listed on the Account Exhibit and as a direct account, then
Philips may delete the Account from the Account Exhibit.



d.
Upon termination or expiration, (i) return all demonstration inventories; and
(ii) return to Philips any price list, Account Exhibits, other Philips
Confidential Information, marketing material or any other property belonging to
or provided by Philips.




11.
REPRESENTATIVE OBLIGATIONS



Business Establishment
a.
Representative shall at its own expense at all times during the Term:



i.
maintain at Representatives' place of business, sufficient computers and modems
and Microsoft Office Suite compatible software ("PC's") to enable
Representative's employees and independent contractors to read Philips'
electronic documents;



ii.
subscribe to Philips approved e mail service to send and receive Philips e-mail
and electronic documents;



iii.
install and use other software recommended by Philips from time-to-time to
enhance Representatives' productivity;



b.
If Philips assigns a Representative's principal, employee, or independent
contractors a Philips voicemail box, then such voicemail box shall be accessed
solely by the person to whom it was assigned and such person shall regularly
check the Philips voicemail box.



c.
Representative shall comply with the requirements set forth in Section 4 of the
Common Terms regarding insurance coverage and provide Philips with evidence of
such insurance coverage upon Philips' request.



Performance Standards


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 50 of 99




--------------------------------------------------------------------------------




a.
Representative shall meet or exceed the Performance Standard set forth in
Product Exhibits, which Representative agrees is a reasonable approximate
forecast of its performance hereunder.



Sales Process
Representative shall:
a.
Use its best efforts to promote the sale of Products and Services to Accounts,
including maintaining regular contact with all Accounts and providing pre-sale
and post-sale support as set forth on the Product Exhibit.

b.
Have the skills and knowledge necessary to give effective demonstrations and
train customers to use the Products in all applications.

c.
Conduct new product introductions and product enhancements, champion Philips
National and Regional Accounts, and protect against competitor marketing
strategies.

d.
Cultivate customer loyalty through continuity of call coverage.

e.
Understand pricing plans, competition, marketing objectives, customer services
objectives, and customer and Philips administrative processes.

f.
Respond to informal requests for quotations for Products and Services from
Accounts, utilizing Philips approved quotation software or quotes from Philips.

g.
Respond to formal requests for quotations for Products and Services from
Accounts by promptly forwarding them to Philips. Inform Philips as to whether
the quotation should be directed to Representative or to the prospective
customer with copy to Representative.

h.
Market, promote, and solicit orders for Products and Services only from those
persons, entities, or classes of customer set forth on the applicable Account
Exhibits; provided however, Representative shall not have or participate in any
mechanism (such as a shopping cart) for selling or taking orders for Products or
Services over the Internet.

i.
Immediately transmit to Philips all original orders received from Accounts for
Product and Services, and keep in a manner satisfactory to Philips accurate and
complete records showing the number of the Product orders received by
Representative, when placed, when and to whom sold, and the prices and terms at
which the sales were made. All records shall be and shall remain the property of
Philips.

j.
Ensure that all orders transmitted to Philips are solid commitments by Accounts
and notify Philips of any facts, which might indicate that an order is not a
solid commitment. For example, acceptance by Account may not be contingent on
performance during a trial period. Philips will notify Representative when it
believes an order does not represent a solid commitment by a customer. Philips
may within two weeks of notification.

k.
Promptly respond to any customer inquiries concerning Products or Services as
further directed by Philips. If such customer is not an Account on
Representative's Account Exhibit, then Philips and Representative shall agree
upon Representative's handling of customer and compensation, if any.

1.
Review all the information transmitted periodically from Philips relating to
Representative's performance of this Agreement.

m.
If Philips offers Representative a Philips systems engineer, clinical
specialist, or customer engineer pre-sales support, a factory visit, or a
reference site visit, then Representative and Philips shall share such costs
equally.

n.
Comply with all policies promulgated by Philips and communicated to
Representative regarding the marketing, sale, and support of Philips Products
and Services.

o.
Dispose of any equipment that is taken as trade-in as instructed by the Philips
disposition services program. Representative shall not sell, transfer, or
otherwise provide to any third party, product taken as trade-in.

p.
Promptly comply with Philips' requests for information pertaining to the
marketing and sale of Products and Services and Representative's performance
under this Agreement, including but not limited to (i) generation of monthly
sales forecasts and funnel information, using Philips specified forecasting and
funnel methodology and (ii) participation in "book, order, bill" phone
conferences on a regular basis as specified by Philips' Channel Managers.

q.
Ensure that Account receives installation and operator training. The schedule
for installation and operator training shall be determined on a case-by-case
basis by Representative and Philips' responsible sales manager. Representative
will coordinate all installations with the appropriate Philips' manager or
designee.

r,
Provide reasonable assistance to Philips to resolve any collection or other
payment matters between Philips and any customers, and inform Philips of any
changes in the financial or ownership status of any customer of which
Representative becomes aware that may affect Philips' continued business with
that account.

s.
Establish a standard process to collect customer feedback, Information from
Philips' customers regarding Products, Services, and personnel shall be provided
to Philips by submitting the information using the Customer Feedback Form,
provided to Representative by Philips.

t.
At all times during the Term, employ at Representative's own expense, sufficient
employees or independent contractors to achieve Performance Standards in its
Accounts.





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 51 of 99




--------------------------------------------------------------------------------







12.
TRAINING



a. Product Training: Representative's employees and independent contractors
shall attend Philips' product training in person as mutually agreed to by both
parties. Representative shall pay for all transportation to the site of
training, including airfare, rental automobile or use of own automobile,and
food. Philips shall pay for hotel room only for Representative's employees and
independent contractors subject to Philips standard travel and expense policy
(Exhibit E).


b. General Sales Training: If Philips determines the Representative's employees
and independent contractors require training, Philips will then request
Representative make Representative employees and independent contractors
available for such training. Training curriculum, upon Philips skills inventory
and needs assessment and may include Representative paying a portion of the
expenses when Philips has to pay the fee for a non-Philips instructor for
courses on general selling skills as defined by Philips.


c. Meetings: Representative will pay for all transportation to the site of
district meetings, account management meetings, installation planning meetings,
and all other Philips events not specified in this section. Representative shall
pay for hotel room for Representative and its employees and independent
contractors.


d. Trade Shows and Council Meetings: Philips will pay for all transportation,
lodging, and meals, subject to Philips standard travel and expense policy
(Exhibit E), if Philips requires Representative to attend either trade shows
(where Representative is asked to perform booth duty in a Philips booth) or
Philips awards meetings. All training materials loaned to Representative by
Philips remains the property of Philips and will be promptly returned upon
written request of Philips or termination of the Agreement.


e. Quality Training: Philips shall provide Representative with all quality
documents, required training completiondates, and training completion forms.
Representative is responsible for making sure its employees and independent
contractors read and comply with all applicable quality training documents and
complete quality training. Within ten (10) days of training, Representative
shall submit the training completion forms to Philips. Representatives hall
ensure that its principals, employees, and independent contractors have received
all training required by Philips to perform the contracted scope of work and
Representative's obligations under this Agreement. Philips may inventory and
assess the skills of Representative employees and independent contractors.


f. Demonstration Equipment and Requirements: Unless otherwise provided in the
Product Exhibit, Representative may request demonstration equipment from
Philips. Philips, in its discretion, may make inventory available for
demonstration. Representative shall maintain and take control of, until sold by
or returned to Philips, such consignment inventory assigned to Representative.
Such models will be provided at Philips' expense. Demonstration equipment
provided by Philips hereunder shall be used only in the support of sales under
this Agreement and not in support of sales under a distributor agreement.
i.
Representative shall:

•
Locate demonstration inventory/equipment immediately upon Philips' request, and
shall thereafter return equipment at Philips' request or upon termination of the
Agreement.

•
Notify Philips promptly if demonstrator equipment is lost damaged, destroyed or
stolen.

•
Be responsible for and pay the repair costs, at standard Philips rates, for any
damage to Products delivered to Representative for demonstration.

•
Pay eighty percent (80%) of the list price of any demonstrator inventory that
has not been returned to Philips in good working order at the termination date
of this Agreement or other date specified by Philips for return of the
inventory. Philips will set off any such amounts against amounts due to
Representative under this Agreement ten (I0) days after the requested return
date if equipment is not received by Philips within that time period. Upon
termination of the Agreement Philips will pay reasonable costs of shipment for
return of inventory.

•
Clearly mark all demonstrator equipment property of Philips as specified by
Philips and consistent with the Codes. Representative shall execute any
financing statement requested by Philips to evidence Philips ownership.

•
Not sell or otherwise obtain value for accessories to Products in
Representative's possession which Philips has provided to Representative at no
charge.



Any demonstration inventory that is not assigned to Representative, but is
borrowed from Philips central pool of inventory for special events including
clinical trial, must be returned by the due date and all return shipping charges
must be paid for by Representative. Philips will set off eighty percent (80%) of
the list price of any borrowed demonstration inventory against amounts due to
Representative under this Agreement, if it is not received by Philips within ten
days following the Philips specified return due date, Representative shall
return such equipment to the Massachusetts demonstration inventory hub (Philips
Healthcare US Consignment Logistics, 3000 Minuteman Road, Dock B, Building 2,
Andover, MA O 1810) unless otherwise specified on the Product Exhibit.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 52 of 99




--------------------------------------------------------------------------------







13.
GENERAL CONDITIONS



a.
The failure of either party to enforce any provision of this Agreement shall not
be deemed to be a waiver of such provision or of the right of such party
thereafter to enforce the provision.



b.
This Agreement and attached Exhibits contain the entire and only understanding
between the parties and supersedes any previous communication, representations,
or agreements between the parties, whether oral or written, regarding
transactions hereunder. Except as provided in Section 8, no modification hereof
shall be binding upon either patty unless made in writing and signed by both
parties.



c.
The headings in this Agreement are inserted for convenience of reference only
and do not affect the interpretation of this Agreement.



d.
Nothing in this Agreement gives any person, other than the parties, any legal or
equitable right, remedy, or claim under or in respect of this Agreement.



e.
If any provision of this Agreement is held to be invalid, the remainder of the
Agreement will not be affected thereby.



f.
This Agreement may be executed in counterparts, each of which is deemed an
original, but all of which constitute one and the same instrument.



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 53 of 99




--------------------------------------------------------------------------------







14.
PRODUCT AND OTHER EXHIBITS



The attached Exhibits checked below are hereby made part of this Agreement:




X
EXHIBIT A
 
 
 
 
X
Patient Monitoring
 
 
 
 
 
Cardiographs, TraceMaster and Stress (DECG) Point of Sale Service)
 
 
 
 
 
Holter Systems
 
 
 
 
X
Customer Services
 
 
 
 
X
Emergency Care and Resuscitation
 
X
Exhibit B - Philip's Travel Policy
 
X
Medical Consumables
 
X
Exhibit C - Philips Travel Expense Report
 
X
Ultrasound and Ultrasound Point of Sale Service Agreement
 
X
Exhibit D - Employee Hiring
 
 
Children's Medical Venture (ChMV)
 
X
Exhibit L - Account List
APPENDIX
X
 
Appendix A - PCCI Product Warranty (updated 2013)
 
 
 
X
 
Appendix B - Trademark Guidelines
 
 
 
X
 
Appendix D - HIPAA BAA
 
 
 































































DMS Health Technologies
Master Agreements
March28,2014-CCM;TAA Page 70 of 116


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 54 of 99




--------------------------------------------------------------------------------











[SIGNATURE PAGE]

IN WITNESS WHEREOF, the parties have by their duly authorized officers executed
this Agreement as of the Effective Date.

 
image2a01.jpg [image2a01.jpg]
image3a01.jpg [image3a01.jpg]







DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 55 of 99




--------------------------------------------------------------------------------







MANUFACTURER'S REPRESENTATIVE AGREEMENT
EXHIBIT A
PATIENT MONITORING






TERRITORIES and MARKETS:
 
Same as the 2013 territories
 
 
 
PM PRODUCTS:
 
Patient Monitoring Systems
 
 
 
COMMISSION:
 
13.5%
 
 
 
2013 PERFORMANCE STANDARD:
 
$6,309,000 (Six Million Three Hundred Nine Thousand Dollars) continuing through
12/31/14 unless otherwise amended in writing by both Parties. Performance
Standard is subject to annual change.







image6.jpg [image6.jpg]





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 56 of 99




--------------------------------------------------------------------------------





MANUFACTURER'SREPRESENTATIVE AGREEMENT


EXHIBIT A
EMERGENCYCARE AND RESUSCITATION (ECR)




TERRITORIES and MARKETS:
 
Same as the 2013 territories
 
 
 
PATIENT MONITOR PRODUCTS:
ECR PRODUCTS
 
listed under Business Unit 990952583021 AND 90952583022
 
 
 
COMMISSION:
 
13.5%
 
 
 
2013 PERFORMANCE STANDARD:
 
$517,000.00 (Five Hundred Seventeen Thousand Dollars) continuing through
12/31/14 unless otherwise amended in writing by both Parties. Performance
Standard is subject to annual change.













image5.jpg [image5.jpg]







DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 57 of 99




--------------------------------------------------------------------------------







MANUFACTURER'S REPRESENTATIVE AGREEMENT
EXHIBIT A
MEDICAL CONSUMABLES AND SENSORS AND ALS CONSUMABLES






TERRITORIES AND MARKETS SERVED:
Same as the 2013 territories





MEDICAL CONSUMABLES PRODUCTS:


Products listed under Business Unit 90951037T89 (Medical Consumables) Products
listed under Business Unit Consumables) 90952583U24


COMMISSION:
7%



QUARTERLY INCENTIVES:
If Representative exceeds the Quarterly Performance Standard, Representative
will earn a bonus of 20% on the incremental dollars over the quarterly
performance standard. 2013 Quarterly incentives continue through 12/31/14 unless
otherwise amended in writing by both Parties, Quarterly Incentives are subject
to annual change.


Medical Consumables
ALS Consumables
Totals
Ql:
$156,378.77
Ql:
$5,968.66
$162,347.42
Q2:
$161,238.57
Q2:
$6,154.14
$167,392.71
Q3:
$160,532.66
Q3:
$6,127.20
$166,659.87
Q4:
$176,850.00
Q4:
$6,750.00
$183,600.00
 
 
 
 
$680,000.00







image6.jpg [image6.jpg]





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 58 of 99




--------------------------------------------------------------------------------





MANUFACTURER'S REPRESENTATIVE AGREEMENT
EXHIBIT A
CUSTOMER SERVICES


TERRITORIES and MARKETS:
 
Same as the 2013 territories
 
 
 
MEDICAL SERVICE PRODUCTS:
 
Customer Service Products listed under Business
Unit 90941019
 
 
 
COMMISSION:
 
7%
 
 
 
2013 PERFORMANCE STANDARD:
 
$1,703,000 (One Million Seven Hundred Three Thousand Dollars) continuing through
12/31/14 unless otherwise amended in writing by both Parties. Performance
Standard is subject to annual change.







image7.jpg [image7.jpg]





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 59 of 99




--------------------------------------------------------------------------------







MANUFACTURER'S REPRESENTATIVE AGREEMENT
EXHIBIT A
ULTRASOUND AND ULTRASOUND POINT OF SERVICE




TERRITORIESAND MARKETS SERVED
The sales territory for following states; Montana, North Dakota, South Dakota,
Minnesota and Wisconsin will be governed by the Account List attached herein as
Exhibit A.


Under this schedule DMS is also permitted to sell to all accounts in these
additional Wyoming zip codes with the EXCEPTION of all locations of Cheyenne
Regional Medical Center.


Wyoming
820
 
821
 
822
 
823
 
824
 
825
 
826
 
827
 
828
 
829
 
830
 
831





ULTRASOUND PRODUCTS:
MAG
Description
 
MAG
Description
114
EPIQ 7 GI
 
K68
EPIQ 7 WHC
152
EPIQ 7 CV
 
N39
EPIQ 5 (All segments)
K61
iU22 Ultrasound Pre-owned
 
S66
Ultrasound Undivided
K62
iE33 Ultrasound Pre-owned
 
S97
iE33 2D Select
K63
ClearVue 550
 
T68
iE33
K64
ClearVue 350
 
U04
PercuNav
K65
Sparq
 
U19
HD11 XE
K66
CX30
 
U43
Ultrasound Pre-Owned Products
Q90
HD7 XE
 
W79
CX50 POC
Q91
CX50
 
K67
ClearVue 650
Q92
HD15
 
P16
Ultrasound 3rd Party Turnkey
S65
iU22
 
 
 



Remanufactured Products (as available):
Sonos 5500, Sonos 4500, Philips 5000, HDI 5000, iU22, HDII, Envisor, HD3, iE33,
Sonos 7500, HD15, HD9, HD7, CX50


Philips is responsible for installation and post installation applications
training. Representative shall maintain a sufficient number of sales
representatives, whom are dedicated Ultrasound sales representatives, to cover
the accounts or territory provided. If a territory or group of accounts becomes
vacant, Representative shall fill the sales position within 60-days.


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 60 of 99




--------------------------------------------------------------------------------






CLINICAL SUPPORT:
Representative is expected to provide pre-sales clinical resources. If a need is
identified to use Philips personnel in this role, Representative shall be
charged the current 8 hr rate for this resource ($1500.00 per 8 hrs). Approval
is needed by Philips Channel Manager as well as Philips Clinical Manager.


COMMISSION RATE:
Ultra Sound
15%

POS
2%



2014 PERFORMANCE STANDARD:
Ultrasound
$5,799,000 (Five Million Seven Hundred and Ninety-nine Thousand Dollars)

POS
$580,000.00 (Five Hundred Eighty-Thousand Dollars)



Performance Standard is subject to annual change.


Prepaid POS Support Contracts: 2% on Net Booking Credit for full term of support
contract Deferred POS Support Contracts: 2% on Net Booking Credit for full term
of support contract upon installation of equipment. As a result of this
commission payment may not occur at the same time as the Product Commission
Payment.


Representative must sell and provide all necessary support contract
documentation within 90-days of installation in order to receive commissions.








image8.jpg [image8.jpg]





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 61 of 99




--------------------------------------------------------------------------------








DMS - Schedule B
2014 Ultrasound Account List


























Schedule B - Ultrasound Account list
3.12.14
Confidential
Not for distribution
 

--------------------------------------------------------------------------------








DMS - Schedule B
2014 Ultrasound Account List


























Schedule B - Ultrasound Account list
3.12.14
Confidential
Not for distribution
 

--------------------------------------------------------------------------------







MANUFACTURER'S REPRESENTATIVE AGREEMENT


EXHIBIT A


IMAGING SYSTEMS




TERRITORIES and MARKETS SERVED
Separate Schedule still being finalized by Philips and DMS
IS PRODUCTS:
 
MRI, CT, CV, X-RAY, NM, Surgery
 
COMMISSION:
15%
POS COMMISSION:
2%
COMMISSION:
6%
Cardiology PACS*
 
iSite PACS
 
*Installation and warranty support are not commissionable. Those are performed
by Philips.
2014 PERFORMANCE STANDARD:
Mutually being defined by Philips and DMS. This Exhibit shall be amended in
writing by both Parties. Performance Standard is subject to annual change







image9.jpg [image9.jpg]





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 64 of 99




--------------------------------------------------------------------------------







EXHIBIT B




MANUFACTURER'S REPRESENTATIVE


PHILIPS TRAVEL POLICY AND EXPENSE REIMBURSEMENT PROCESS




TRAVEL EXPENSE REPORT
The traveler must use the Philips MR Travel Expense Report (Exhibit F). Each
report must be filled in correctly for reimbursement. For MR traveler submitting
an expense report, the MR owner for that company must sign each report. The
purpose of the trip must be listed on each report. Only one report per trip can
be submitted. Expense reports must be submitted within ten days of trip. The
traveler reports only his or her own expenses, not expenses incurred by fellow
company travelers, except in the case of joint lodging while traveling. In those
situations, the traveler seeking reimbursement must include the names of other
company travelers present as part of his or her substantiation.


RECEIPTS
Original itemized receipts; invoices and itemized charge card slips must be
submitted for all travel expenses. Receipts must be stapled to each expense
report submitted. Monthly credit card statements or travel agency invoices and
statements alone are not acceptable as receipt documentation. In case of missing
receipts, travelers are encouraged to contact the third party service provider
in order to obtain a copy of the original invoice. A delay in reimbursement or
non-reimbursement may occur if the expense repott is not complete or if proper
support documentation or receipts have not been provided.


LODGING
Travelers are to book standard accommodations in reasonably priced lodging;
premier properties (5 stars) are not allowed. Travelers must· utilize Philips
hotel suppliers whenever feasible. Travelers will be reimbursed for reasonable
and the actual cost of lodging, up maximum allowable room rate of $180 exclusive
of tax. While attending conferences, seminars, or other pre-arranged venues,
travelers are encouraged to search for reasonably priced properties within the
same proximity of the venue.


TRANSPORTATION
In such cases where Philips shall reimburse the traveler for transportation,
traveler must follow Philips transportation policy. Air travel must be booked at
the most reasonable and economic fare. First- and business class are not allowed
for any travel. The class of service must be coach using the lowest logical fare
based on the valid business time requirement. Travelers are strongly encouraged
to book well in advance of travel (minimum of 14 days) to secure the lowest
fares. In addition, travelers are encouraged to select special or promotional
flights that may require significant advance booking, use alternative airports,
take a connection, and be flexible on departure and arrival to obtain the lowest
far available.




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 65 of 99




--------------------------------------------------------------------------------





EXHIBIT C


MANUFACTURER'S REPRESENTATIVE AGREEMENT


MR TRAVEL EXPENSE REPORT


Due 30-thirty days after the travel date


Sales Representative Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
City:
 
 
State:
 
Zip Code:
 
 

 



Purpose of Trip:
 
Sun
Mon
Tues
Wed
Thurs
Fri
Sat
Total*
Date
 
 
 
 
 
 
 
 
Hotel
 
 
 
 
 
 
 
 
Daily Tot.*
 
 
 
 
 
 
 
 
 
 
 
 
Total Expenses to be Paid by Philips



*Total columns must be complete to be reimbursed
 



Explanations:
 
 
 
 
 
 
 
 
 
 
 
 
 

Sales Representative Signature:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
MR Owner Signature:
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 



DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 66 of 99




--------------------------------------------------------------------------------





EXHIBIT D


MANUFACTURER'S REPRESENTATIVE AGREEMENT


GUIDELINES FOR HIRE OF A MANUFACTURER REPRESENTATIVE (MR) EMPLOYEE OR
INDEPENDENT CONTRACTOR




If an active employee of the MR Company accepts a written offer of employment
from Philips Healthcare, Philips will directly compensate the MR Company an
incremental payment of $10K. Payment is contingent on the MR Company and the
employee or independent contractor meeting the following conditions:


•
The employee or independent contractor must have been an active employee of the
MR at the time of acceptance of Philips offer for at least 6 months, but no
longer than 2 years.

•
Philips will compensate the MR Company directly an amount of $5K upon the date
the employee or independent contractor begins working full time for Philips.



Upon the completion of six consecutive months of successful employment as
defined by Philips employment policies and procedures, by the employee, Philips
will compensate the MR Company the remaining $5K.


This policy excludes any employees by Philips Healthcare for Vital Signs
Monitoring






image10.jpg [image10.jpg]





DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 67 of 99




--------------------------------------------------------------------------------



























SCHEDULE C
SERVICE AGREEMENT
















































































DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 68 of 99




--------------------------------------------------------------------------------





SERVICE AGREEMENT


THIS AGREEMENT is effective as of image11.jpg [image11.jpg], and is by and
between:


(a) Philips Healthcare North America Company, a division of Philips Electronics
North America Corporation, with its principal place of business at 3000
Minuteman Rd., Andover, MA 01810 (hereinafter "Philips");
and
(b) DMS Health Technologies, Inc., a wholly owned subsidiary of Project
Rendezvous Acquisition Corporation, organized under the laws of the State of
North Dakota, with its principal place of business at 2101 North University
Drive, Fargo, North Dakota 58102 (hereinafter "DMS ").


Philips and DMS are hereinafter also referred to individually as a "Party" and
collectively as the "Parties."


WHEREAS, DMS desires to be an exclusive manufacturer's sales representative and
warranty service organization for certain Philips products and customers in a
certain geographic area (the "Product Territory", as defined below); and


WHEREAS, Philips desires to permit DMS to provide such services in the exclusive
Product Territory;


NOW, THEREFORE, in consideration of the mutual covenants and agreements between
the Patties hereto, it is agreed as follows:



1. TERM AND TERMINATION


Subject to the General Termination right set forth in the agreement orders shall
not be intentionally withheld from one contractual period to another. The
determining factor shall be the date Philips receives all documentation required
under Section 4 of this Agreement. Additionally, Philips shall have the right to
(i) withdraw a Product from Schedule I or (ii) alter the Product Territory of a
Product for any reason, with ninety (90) days prior written notice to DMS.



2. PRODUCT AND TERRITORY


Philips grants DMS an exclusive right and license to (i) promote, market and
sell (as a manufacturer's sales representative) the Products into the Territory,
collectively as set forth in Exhibit A affixed hereto, and (ii) perform
installation and warranty services, in accordance with Philips installation and
service manuals, processes, and procedures, for the Products sold by Philips
arising from Section 3 (iii), provided that, for the purpose of this license,
Philips retains the right to revise such license, at any time and at Philips
sole discretion, to enable Philips to have the exclusive right to sell Products
directly to federal government customers in the Territory. Such revised license
shall not apply to orders accepted prior to the date Philips provides DMS notice
of such change. Notwithstanding the foregoing, Philips retains the right to
perform installation or warranty service for Products sold by DMS or serviced by
DMS, in the event a customer requests Philips to aide in resolving an
installation or warranty service issue that cannot be promptly resolved between
the customer and DMS and the customer has notified DMS and Philips that it
demands Philips intervention in resolving such issues or DMS requests Philips to
perform installation or warranty related services based on a customer's request.
Philips shall invoice DMS the cost, as identified on Exhibit C, to perform such
installation of warranty service. In exchange of receiving the above license to
sell Philips Products, DMS agrees that it shall not sell any of Philips
competitor's products or products which functionality is materially similar to
the Products under Exhibit A to customers located in the Territory, without
first securing Philips' written approval. Additionally, DMS shall use its best
efforts to sell, distribute, install and provide warranty service for Philips
Products in the Territory. In addition, DMS shall maintain a sales and service
staff considered by Philips adequate in size, education, ability and experience
to sell, distribute, install and provide warranty service for the Products.
During the term of this Agreement and to the extent permitted by law, DMS shall
have the first right (as between Philips and DMS) to provide post-warranty
services on Philips Products in the Territory. Philips shall not directly sell
service into the Schedule C territory as defined, unless such sales activity is
expressly modified herein. Such right shall not alter or affect any
post-warranty services contracts currently held by Philips.



3. ORDERS & DISCOUNTS
Philips shall be obligated to only accept orders for Products from customers in
the Territory, to the extent, customer and DMS provide all documentation
necessary for the order to comply with Philips then current booking policy,
including without limitation a signed quote or Philips terms and conditions
document, along with a customer purchase order, and in some cases a signed
statement of work.


All discounting of Products sold by DMS into the Territory shall be subject to
the prior approval of the Philips Director of Channel Management.



4. COMMISSIONS AND PAYMENT


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 69 of 99




--------------------------------------------------------------------------------




During the term of the Agreement, Philips and DMS may mutually agree to make
changes to the commission rates set forth on Exhibit A affixed to this
Agreement. Such commission rate adjustments shall occur no more than once per
annum of the Agreement, using the anniversary date of the Agreement as the basis
of such calculation. No adjustment to the commission rate is effective unless an
amendment to this Agreement is signed in writing by both parties. The commission
rates set forth in Exhibit A shall remain in effect and apply to orders booked
by Philips, until such an amendment is duly executed by both Parties.


Product Sales Commissions.
( a) The Product sale compensation will be that of a manufacturer's
representative for the Product sale itself. Subject to Section 5 (i), in
consideration of selling Products to customers located in the Territory, Philips
shall pay DMS the commission rate set forth in Exhibit A, for Commissionable
Items, as a percentage of the Net Commissionable Value of an order. Philips
shall not be obligated to make commission payments for Products provided by
Philips and DMS to customers in the Territory as part of a make right or
settlement of a claim, against either party.


(b) Except as otherwise provided under this Agreement, Philips agrees to pay
fifty percent (50%) of the normal Product sale Commission under Section 5 (i)
for any Products purchased by a customer outside the applicable Territory, but
shipped to a location within its Product Territory. Conversely, DMS agrees that
it shall be entitled to fifty percent (50%) of its Product sale commission under
Section 5 (i) of this Agreement, for Products sold to customers in the Product
Territory that are installed and serviced outside the Product Territory. Philips
shall have final approval authority for split deals.


Compensation to DMS for DMS to perform all Installation and Warranty Service on
Products sold during the
Term of Agreement & Make- Rights/Settlements.
Philips shall pay DMS the amounts set forth on Exhibit B ("Installation and
Warranty Services Payments"), attached, as full compensation for DMS to perform
all installation and warranty service for Products sold by DMS after the
effective date of the Agreement. DMS shall bear the cost of spare parts required
to perform warranty service. Exhibit B is incorporated into this Agreement by
virtue of this reference. Notwithstanding the foregoing, Philips shall not be
obligated to pay DMS the fees set forth on Exhibit B for Products sold by DMS
where the customer requires installation and warranty service to be performed
outside of their Product Territory. Additionally, Philips shall pay fifty
percent (50%) of their normal installation fee set forth in Exhibit B for a
Product installed by DMS as a result of a (1) make right or (2) settlement of a
claim, collectively (1)-(2) made directly and solely against Philips. Warranty
service based on the foregoing shall be subject to the compensation set forth
herein, provided that, Philips shall be entitled to apply a pro-rata credit for
warranty service commission paid on the original Product sale, not yet
performed, against payment of warranty service on the new product based on the
warranty period offered to customer under the make right arrangement and/or
settlement agreement provided that Philips was at fault.


Radiology & Xcelera PACS Renewals, Installation, and Service Commission.
Notwithstanding Sections 5 (a) and (b), DMS shall not receive compensation for
any renewals of the product known as iSite PACS today, or named differently
thereafter or successor products, to those under this heading, in all cases,
sold to customers within their Product Territories set forth in Exhibit A.
Additionally, DMS shall not receive any compensation related to installation or
service for the product known as iSite PACS or Xcelera today or named
differently thereafter or either of their successor products installed and/or
serviced in their Product Territories.


Timing of Payments from Philips to DMS.
(i) Initial Payment. Philips shall pay DMS forty percent (40%) of the commission
owed under Section 5(a) for Product sales net forty-five (45) days from the end
of the month in which such order was booked, subject to Section 4 of this
Agreement. This is subject to any credits that Philips is entitled to apply
against such payments as set forth in Section 5 (iii) of this Agreement.
(ii) The Balance of amounts owed for Products Sales and Installation/Warranty
payments under Exhibit B. The remaining amounts due for Product sales in the
Territory shall be due net forty- five (45) days from the end of the month that
customer accepts the Products and pays Philips in full for such sale, including
any installation or professional services. Installation and warranty service
compensation payments under Section 5 of this Agreement are payable at the same
time the balance of the Product sale commission is due under this subsection.
(iii) Cancellation of Orders and Returns. In the event a customer cancels an
order, DMS is required to refund Philips for any payment made by Philips to DMS
for such order within forty-five (45) days of such order cancellation. In the
event DMS does not comply with the foregoing, Philips may offset other
commissions or compensation owed to DMS hereunder by such amount. The same shall
apply for any products returned prior to the expiration of the warranty period,
unless there is a swap-out pursuant to a make right and/or settlement
arrangement, which are subject to Section 5 (a) and Section 5 (b) of this
Agreement. For the purpose of clarification Section 8 shall address payment and
return of spare parts terms.
(iv) Replacement Parts. Replacement parts required to complete the installation
process shall be provided by Philips to DMS, at no cost to DMS.




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 70 of 99




--------------------------------------------------------------------------------





5. DMS SALES GOALS, QUARTERLY BUSINESS REVIEWS AND FORECAST OBLIGATIONS
(i) Product and Service Sale Growth Obligations. DMS shall use best efforts to
meet the same year over year growth for the Products and support services sold
in connection therewith equal to or greater than the Philips direct organization
for such Products. DMS may be asked to submit quarterly growth reports, by the
Philips Director of Channel Management, and DMS agrees to provide such
information, within a reasonable period thereafter.


(ii) Forecasting. DMS will exercise its best efforts in providing accurate
estimates of Products to be purchased over a rolling five (5) month period,
utilizing the Philips customer management tool, Siebel, or equivalent system,
and participate in the Minneapolis Region monthly accountability process. In
addition, DMS will estimate market potential on a rolling three (3) year basis
capturing this data in Siebel. DMS will also provide, as requested by Philips,
detailed business plans supporting these forecasts, including operations
reviews, discussing its plans, results, personnel, support requirements and
financial details.



6. PROJECT MANAGEMENT & SERVICE KNOWLEDGE BASE MATERIALS
DMS personnel shall have access to Philips project management and service
knowledge databases and electronic support tools subject to the conditions of
Sections 15 and the Confidentiality Term in the Common Terms Section of this
Agreement and any other specific requirements placed on the use of a given tool.
Certain Philips resources are fee based as described in Exhibit C (Service
Support Fees). Except for performance of warranty service, any use of the tools
and materials hereunder shall cease upon termination of this Agreement,
including use in connection with any post warranty service support.



7. TRAINING CLASSES AND SPARE PARTS
(a) Spare Volumes and Their Permitted Use. In consideration of the installation
and warranty service compensation under Section 5 of this Agreement, DMS shall
perform all installation and warranty support service sold on DMS related orders
booked in compliance with Section 4 of this Agreement, during the term of this
Agreement and any balance of a product warranty period for a Product installed
in the Territory by DMS prior to expiration thereof.


DMS agrees that it shall buy one hundred percent (100%) of the number of all
spare parts from Philips needed to perform warranty services. Philips agrees to
sell DMS the same as provided herein during the term of this Agreement and
following the expiration or termination of this Agreement to the extent that DMS
warranty service agreements entered into during the term of this Agreement
obligate DMS to provide warranty services.


During the term of this Agreement, DMS shall purchase from Philips and Philips
shall sell to DMS eighty-five percent (85%) of the spare parts DMS needs to
perform post warranty services, as an Independent Service Organization ("ISO"),
within the Product Territories; provided that, Philips continues to provide the
thirty-eight percent (38%) discount on NEW spare parts with price match
guarantee compared with any third party's published pricing for the exact same
part, as set forth below, and such NEW spare parts are actively stocked by
Philips.


Within one month from the end of a Philips fiscal quarter, DMS shall provide a
written certification, signed by the Chief Financial Officer of DMS, attesting
to DMS meeting its minimum purchase obligations with respect to spare parts
hereunder. This obligation survives expiration or termination of this Agreement,
as it applies to those customers that DMS was providing warranty and post
warranty service on Philips products prior to expiration or termination of this
Agreement for the remainder of the warranty period or service contract that
exceeds the expiration date or termination date of this Agreement, provided that
the obligation shall not exist with respect to any post-warranty service
agreements assigned as provided in Section 22. DMS shall be provided a
thirty-eight percent (38%) discount from Philips published list price for spare
parts and accessories, a thirty-five percent (35%) on glassware with a price
match guarantee compared with any third party's published pricing on the exact
same NEW glassware and a seventy-five (75%) discount on any type of manual. The
terms of discounts for spare parts and the obligation to purchase eighty-five
percent (85%) of such spare parts for post warranty services are not assignable
under any circumstance to a third party, Spare parts are not returnable, unless
(1) DMS purchased them from Philips; and (2) Philips receives them back within
thirty (30) days of their date of delivery to DMS; and (3) they are accommodated
with an appropriate Philips return authorization number("RMA'')(collectively
(1)-(3) the "Spares Return Criteria"). Items that do not meet the Spares Return
Criteria shall be returned to DMS, with freight costs chargeable to DMS, or
Philips may dispose of them. No credit is given for spares returned that do not
meet the Spares Return Criteria. Returned spare parts meeting the Spares Return
Criteria shall be credited net thirty (30) days from receipt and all parts
returned shall carry a ten (10%) restocking fee of the purchase price on
unopened parts (seal intact) with a maximum fee of One Thousand Dollars
($1,000.00). The re stocking fee for opened (seal broken) parts shall be twenty
five percent (25%) of the purchase price, with a maximum fee of Three Thousand
Dollars ($3,000.00). DMS shall not be charged restocking fees for parts that are
DOA or damaged in shipment. Spare parts warranties from Philips to DMS shall be
same as those in effect to Philips field service at the time of sale. For the
purpose of setting a baseline as to the current spare parts warranty in effect
at the time of execution of this Agreement, Philips current Spare Patts
Warranties is affixed as Exhibit D.




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 71 of 99




--------------------------------------------------------------------------------




(b) Shipping and Payment terms for Spares. Net spare parts cost to DMS shall
include standard shipping costs then in effect. DMS shall be responsible for
actual costs associated with any special shipping including, but not limited to,
storage at a Philips distribution center in excess of fourteen (14) calendar
days; special handling, including, without limitation, rigging and rental of
equipment for use in installations; and, any excess costs over normal shipping
(i.e. Next Flight Out), if expedited shipment is requested by DMS to meet a
delivery date which allows less than Philips' standard delivery lead time then
in effect.


All invoices for spares except warranty and DOA parts in which DMS is owed a
credit by Philips, are due net forty-five (45) days from their invoice date.
There is no offsetting of invoices for credits that accrue and are applied to
their account after the time an invoice is payable to Philips. Philips reserves
the right to charge any unpaid amounts the maximum interest permissible by law,
unless such failure to pay is based on a good faith payment dispute with respect
to such invoice itself.


(c) Training
DMS employees installing Products or servicing Products must have attended a
Philips training course on such Products, prior to installing or servicing such
Products. Philips shall make such training available to DMS. Costs of training
including the seminar, travel and board, shall be at DMS's sole cost and
expense. DMS engineers may use such information solely to perform installation,
warranty and service support on Philips Products located in the Territory.


If DMS provides to a customer any used, refurbished, or other spare or
replacement parts from a source other than Philips' parts stock, DMS shall
assure that the customer is fully aware of the source and history of each such
part, and has agreed to accept it. DMS may not sell a service to a third party
that provides access to the materials set forth under Section 7 of this
Agreement or is materially similar to Philips then current Co-operative Alliance
service, without obtaining the prior written consent of the Philips Director of
Channel Management. Any sale or access to the foregoing shall be subject to DMS,
its customer, or customer's third party service provider signing terms and
conditions required by Philips, which shall be substantially similar to what
Philips requires for its Co-operative customers or third party service providers
obtaining access to Philips proprietary service materials under such
arrangements with Philips.


(d) Test Equipment. Equipment purchased by DMS to perform warranty testing shall
be priced at Philips cost plus twenty percent (20%). This equipment cannot be
resold to customers or other resellers.



8. VENDOR CREDENTIALING & CUSTOMER PREMISES POLICIES
DMS agrees to promptly comply with all vendor credentialing requirements of
customers, prior to installing Products and/or going on customer premises to
perform support services on products. Additionally, DMS agrees to adhere to
customer's rules and regulations that apply to all vendors of customer going
on-site or in response to customer fulfilling its obligations under the Deficit
Reduction Act, including without limitation customer policies applicable to
Whistleblower, False Claims and/or Medicare Fraud and Abuse laws.
Performance of the Services by Personnel shall not interfere with Philips or
Customer's employees or operations at the Customer site. Personnel shall exhibit
decorum appropriate to the environment and cooperate with Philips personnel and,
if any, other subcontractors employed by Philips and Customer. DMS agrees to use
commercially reasonable efforts to ensure the work site of Personnel is clean
and free from rubbish generated by DMS.



9.REPAIR
Except for the spare parts warranty provided under Section 8, NO OTHER
WARRANTIES, EITHER EXPRESS OR IMPLIED, SHALL APPLY TO ANY SPARE PARTS SOLD
HEREUNDER. Philips disclaims any implied warranties of merchantability or
fitness for a particular purpose as it applies to spare parts purchased by DMS.


Upon request, Philips shall provide copies of applicable Product warranty
documents within a reasonable period to DMS. DMS shall not obligate, nor shall
it attempt to obligate, Philips to any third parties by means of warranties or
guarantees on the Products other than such standard warranties. DMS shall, at
its expense, perform warranty service that exceeds that provided for in Section
8. Philips may defray any costs incurred by Philips based on DMS's overselling
of warranty against commissions owed, as applicable, in the event Philips
performs such warranty service or is required to provide spare parts to
customer.


If Philips incurs any expense in the exchange of Products or the repair thereof
caused by the failure of DMS to fulfill its obligations hereunder, Philips shall
invoice DMS for such costs. DMS agrees to maintain sufficient equipment and
replacement parts to adequately maintain and service the Products and shall
purchase such tools and test equipment as Philips considers necessary for the
proper installation, maintenance and service of the Products.



10. NOTIFICATION OF COMPLAINTS




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 72 of 99




--------------------------------------------------------------------------------




If a Product allegedly caused an injury to persons or property or if a Product
allegedly failed to meet any of its performance specifications or otherwise
allegedly failed to perform as intended, or if DMS receives any information
regarding dissatisfaction by a customer relative to the identity, quality,
durability, reliability, effectiveness or performance of a Product, DMS will
immediately notify Philips' Director of Regulatory Affairs of such occurrences.
In all other respects, DMS will cooperate with Philips in the investigation of
all complaints for regulatory and product liability purposes. DMS shall, in
addition, make required repairs as well as performance modifications at DMS'
cost, and assist in whatever corrective actions are necessary and report
completion of those corrections via the field change order action ("FCO")
notification reports, FCO's must be installed by DMS within the slated time
frame for each FCO established by Philips.
Philips shall supply parts to DMS free of charge for mandatory modifications and
shall reimburse labor expenses at one hundred dollars ($100.00) per hour for
"time required" as defined in FCO installation documentation. All FCO's must be
current in order to qualify for reimbursement. Philips shall provide DMS FCOs
reasonably in advance of the deadline for completion of the FCOs.



11. CUSTOMER COMPLIANT COLLECTION
DMS must have a standard process to collect Customer complaints. Information
from Philips' Customers regarding Philips Services, processes, products and/or
personnel must be available to Philips upon request. DMS shall provide evidence
of its complaint process, the activity of that process and an accounting of
satisfactory resolutions. A complaint means any written, electronic, or
communication that alleges deficiencies related to the identity, quality,
durability, reliability, safety, effectiveness, security or performance of a
Philips device after it is released for distribution.



12. ADVERSE EVENT/INCIDENT REPORTING
DMS agrees that it will adhere to and take all appropriate action in accordance
with all FDA requirements for Adverse Event or Incident Reporting. DMS shall
immediately notify Philips in the event that DMS becomes aware of information
which reasonably suggests that Adverse Event or Incident has occurred with
respect to Philips Products that requires the establishment of a complaint file
or the filing of a Medical Device Report. DMS and Philips further agree that
DMS's failure with respect to this paragraph may be considered by Philips as a
material breach allowing Philips to terminate the Agreement without penalty.



13. BINDING ON THE SUBCONTRACTOR
Philips and DMS agree that the terms and conditions set forth in any agreement
between Philips and its Customer, as they
relate to the Services to be provided by DMS ("Customer Terms") shall be binding
on DMS. Philips will give DMS the opportunity to review the Customer Terms. In
the event DMS disagrees with any of the Customer Terms, then prior to commencing
Services for such Philips Customer, DMS shall provide Philips with its reasons,
in writing. If Philips and DMS are unable to agree on the applicable Customer
Terms, DMS shall not be required to commence Services for that Customer.



14. LICENSES
Philips may, from time to time, provide, at DMS' request and expense, service
documentation and service applications software ("Service Materials"). This
information and software shall remain the sole and exclusive property of Philips
or the licensor of such information or software. The foregoing does not preclude
DMS from owning a license to applicable Service Materials to use for the
purposes permitted under this Agreement.


In order to protect its right, title and interest in and to such documentation
and software, Philips grants to DMS, non-transferable and non-exclusive licenses
to use the software and the information contained therein for installation,
warranty, and post warranty services, performed during the term of this
Agreement for Products in the Territory. As it applies to post warranty support,
DMS agrees to sublicense software only to end user customers identified on such
quote, and with terms as protective to the software as set forth in Philips
quotation. DMS shall indemnify and hold Philips harmless for all damages,
liabilities, losses, costs and expenses (including reasonable attorney's fees
and legal costs) incurred or suffered by Philips, associated with DMS's failure
to protect the software required by this section.



15. FORCE MAJEURE
Philips shall not be responsible for indirect, direct or consequential damages
alleged to be sustained by DMS for failure to deliver Products.



16. TRADE NAMES
DMS may use the name "Philips" on the DMS website, line cards and business cards
to the extent it is bundled with "an authorized Manufacturer's Representative
for Philips Healthcare products". If DMS wishes to use any trademarks or trade
names in any other manner, DMS would need the prior written consent from the
Philips Director of Channel Management. DMS is solely permitted to represent
itself as an ISO in connection with any post warranty services it sells to
customers.



17. RECORDS AND REPORTS


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 73 of 99




--------------------------------------------------------------------------------




Upon Philip's reasonable request, DMS shall furnish information to Philips
directly relating to Philips' Product sales, inventories, Product installation,
warranty servicing, warranty repairs and similar warranty data.



18. SHOWS AND EXHIBITIONS
DMS shall cooperate with Philips by assisting at all industry and professional
shows and exhibitions as may be reasonably requested by Philips and shall be
responsible for its own expenses in doing so.



19. INDEMNIFICATION, INSURANCE, LIMITATIONS OF LIABILITY AND DISCLAIMER OF
DAMAGES
(a) Philips agrees to indemnify DMS from and against any damages, costs and
expenses, including without limitation, interest, penalties and attorneys' fees
and expenses resulting from tangible property damage or personal injuries to
persons or death to the extent caused by Philips. Philips shall use its best
efforts to obtain adequate insurance coverage for the acts or omissions of its
employees. Under no circumstances or for any reason shall DMS be responsible for
indirect or consequential damages, including, without limitation, lost revenue
or profits, business interruption, loss of data, regardless of whether as not
foreseeable at the time of contracting, associated with the acts of any
employee, agent or
other party associated with Philips. Except as otherwise provided above for
claims involving personal injury or tangible property damage, the total
liability of Philips to DMS arising out of Philips' performance of this
Agreement shall not exceed, in the cost of spare parts the purchase price paid
by DMS for the spare parts giving rise to the liability or, in the case of
commissionable services, the amounts payable hereunder. For the purposes of
clarification, except for Philips indemnification obligations for personal
injury, death and tangible property damages (to the extent such represents the
actual replacement or repair cost of physical property loss or damage) above,
Philips, in connection with sales of spare parts or items sold hereunder to DMS,
shall have no liability for INDIRECT, PUNITIVE, INCIDENTAL, CONSEQUENTIAL, OR
SPECIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES OR PROFITS,
BUSINESS INTERRUPTION, LOSS OF DATA, regardless of whether or not foreseeable at
the time of contracting.



20. SALE OF DMS SERVICE BUSINESS
(a) Definitions.


For purposes of this Section 20:
"Service Contracts" means the DMS's post- warranty service agreements for
Philips Products within the Product Territory existing before the termination or
expiration of this Agreement.
"Business" means DMS's intangible and tangible assets reasonably related to
DMS's sale, installation, and servicing of Philip's products, including the
Service Contracts.
"Fair Market Value" means an amount as determined by an independent appraisal on
the basis of, and shall be equal in amount to, the value which would be obtained
in an arm's-length transaction between an informed and willing purchaser under
no compulsion to buy the Business and an informed and willing seller under no
compulsion to sell the Business. "Independent Appraisal" means the appraisal
prepared by the Appraiser establishing the Fair Market Value of the Business.
"Appraiser" means an accounting firm with relevant experience, without material
conflicts, that is competent to provide an Appraisal. A Party shall not
unreasonably withhold approval of the Appraiser.
The Parties shall mutually agree upon the Appraiser from among the following
firms:


*Pricewaterhouse Coopers        *Deloitte & Touche        *Ernst & Young KPMG


(b) Process for Sale of Business


DMS may sell the Business at any time, and nothing herein shall be construed to
prohibit such a sale, provided that DMS shall provide Philips an opportunity to
buy the Business at Fair Market Value before selling to another buyer as
provided in this Section 20.


DMS shall provide Philip's written notice of DMS's intent to sell the Business.
Thereafter the Parties shall have thirty (30) days to negotiate the Fair Market
Value of the Business. If the Parties agree on Fair Market Value they shall
close on the sale of the Business within a reasonably prompt period of such
agreement.


If the Parties do not agree on the Fair Market Value of the Business within
thirty (30) days of Philips' receipt of DMS's written notice of DMS's intention
to sell the Business, the Parties shall within ten (10) days engage the
Appraiser who shall determine the Business's Fair Market Value. The fees and
expenses of the Appraiser shall be divided equally between DMS and Philips. The
Appraiser shall deliver its Appraisal in writing to the Parties within thirty
(30) days of being engaged to provide the Appraisal.


Philips shall provide DMS written notice of its acceptance or rejection of the
Independent Appraisal within five (5) days of its receipt of the Independent
Appraisal. If rejected by Philips, DMS may sell the Business to any willing
buyer. If accepted by Philips, DMS shall provide Philips notice of DMS's
acceptance or rejection of the Independent Appraisal within five (5) days of
DMS's receipt of Philip's notice. If accepted by DMS, the Parties shall close on
the sale of the Business within a reasonably prompt window of time. If rejected
by DMS, DMS may sell the Business to any willing buyer, excluding the following
entities and subsidiaries thereof:


DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 74 of 99




--------------------------------------------------------------------------------






•
GENERAL ELECTRIC

•
TOSHIBA

•
SIEMENS



(Collectively the "Restricted Entities")


This Agreement may be terminated by either party upon the sale of the Business.
Notwithstanding any provision herein to the contrary, this Section 20 shall not
survive the termination or expiration of this Agreement, except that the
prohibition on the sale of the Business to the Restricted Entities following
DMS's rejection of an Independent Appraisal shall, if triggered during the term
of this Agreement, remain in effect during the term of the Agreement and for a
period of one (1) year following expiration or termination of this Agreement.



21. SOLICITATION OF EMPLOYEES


During the term of this Agreement and for one (1) year after expiration or
termination, Philips will not solicit or cause to be solicited the employment of
any DMS employee engaged by DMS to perform services related to this Agreement.
For purposes of this paragraph, solicitation shall not include general
advertisements seeking employees published in periodicals of general
circulation; web postings; Philips career internet page; or unsolicited
responses to DMS employee questions that direct them to such employment
vehicles.



22. GENERAL PROVISIONS


a. DMS agrees to conduct a pre-employment background screening for all DMS
employees ("Personnel") hired after the effective date of this updated and
Combined Agreement. DMS will perform a background check for felony and
misdemeanor convictions, and verify the social security number for, work
history, and education of potential Personnel. Additionally, DMS agrees that
additional background screening may be required by Philips' customers prior to
granting site access to DMS Personnel.


b. DMS certifies they do not knowingly employ, or contract with, unauthorized
aliens and that DMS is enrolled in and uses the E-Verify Program for all new
hires after the effective date of this Amendment. E-Verify is an electronic
system administered by the U.S. Department of Homeland Security, USCIS,
Verification Division, and the Social Security Administration.



23. CONDUCT OF PERSONNEL


DMS will be fully responsible for the proper conduct and appearance of its
personnel while on Customer premises DMS agrees to enforce the expectation for
DMS Personnel dress and appearance. DMS understands Philips' concerns regarding
the ability of its Personnel to meet the technical standards required to achieve
Customer satisfaction regarding provision of Services by DMS Personnel. DMS
agrees to maintain the technical skills of its Personnel to achieve consistent
Customer Satisfaction through continuing education and training.


Prior to DMS assignment of any of Personnel to perform the Services, DMS agrees
to provide training for Personnel to ensure that such Personnel will not engage
in inappropriate conduct while on Philips or Customer premises. DMS agrees that
inappropriate conduct shall include, but is not limited to, being under the
influence of or affected by alcohol, illegal drugs, or controlled substances;
the use, distribution, sale, or possession of alcohol, illegal drugs, or any
other controlled substances, except for approved medical purposes; the
possession of any weapon and/or harassment, threats, or violent behavior;
profanity and/or any unprofessional behavior that could be viewed as flirtatious
or unwelcomed by the person to whom it is directed.


Under the U.S. Drug Free Workplace Act ("the Act"), Philips is committed to
providing a safe work environment for its employees. As part of this effort, DMS
shall use commercially reasonable efforts to ensure that each of its Personnel
who are to be assigned to Philips or Customer facilities for an assignment
estimated to last one (1) month or longer are "drug free". DMS shall not assign
any Personnel to Philips who is not "drug free". For purposes of this provision,
"drug free" shall mean that Personnel shall have passed a drug-screening test
prior to initial employment with DMS or prior to the first assignment to Philips
of Philips Customer. The manner and scope of the drug screening test, as well as
DMS's internal communication about or other use of the results, is a
matter,within the sole discretion of DMS; provided, however, that any such test
shall include screening for and at the cut off levels set for the five classes
of drugs identified by the Substance Abuse and Mental Health Administration
(formerly National Institute of Drug Abuse (NIDA)), generally, Cannabinoids,
Cocaine Metabolites, Opiates, Phencyclidine, and Amphetamines.


Philips agrees to provide prompt notification to DMS in the event Philips
becomes aware of any issues related to the conduct or performance of any DMS
personnel. If any Personnel is asked to leave a Philips or Customer premises,
Philips will attempt to contact DMS to discuss the reasons why such Personnel is
being removed from the premises, prior to actual removal. All reasonable
requests for removal of DMS personnel will be dealt with accordingly by DMS.
Philips will not participate in any DMS discipline of Personnel.




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 75 of 99




--------------------------------------------------------------------------------




DMS shall develop and maintain an appropriate injury and illness prevention
program for its employees assigned to Philips. Such program shall include
training that is appropriate to the general type of work Personnel will perform,
and shall adhere to all state and local requirements. By way of example and not
by limitation, technicians working in the hospital environment shall be trained
in Bloodborne Pathogens, and HazComm in addition to basic safety training.


Any disputes related to this Agreement which cannot be settled between the
parties, shall be resolved by arbitration in accordance with the commercial
rules of the American Arbitration Association. Neither Party shall, however, be
obligated to submit to arbitration any dispute relating to cancellation or
termination of this Agreement.


image12.jpg [image12.jpg]




DMS Health Technologies
Master Agreements
March 28, 2014-CCM;TAA
 
page 76 of 99




--------------------------------------------------------------------------------





SERVICE AGREEMENT EXHIBITS



Exhibit A


(Products and Commission Rates)


CT
8%
Surgery
8%
MRI
8%
Cardiology PACS*
6%
CV
8%
iSite PACS
6%
XRAY
8%
Nuclear Medicine
8%

* Installation and warranty support are not commissionable. These are performed
by Philips directly.


Reminder: Renewals of iSite as well as installations and support are not
commissionable. The maximum commissionable contract period is five years at the
minimum contracted study value.


APPS SUPPORT FOR PCR/RAD/RF/ULTRASOUND
Philips grants DMS a nonexclusive right to perform Applications training to
customers in the DMS territory in accordance with published Philips applications
materials, standards, and guidelines, which are subject to change without
notice. This training will be provided upon the sole request of Philips to
conduct such training. DMS agrees to complete a standard Philips trip report
(http://www.team.philips.com/ClinEdTripReports) within five days of the
completion of a training event. For services performed according to Philips
standards and guidelines, subject to a properly completed and submitted trip
report and invoice, DMS will be reimbursed by Philips at the rate of $1300.00
per training day (8 hours) that is specified in the Philips request. The
reimbursement for requested partial training days will be pro-rated. DMS is
responsible for all travel expenses associated with DMS training. At its sole
expense, DMS will enroll and successfully complete Philips training for products
sold. Philips shall not charge tuition or any fees for applications training
provided to DMS personnel. Philips shall not charge any fees for providing
applications materials such as manuals, checklists, and quick step guides to
DMS. DMS shall interface with Philips Clinical Education (currently Lori
Hawkins, 440-483-2260) for all matters concerning applications training,
including but not limited to trip reports, applications training invoicing,
required materials for DMS customer presentation, and DMS staff training.


Note for Sales Ops: Standard training entitlements must be included in each
order. Training for any order that is missing an entitlement will require a
change order to add the training line items prior to the execution of any
training that is either reimbursable to DMS or that will be provided directly by
Clinical Education.


TERRITORY
Michigan:
Gogoboc, Ontenagon and Iron counties
 
 
Minnesota:
Counties north of and including: Nobels, Rock, Murray, Pipestone, Lincoln, Lyon,
Yellow Medicine, Lac Qui Parle, Swift, Pope, Todd, Cass, Crow Wing, Aitkin,
Carlson, St. Louis, Lake and Cook Counties
 
 
Montana:
All counties North Dakota: All Counties South Dakota:
 
 
Wisconsin:
Douglas, Bayfield and Ashland Counties
 
 
Wyoming:
Park, Teton, Big Horn, Johnson, Sheridan, Campbell, Crook, Hot Springs, Washakie
and Weston Counties





--------------------------------------------------------------------------------







Exhibit B
(Installation and Warranty Services Payments)


Installation:
3% of the Net Cornmissionable Value.
Warranty:
5% of the Net Cornmissionable Value.



Warranty Stabilization
If the sales discount price from list price exceeds 45%, then the warranty net
commissionable value payable to OMS shall be calculated as the equipment list
price less 45% times 5%.








--------------------------------------------------------------------------------





Exhibit C
(Service Support Fees)










Service
Rate
Access to Philips standard knowledge databases
No charge
Project Management phone support
$75/half hour in half hour increments
Phone support, service or installation (FSE, ZTS, CSC)
$90/half hour in half hour increments
Onsite support, service or installation (NIT, FSE, ZTS, CSC)
$260/hour in hour increments, 8 hour minimum
Phone support, clinical education
$90/half hour in half hour increments
On-site support, clinical education
$260/hour in hour increments, 8 hour minimum



Notes:
1.
Minneapolis Region Service Manager or designee coordinates support, escalation
via Rocky Mountain Zone Operations Director

2.
DMS purchase order (P.O.) required prior to travel by Philips personnel

3.
Actual expenses will be charged for travel & lodging, travel time is not charged

4.
DMS will be billed for technical support, not for product problems.
Determination of product v. technical problem to be made by Philips





--------------------------------------------------------------------------------





Exhibit D
(Spare Parts Warranties)






SERVICE PARTS AND LABOR
This service warranty document is an addition to the terms and conditions set
forth in the quotation to which this warranty document is attached. The terms
and conditions of the quotation are incorporated into this warranty document.
The capitalized terms herein have the same meaning as set forth in the
quotation.


LIMITED WARRANTIES
Philips provides hourly-billed service labor during Standard Hours of Coverage,
which is defined as 8:00A.M.- 5:00 P.M.; Monday through Friday, excluding
Philips observed holidays. Standard, modality specific, labor rates apply to
travel and on-site labor provided during Standard Hours of Coverage. Philips
will provide Extended Coverage Hours billed service at either Premium or
Sunday/Holiday Rates depending upon when such service is provided.
Except as set forth below under WARRANTY LIMITATIONS, Philips warrants that the
Parts and Labor provided will be free
from defects per the following schedule.


 
Parts and Labor
Parts (no Labor)
Diagnostic Imaging including Ultrasound
N/A
30 days from date of shipment
Patient Monitoring and Medical IT
N/A
90 days from date of shipment



Certain parts such as: nuclear camera detector crystals, transducers, flat panel
detectors, and evacuated devices such as x-ray tubes, image intensifier tubes,
TV camera pick-up tubes, photo multiplier tubes, CRTs and selected other service
parts may carry separate warranties that will be provided at the time of
purchase.


PART RETURN POLICY- EXCHANGE PARTS
Philips provides service parts on an exchange basis. Replaced parts become the
property of Philips and are to be returned promptly to Philips using the
established Return Material Authorization (RMA) process. Delayed parts return
may result in additional customer charges.


REMEDIES
If Philips determines that any parts or labor fails to meet the foregoing
warranties, Philips shall correct any such failure, at its sole option by either
(a) repairing any defective or damaged part and furnishing the necessary labor
to resolve any problems directly associated with the labor provided by Philips,
or (b) for parts not installed by Philips by making available at the place of
installation any necessary repaired, exchange or replacement parts or
assemblies. Certain of the replacement parts may contain refurbished components.
If such components are used, they will carry a full new part warranty and will
be subject to the same quality control and inspection procedures as all
components in the original equipment. This and the above provisions contain the
sole and exclusive remedies for claims based on defects in the parts or labor
supplied by Philips. This liability terminates at expiration of the warranty
period.


WARRANTY LIMITATIONS
Philips obligations under the service warranty are limited, at Philips option,
to the repair or the replacement of the Philips Medical Systems Document Number
4535 983 03411 999 24Nov2003 product or a portion thereof, or to a refund of a
portion of the purchase price paid by Customer contingent upon the return of
service parts to Philips. Customers will provide Philips a written notice of a
defect during the warranty period, and within thirty (30) days of discovering
the defect. Philips obligations under the service warranty do not apply to any
defects resulting from improper installation or inadequate maintenance or
calibration by Customer or its agents. Philips obligations under the service
warranty also do not apply to any defects resulting from; Customer or third
party supplied software, interfaces, or supplies; use or operation of the
product other than in accordance with Philips applicable System specifications
and written instructions; abuse, negligence, accident, loss, or damage in
transit; improper site preparation; unauthorized maintenance or modifications to
the System; or to viruses or similar software interference resulting from the
connection of the product to a network. Philips does not provide a warranty for
any such third party products furnished to Customer by Philips; however, Philips
shall use reasonable efforts to extend to Customer the third party warranty for
the product. The obligations of Philips described above are Philips only
obligations and Customer's sole and exclusive remedy for a breach of a service
warranty.




THE WARRANTIES SET FORTH IN THIS PHILIPS SERVICE WARRANTY DOCUMENT ARE THE ONLY
WARRANTIES MADE BY PHILIPS IN CONNECTION WITH ANY SERVICE PROVIDED BY PHILIPS
MEDICAL SYSTEMS. THIS SERVICE WARRANTY IS, EXPRESSLY IN LIEU OF ANY OTHER
WARRANTIES, EXPRESS OR IMPLIED INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.






--------------------------------------------------------------------------------




ACCESS TO SYSTEM
Philips shall have full, free and safe access to the System and Customer's
operation, performance and maintenance records for the System, on each scheduled
or requested warranty service visit. Philips shall also have access to and use
of any machine, attachments, features or other equipment required to perform the
necessary service contemplated herein at no charge to Philips. Customer waives
warranty service if it does not provide such access to the System and Customer's
records. Should Philips be denied access to the System and Customer's records at
the agreed upon time, a charge equal to the appropriate hourly rate will be
accepted by Customer for "waiting time."


WARRANTY SERVICE LABOR
In the event it is not possible to accomplish warranty service labor within the
standard workweek, or in the event customer specifically requests that warranty
service labor be performed outside of Philips standard workweek, Customer agrees
to pay for such services at Philips Premium or the Sunday/Holiday labor rate in
effect at the time the service labor is provided.


LIMITATIONS OF LIABILITY AND DISCLAIMERS
The liability, if any, of Philips for damages whether arising from breach of the
terms in the quotation, breach of warranty, negligence, indemnity, strict
liability or other tort, or otherwise with respect to the products and services
is limited to an amount not to exceed the price of the product or service giving
rise to the liability.


IN NO EVENT SHALL PIDLIPS BE LIABLE FOR ANY INDIRECT, PUNITIVE, INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES
OR PROFITS, OR THE COST OF SUBSTITUTE PRODUCTS OR SERVICES WHETHER ARISING FROM
BREACH OF THE TERMS IN TI-ITS QUOTATION, BREACH OF WARRANTY, NEGLIGENCE,
INDEMNITY, STRICT LIABILITY OR OTHER TORT. PIDLIPS SHALL HA VE NO LIABILITY FOR
ANY GRATUITOUS ADVICE PROVIDED TO THE CUSTOMER.


FORCE MAJEURE
Philips and Customer shall each be excused from performing its obligations
arising from any delay or default caused by events beyond its reasonable control
including, but not limited to: acts of God, acts of third parties, acts of the
other party, acts of any civil or military authority, fire, floods, war,
embargoes, labor disputes, acts of sabotage, riots, accidents, delays of
carriers, subcontractors or suppliers, voluntary or mandatory compliance with
any government act, regulation or request, shortage of labor, materials or
manufacturing facilities.




--------------------------------------------------------------------------------















































APPENDIX



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





APPENDIX A: WARRANTY AND CLASSIFICATION TABLE


  
PHILIPS PRODUCT WARRANTY

Patient Care and Clinical Informatics ("PCCI") Products
This product warranty document is an addition to the terms and conditions set
forth in the quotation to which this warranty document is attached and applies
to the Patient Care and Clinical Informatics Products listed on the quotation,
hereinafter "PCCI Products." This warranty does not apply to replacement parts.
The terms and conditions of the quotation are incorporated into this warranty
document. The capitalized terms herein have the same meaning as set forth in the
quotation unless defined herein.



1.
WARRANTY

A.
Commencement of Warranty Period. For all products that do not require
installation, the warranty period begins on the date of invoice. For products
that require installation, the warranty period begins upon completion of
installation and product availability for first patient use. Available for first
patient use means the product has been installed and substantially meets
Philips' published specifications.



B.
Product Specifications. Product Specifications means specific technical
information about Philips products, which is published in Philips product
manuals and technical data sheets in effect on the date Philips ships Customer's
order.



C.
Product Type and Warranty.



Category 1: Software Only Products (including Software Upgrades)
If the PCCI Product described in the quotation includes only Philips software,
then Philips warrants that any and all media on which the Software is delivered
to the customer shall be free of defects in material and workmanship for a
period of ninety (90) days or as otherwise stated in the "PCCI PRODUCT WARRANTY
CLASSIFICATION TABLE".


Category 2: Philips Integrated Hardware/Software Products/Supplies. Philips
Integrated Hardware/Software Products are those which run on Philips designated
hardware platforms and which contain hardware which is part of the Philips PCCI
Product as described in the Product's Specifications. Philips warrants such PCCI
Products against defects in materials and workmanship and will perform
substantially within the Product's Specifications for a period of 12 months or
as otherwise set forth on the attached Warranty Classification Table. Designated
hardware platforms are hardware validated by Philips to operate PCCI software
products in a manner consistent with Product Specifications. Philips warrants
supplies products against defects in materials and workmanship for a minimum of
one year or the balance of the product's shelf life.


Philips Hardware Product Upgrades are those which provide additional
functionality to Integrated Hardware Products. Philips warrants such PCCI
Product Upgrades against defects in materials and workmanship and will perform
substantially within the Product's Specifications for a period of 90 days.


Category 3: Non-Philips Complementary PCCI Products.
Non Philips Complementary Products are Customer selected hardware, which are not
part of the Philips PCCI Product as described in the Product's Specifications.
For Non Philips Complementary Products, the hardware supplier warranty will be
passed through to the customer and the Philips PCCI warranty shall not apply.


D.
Exclusions. Philips does not warrant PCCI Products to operate error free or
without interruption. Philips does not warrant third party hardware including
hardware component upgrades; third patty software including software upgrades;
third party operating systems or operating system patches, fixes and updates.
Network hardware components, network operating systems, and network wires are
not covered by this warranty document. Consumables used in the operation of the
PCCI Product, such as, but not limited to storage media, are not covered under
this warranty document. Any fixes, patches, updates or upgrades to the Software,
including without limitation, any professional services are not covered by any
warranty or condition, express, implied, or statutory.



E.
Warranty Limitations. The above warranties do not apply to defects resulting
from improper or inadequate maintenance or configuration by Customer; Customer
or third party supplied software, interfacing or consumables; unauthorized
modification; improper use or operations outside of the Specifications for the
PCCI Product; abuse, negligence, accident, loss or damage in transit; improper
site preparation; or unauthorized maintenance or repair. The warranty services
do not include: servicing or replacing components of the PCCI Product other than
those listed in the exhibits; the cost of consumable materials; providing
software updates and upgrades, back-up copies of software, or the programming of
custom code providing any service or parts specifically excluded under the
quotation.





--------------------------------------------------------------------------------






The warranties do not include any service necessary due to: a design,
specification, or instruction provided by Customer or Customer representative;
the failure of anyone other than Philips or Philips' subcontractor to comply
with Philips' written instructions or recommendations; any combining of the PCCI
Product with a product or software of other manufacturers other than those
recommended by Philips; any alteration or improper storage, handling, use or
maintenance of the PCCI Product by anyone other than Philips or Philips'
subcontractor.


THE WARRANTJES SET FOR TH IN PHILIPS' WARRANTY DOCUMENT WITH RESPECT TO THIS
PCCI PRODUCT (INCLUDING THE SOFTWARE PROVIDED WITH THE PCCI PRODUCT) ARE THE
ONLY WARRANTIES MADE BY PHILIPS IN CONNECTION WITH THE PCCI PRODUCT, THE
SOFTWARE, AND THE TRANSACTIONS CONTEMPLATED BY THE QUOTATION, AND ARE EXPRESSLY
IN LIEU OF ANY OTHER WARRANTIES, EXPRESSED OR IMPLIED INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.






--------------------------------------------------------------------------------





2. ACCESS TO PCC/ PRODUCT
Philips shall have full, free and safe access to the PCCI Product and Customer's
operation, performance and maintenance records for the PCCI Product, on each
scheduled or requested warranty service visit. Philips shall also have access to
and use of any machine, service, attachments, features or other equipment
necessary to perform the necessary service contemplated herein at no charge to
Philips. Customer waives warranty service if access is not provided to the PCCI
Product and Customer's records. Should Philips be denied access to the PCCI
Product or Customer's records at the agreed upon time, a charge equal to the
appropriate hourly rate will be accepted by the Customer for "waiting time".



3. WARRANTY COVERAGE & RESPONSE TIME
Philips will provide to the Customer the on-site or remote Warranty service
hours set forth on the Warranty Classification Table. Initial telephone response
time will be within two (2) hours 8a.m. through 5p.m., Monday through Friday,
excluding Philips holidays and within four (4) hours after hours Customer local
time.



4. TRANSFER OF PCCI INSTALLABLE PRODUCT
At Philips' discretion, if Customer transfers or relocates the PCCI installable
Product, or any portion thereof, all obligations under this warranty document
will terminate unless Customer receives the prior written consent of Philips for
the transfer or relocation. At Customer's request, Philips, at its discretion,
will re-locate the PCCI Product and shall re-certify the PCCI Product, at the
Customers expense.



5. CUSTOMER RESPONSIBILITIES FOR NETWORKED PRODUCTS
A. System Administrator. The Customer shall designate and train system
administrator(s), as defined in the Professional Services Statement of Work
(SOW) if applicable, who will serve as Philips' primary support contacts (the
"Administrators") during the applicable warranty period. If the Customer does
not have trained Administrators, then the Customer will be required to purchase
an optional PCCI Product administration service from Philips.


B. Remote Access. The Customer shall provide Philips with remote access to the
PCCI Product as per the Products Specifications and shall notify Philips of any
changes to remote access connection procedures. Customer must also provide
Philips with the network and local machine access privileges necessary to
perform the warranty services. In the event that the Customer prohibits Philips
from remotely accessing the PCCI Product and Philips unnecessarily sends a field
service engineer to the PCCI Product site, the Customer will be charged for the
services rendered based upon Philips' then-current standard labor and material
rates.


C. Security. Philips has taken commercially reasonable steps to ensure that all
software is free from computer viruses intentional or unintentional that
disable, harm or otherwise disrupt computer systems or networks. Philips accepts
no liability in respect to any loss, cost, damage, inconvenience or expense
suffered as a result of any computer viruses. Post installation, Customer is
solely responsible for providing adequate security to prevent unauthorized
access to or use of the PCCI Product, including but not limited to access to
proprietary and confidential information.


D. Data Reconstruction. The Customer is responsible for following the backup
processes recommended in the Product Specifications. The Customer is responsible
for the reconstruction, restoration, retrieval or recovery of any lost or
altered patient records, files, programs, or data. Philips is not responsible
for the reconstruction, restoration, retrieval or recovery of any lost or
altered files, data, or programs.



6. INTERFACE SUPPORT FOR NETWORKED PRODUCTS
Philips' support of DICOM and HL7 interfaces to the PCCI Product is included in
the applicable warranty period only to the extent that such interfaces exist at
the PCCI Product location at the time of installation of the PCCI Product. PCCI
Product interface support does not include the modification of any interface due
to interface changes in third patty hardware or software. In the case of a
planned upgrade of the PCCI Product or any Software that involves modifications
to the PCCI Product interface specifications, Philips requires that detailed
technical information on such modifications be made available to Philips at
least ninety (90) days in advance of the planned upgrade. In such a case Philips
shall have the right, but not the obligation, to modify and upgrade the PCCI
Product or Software to support such new interface specifications at a schedule
and cost to be mutually approved by Philips and the Customer. The Customer shall
pay the cost of any additional work required to implement and support the new
interface specifications at Philips' then-current standard rates for such
service.



7. LIMITATIONS OF LIABILITY AND DISCLAIMERS
The total liability, if any, of Philips for all damages and based on all claims,
whether arising from breach of contract, breach of warranty, negligence,
indemnity, strict liability or other tort, or otherwise, arising from a PCCI
Product, licensed software, and/or service is limited to the price paid
hereunder for the PCCI Product, licensed software, or service. This limitation
shall not apply to third party claims for bodily injury or death caused by
Philips' negligence or proven product defect.


IN NO EVENT SHALL PHILIPS BE LIABLE FOR ANY INDIRECT, PUNITIVE, INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST REVENUES
OR PROFITS, BUSINESS INTERRUPTION, LOSS OF DATA, OR THE COST OF SUBSTITUTE
PRODUCTS OR SERVICES WHETHER ARISING FROM BREACH OF CONTRACT, BREACH OF
WARRANTY, NEGLIGENCE, INDEMNITY, STRICT LIABILITY OR OTHER TORT.






--------------------------------------------------------------------------------





8. FORCE MAJEURE
Philips shall be excused from performing its obligations arising from any delay
or default caused by events beyond its reasonable control including, but not
limited to, acts of God, acts of third parties, acts of the other party, acts of
any civil or military authority, fire, floods, war, embargoes, labor disputes,
acts of sabotage, riots, accidents, delays of carriers, subcontractors or
suppliers, voluntary or mandatory compliance with any government act, regulation
or request, shortage of labor, materials or manufacturing facilities.




--------------------------------------------------------------------------------




PCCI PRODUCT WARRANTY CLASSIFICATION TABLE
WARRANTY NAME
WARRANTY DESCRIPTION
SERVICE LOCATION
WARRANTY PERIOD
PERIOD of COVERAGE
RESPONSE TIME
PCCI PRODUCTS
Product Number/Description
Onsite
Customer site repair
Onsite
l year
7x24
Maximum
JntclliVue Patient Monitors
 
 
 
 
 
next day
[MX400, MX450, MX500, MX550, MX700,
 
 
 
 
 
onsite.
MX800, MX40, X2, MP2, MP5, MP5SC, MP5T,
 
 
 
 
 
 
MP20, MP30, MP40, MP50]
 
 
 
 
 
 
lntclliVuc MP2/X2 Battery Extension (865297)
 
 
 
 
 
 
lntclliVue Telemetry System ( l .4GH)
 
 
 
 
 
 
lntelliVuc Wireless Infrastructure (802.11)
 
 
 
 
 
 
IntelliVue XDS - Preinstalled hardware (865159
 
 
 
 
 
 
XD5)
 
 
 
 
 
 
Philips IntelliVue Information Center iX Hardware
 
 
 
 
 
 
(H options) - 866023, 866025
 
 
 
 
 
 
IntelliVue Infonnation Center N.01 Hardware (H
 
 
 
 
 
 
options) 866091, 866092, 866093, 866094,
 
 
 
 
 
 
866095, 866096, 866097, 866112, 866113; N.O
 
 
 
 
 
 
Hardware (H options)
 
 
 
 
 
 
865415,865418
 
 
 
 
 
 
Juniper Firewall (866395)
 
 
 
 
 
 
Avalon FM20, FM30, FM40, FMSO
 
 
 
 
 
 
Avalon CTS Cordless Fetal Transducer System
 
 
 
 
 
 
Invivo Expression Patient Monitor- 865214
Onsite
Customer site repair
Onsite
1 Year
8a.m. - Sp.Ill., Monday-
Maximum next business
Multi Measurement Server (M3001 A)
 
 
 
 
Friday(6)
day
Flexible Module Rack (M8048A),
 
 
 
 
 
 
IntclliVuc FMS-4 (86524), Hemo Extension
 
 
 
 
 
 
Module (M3012A), Capnography Extension
 
 
 
 
 
 
Module (M3014A), Microstream C02 Extension
 
 
 
 
 
 
Module (M30l5AIB)
 
 
 
 
 
 
Intravascular Oxygen Saturation (S02) Module
 
 
 
 
 
 
(M1011A)
 
 
 
 
 
 
PageWriter TC70 Cardiograph (860315)
 
 
 
 
 
 
PageWriter TC50 (860310)
 
 
 
 
 
 
Stress System ST80i Trolley (860344)
 
 
 
 
 
 
ST80i Treadmill (TKM42500)
 
 
 
 
 
 
Parameter Modules: Cardiac Output (M 1012A),
 
 
 
 
 
 
SP02 (Ml020B), Mixed Venous (MIOl lA),
 
 
 
 
 
 
Invasive Pressure (MI 006B), EEG (MI 027A),
 
 
 
 
 
 
Temperature (M1029A), BISx (M1034AX)
 
 
 
 
 
 
IntelliBridge (865114, 865115)
 
 
 
 
 
 
M353 SA Hospital HeartStart MRx ( l)
 
 
 
 
 
 
M3536A EMS HeartStartMRx (1)
 
 
 
 
 
 
M4735A Hcartxtart XL (1)
 
 
 
 
 
 
Invivo Precess 3160 Patient Monitor- 865323,
 
 
 
 
 
 
465485 (2)
 
 
 
 
 
 
Invivo Precess 3160 Patient Monitor- 865111 (2) Rcspironics HRC V60 Ventilator
Onsite
Customer site repair
Onsite
2 Year
8a.m. - 5p.m.,
Maximum
Respironics HRC V200 Ventilator
 
 
 
 
Monday-
next business
 





--------------------------------------------------------------------------------




 
 
 
 
Friday (6)
day
 
Bench
Repair and return of
Philips
1 Year
8a.m. - Sp.m.,
Typical 3
Innercool RTx Endovascular System
 
customer unit
Customer
 
Monday-
business
Innercool Celsius Control Systems
 
 
Repair Ctr.
 
Friday (6)
days (5)
lnnercool STx consoles
 
 
 
 
 
 
Invivo Essential SP02 Patient Monitor - 865353
 
 
 
 
 
 
Respironics ChMV Smartmonitor 2 With Modem,
 
 
 
 
 
 
PCMCIA
 
 
 
 
 
 
Respironics ChMV Smartmonitor 2 With PCMCIA
 
 
 
 
 
 
Respironics ChMV Srnarlmonitor 2 Ps W/Modcm
 
 
 
 
 
 
Respironies ChMV Smartmonitor 2 Psi W/Modem
 
 
 
 
 
 
Respironics ChMV BiliTx Homecare Package-
 
 
 
 
 
 
Neonatal Panel
 
 
 
 
 
 
Respironics ChMV BiliTx Homecare Package-
 
 
 
 
 
 
Wrap Panel
 
 
 
 
 
 
Respironics ChMV Bilichek Advanced System
 
 
 
 
 
 
Respironics ChMV Masimo Rad-8 Oximeter
 
 
 
 
 
 
Respironics HRC BiPap Focus
Bench
Repair and return of
Philips
2 Year
8a.m. - 5p.m.,
Typical 5-7
 
 
customer unit
Customer
 
Monday-
business
Holter Recorders
 
 
Repair Ctr.
 
Friday (6)
days (5)
 
 
 
 
 
 
 
Rcspironics HRC NM3 Monitor
 
 
 
 
 
 
Respironics HRC Trilogy 202 ( 12)
Bench
Repair and return of
Philips
2 Year
8a.rn. - Sp.m.,
Typical 3
 
 
customer unit (with
Customer
 
Monday-
business
SureSignsVM1,VM4,VM6,VM8,VSi,VS2+,VS3,V
 
loaner) (2)
Repair Ctr
 
Friday (6)
days (5)
S4, VSV(8)
 
 
 
 
 
 
SurcSigns VS Wireless Bridge (WO l option)
 
 
 
 
 
 
M3536A EMS Hear!Start MRx (I)
 
 
 
 
 
 
8603 IO PagcWritcr TC50 Cardiograph (8)
Bench
Repair and return of
Philips
3 Year
8a.m. - 5p.m.,
Typica13
860306 PageWriter TC30 Cardiograph
 
customer unit
Customer
 
Monday-
business
 
 
 
Repair Ctr
 
Friday (6)
days (5)
 
Bench
Repair and return of customer unit
Philips
Customer
5 Year
8a.m. - 5p.m., Monday-
Typical 3 business
M3535A Hospital HeartStart MRx ( 1) M4735A I Heart Start XL (1)
 
(with loaner) (2)
Repair Ctr.
 
Friday (6)
days (5)
 
Exchange
Product exchange
NIA
I Year
8a.m. - 5p.m., Monday-
Typical next business day
Ml019A(G5) M1013A (Gl)
 
 
 
 
Friday (6)
 
MIO l 4A Spirometry Module
 
 
 
 
 
 
Tympanic Temperature Module (866149)
 
 
 
 
 
 
IntelliVuc XDS - Hardware Only (865159 XD I)
 
 
 
 
 
 
lntelliVue Cableless Sp02 Pod {865215),
 
 
 
 
 
 
IntclliVucCableless NIBP Pod (865216),
 
 
 
 
 
 
lntelliVue Cableless Respiration Pod (865218)
 
 
 
 
 
 
IntelliVuc TcGlO Module (865298)
 
 
 
 
 
 
lntelliVue NMT Module (865383)
 
 
 
 
 
 
StressVue System (not including treadmills)(! I)
 
 
 
 
 
 
Stress System ST80i (860343)
 
 
 
 
 
 
ST80i Upgrade Kit (860351)
 
 
 
 
 
 
Invivo Expression Display Control Unit (DCU)
 
 
 
 
 
 
Rcspironics ChMV NeoPAP CPAP Device





--------------------------------------------------------------------------------




Exchange
Product exchange
NIA
5Year
8a.m. - 5p.m., Monday-
Typical next business day
861388 Heartxtart FR3 Text
861389 HeartStart FR3 ECG
 
 
 
 
Friday (6)
 
M3860A HeartStart FR2+ (ECG)
 
 
 
 
 
 
M3861A HcartStart FR2+ (TEXT)
 
 
 
 
 
 
861458 ReFurb FR2+ ECG
 
 
 
 
 
 
861459 RcFurb FR2+ TEXT
Exchange
Product exchange
NIA
8 Year
8a.m. - Sp.m., Monday-
Typical next business day
M5066A HeartStart Onsite
M5068A HeartStart Home
 
 
 
 
Friday (6)
 
861304 HcartStart FRx
Media
 
NA
90 days (3)
NA
NA
Philips IntelliVue Information Center iX A
Replacement
Only
 
 
 
 
 
Software (000 option)- 866023, 866025
 
 
 
 
 
 
IntellfVue Information Center N.01 Software (A
 
 
 
 
 
 
options) 866091, 866092, 866093, 866094,
 
 
 
 
 
 
866095, 866096, 866097, 866112, 866113; N.O
 
 
 
 
 
 
Software (A options)-
 
 
 
 
 
 
865415,865418
 
 
 
 
 
 
IntelliBridge Enterprise (866183)
 
 
 
 
 
 
lntell iVue Mobile Caregiver (8663 37)
 
 
 
 
 
 
Intell iVue Guardian Software - 866009
 
 
 
 
 
 
CS770 IntelliSpace Critical Care and Anesthesia
 
 
 
 
 
 
(866072)
 
 
 
 
 
 
CompuRecord (865230)
 
 
 
 
 
 
IntclliVue Mobile Patient Access
 
 
 
 
 
 
lntclliSpace Perinatal, Revision H.00 (866131,
 
 
 
 
 
 
866132)
 
 
 
 
 
 
OBTV G.O Software Only (865342)
 
 
 
 
 
 
IntelliSpace Event Management (release 10,
 
 
 
 
 
 
formerly Emergin) 865354, 865355 and 865356
 
 
 
 
 
 
IntelliSpace Event Management (release 11)
 
 
 
 
 
 
866030
 
 
 
 
 
 
TrnceMasterVue Software Only for Clinic, Basic,
 
 
 
 
 
 
Standard, Enterprise, & Universal Editions
 
 
 
 
 
 
(860326) (7)
 
 
 
 
 
 
including Software Only Upgrades
 
 
 
 
 
 
lntclliSpace ECG 860426 (software application
 
 
 
 
 
 
only)
 
 
 
 
 
 
Holter Software System including Software
 
 
 
 
 
 
Upgrades
 
 
 
 
 
 
ECG Gateway Softwarc,(86033 l)
 
 
 
 
 
 
Enhanced Web Server (865433) (Do I remove?)
 
 
 
 
 
 
Custom Enhanced Web Server {866087) (Do I
 
 
 
 
 
 
remove?)
 
 
 
 
 
 
PIIC MultiPatient Web Server (866193)
 
 
 
 
 
 
CSCN Specifications (865461)
Remote (4)
Remote Access
Remote\
I Year
8a.m. - 5p.m.,
Maximum
TraceMasterVue Turnkey Systems - includes
 
 
On site
 
Monday-
next business
Hardware & Software for Dasie, Standard,
 
 
 
 
Friday (6)
day
Enterprise, & Universal Editions (860325) (7)
 
 
 
 
 
 
lntclliSpace ECG 860425 (hardware for IECG)
 
 
 
 
 
 
TraceMasterVue System Upgrades - includes
 
 
 
 
 
 
Hardware & Software (860327)





--------------------------------------------------------------------------------




Remote(4)
Part Replacement
Remote\
I Year
8a.m. - 5p.m.,
Maximum
StressVue treadmills only
 
 
Onsite
 
Monday-
next business
TKM42500 and 1MX425
 
 
 
 
Friday (6)
day
 
Biomcd
In-house
Customer site
3 Year
8a.m. - 5p.m.,
Typical next
SureSignsVMl,VM4,VM6,VM8,VSi,VS2+,VS3,V
 
Biomedical Parts
 
 
Monday-
business day
S4, VSV(8)
 
 
 
 
Friday (6)
 
 
 
 
 
 
 
 
M3536A HcartStart MRx (I)
Biomed
In-house
Customer site
5 Year
8a.m. - 5p.m.,
Typical next
M3535A HeartStart MRx (1)
 
Biomedical Parts
 
 
Monday-
business day
 
 
 
 
 
Friday (6)
 
M4735A I HeartStart XL (1)



Notes:
1. These devices offer optional warranties; the Customer must select one at the
time of order or the default of the one year warranty will be applied.
2. Philips will provide a loaner for period of time product is under repair.
3. Warranty applies to media only.
4. Most repairs can be completed remotely. Occasional onsite support may be
required.
5. 3-7 days does not include transportation to and from Philips' Customer Repair
Center.
6. Excluding scheduled Philips holidays.
7. When ordering TraceMasterVue Software Only with the OrderVue option, OrderVue
receives a 90 day media only warranty; When ordering TraceMasterVue Turnkey
Systems with the OrderVue option, OrderVue receives a 1 year remote/onsite
warranty
8. These devices offer optional warranties; the Customer must select one at the
time of order or the default warranty will be applied. Note: the VSi, VS2+, and
VS4 offer purchasable warranties for extended years of service as well.
9. Demo equipment will receive the same warranty as new equipment.
10. Invivo Patient Monitors arc supported both onsite and at the bench
11. Primary warranty is exchange although, if the problem cannot be resolved by
the CCSC, then FSE onsite will be utilized
12. When supplied by Philips, a 90 day warranty will be offered on the internal
and detachable battery.
 
Updated 3-12-14







--------------------------------------------------------------------------------





APPENDIX B: TRADEMARK GUIDELINES


This Appendix B describes the proper use of the Philips identity by Distributors
who wish to indicate their association with Philips. Generally Philips allows
authorized Distributors to do this, although their use of Philips brand must be
consistent, of the highest quality and in line with the rules on this Exhibit.



ADVERTISING
Advertising through Distributors must be clear, regardless of the commercial
agreement between Philips and the Distributor.



INTERNET ADVERSTING (AED products only)
•
Distributor shall use only Philips approved and current images, descriptions,
context, and videos that are provided on ChannelSource . Such resources shall
ONLY be reused in the same layout as posted on ChannelSource. Videos, imagines,
text etc. taken from ChannelSource, shall not be combined with, arranged in or
in any way modified that creates a public representation of the product(s) that
was unintended by Philips or the resources as removed from ChannelSource.
Philips will provide Distributor with access to ChannelSource upon execution of
this Agreement. If Distributor sells products that are not manufactured by
Philips ("Non-Philips Products") with Philips products, then Distributor shall
clearly and conspicuously identify such Non-Philips Products on its website
including in the description of such items, when placing orders for such items,
in the shopping cart (if used), at checkout, when reviewing orders, and on
invoices (including invoices that are e-mailed to customers)

•
Distributor shall notify Philips of each of its officers, employees, or agents
to whom it has provided access to ChannelSource or the Materials. Distributor is
responsible for all such individuals' use of the Materials and shall indemnify
Philips if any such user violates the terms and conditions of the license or
this Amendment. Distributor shall notify Philips within five (5) business days
if any such individual ceases to be its officer, employee, or agent.




WEBSITES
Distributors may link their websites to Philips by using the following elements
as links:


•
Philips wordmark

•
The word Philips in text (blue underlined)

•
Specified URL (e.g. www.philips.com)



The word mark and the word Philips in a text may link to any relevant page (e.g.
Home or product detail page). Note however that linking to detail pages is
difficult to manage as URLs change regularly and the links will be broken. We
therefore advise to link the wordmark and word Philips to the country or global
home page, unless there is a manageable situation with a Distributor.


A specified URL must always link to the accurate page.


Distributors must not imitate the style of our website or create a site that
could be confused with Philips. Distributors may not use the Philips word mark
or any Product name in any URL.



WORDMARK
Distributors must only use the Philips word mark to indicate their status as an
authorized Philips dealer or to identify Philips products.


The wordmark must be in Philips blue whenever possible. If not possible, it must
be black on a light background and white on a dark background. The background
must always be an even color.



VEHICLES
Distributors may display the wordmark on their vehicles.



SIGNAGE
Distributors must display the word mark in Philips blue on any signage used
inside and outside Distributors' premises.



STATIONERY


Distributors must use the wordmark in the standard form on letters, faxes,
business cards, envelopes and compliment slips. If a list of other company names
appears on the stationery, Distributors may write Philips in the same typeface
as the other names. Distributors must state they are an authorized Distributor
for Philips Products with the phrase "Authorized Philips Dealer" or "Authorized
Philips Distributor".




--------------------------------------------------------------------------------





APPENDIX C: SOFTWARE LICENSE TERMS (Rev. H)


BY OPERATING THIS PRODUCT AND USING THE LICENSED SOFTWARE, YOU AGREE TO ALL THE
TERMS OF THIS LICENSE AGREEMENT AND LIMITATION OF REMEDY PROVISIONS. IF YOU DO
NOT AGREE WITH THE TERMS OF THIS LICENSE AGREEMENT, RETURN THE LICENSED SOFTWARE
TO THE SELLER FOR A FULL REFUND.


The Philips proprietary computer software package ("Licensed Software")
installed on your system, is licensed (and not sold) to you (the "Customer") by
Philips Healthcare, a division of Philips Electronics North America Corporation
("Philips"), whose principal place of business is 3000 Minuteman Road, Andover,
Massachusetts 01810 U.S.A for your use in accordance with this Agreement.



1. License Grant.
1.1 Subject to any usage limitations for the Licensed Software set forth on the
product description of the quotation, Philips grants to end user customer a
nonexclusive and non-transferable right and license to use the computer software
package ("Licensed Software") in accordance with the terms of the quotation. The
License shall continue for as long as end user customer continues to own the
product, except that Philips may terminate the License if end user customer is
in breach or default. End user customer shall return the Licensed Software and
any authorized copies thereof to Philips immediately upon expiration or
termination of this License.
1.2 The License does not include any right to use the Licensed Software for
purposes other than the operation of the product. End user customer may make one
copy of the Licensed Software in machine-readable form solely for backup
purposes. Philips reserves the right to charge for backup copies created by
Philips. Except as otherwise provided under section 1.6, End user customer may
not copy, reproduce, sell, assign, transfer, or sublicense the Licensed Software
for any purpose without the prior written consent of Philips. End user customer
shall reproduce Philips' copyright notice or other identifying legends on such
copies or reproductions. End user customer will not (and will not allow any
third party to) decompile, disassemble, or otherwise reverse engineer or attempt
to reconstruct or discover the product or Licensed Software by any means
whatsoever.
1.3 The License shall not affect the exclusive ownership by Philips of the
Licensed Software or of any trademarks, copyrights, patents, trade secrets, or
other intellectual property rights of Philips (or any of Philips' suppliers)
relating to the Licensed Software.
1.4 End user customer agrees that only authorized officers, employees, and
agents of End user customer will use the Licensed Software or have access to the
Licensed Software (or to any part thereof), and that none of End user customer's
officers, employees, or agents will disclose the Licensed Software, or any
portion thereof, or permit the Licensed Software, or any portion thereof, to be
used by any person or entity other than those entities identified on the
quotation. End user customer acknowledges that certain of Philips' rights may be
derived from license agreements with third parties, and End user customer agrees
to preserve the confidentiality of information provided by Philips under such
third party license agreements.
1.5 The Licensed Software shall be used only on the product(s) referenced in the
quotation.
1.6 End user customer may transfer the Licensed Software in connection with sale
of the product to a healthcare provider who accepts all of the terms and
conditions of this License; provided that End user customer is not in breach or
default of this License, the Terms and Conditions of Sale, or any payment
obligation to Philips.



2. Modifications,
2.1 If End user customer modifies the Licensed Software in any manner, all
warranties associated with the Licensed Software and the products shall become
null and void. If End user customer or any of its officers, employees, or agents
should devise any revisions, enhancements, additions, modifications, or
improvements in the Licensed Software, End user customer shall disclose them to
Philips, and Philips shall have a non-exclusive royalty-free license to use and
to sub-license them.
2.2 The Licensed Software is licensed to End user customer on the basis that (a)
End user customer shall maintain the configuration of the products as they were
originally designed and manufactured; and, (b) the product includes only those
subsystems and components certified by Philips. The Licensed Software may not
perform as intended on systems modified by other than Philips or its authorized
agents, or on systems which include subsystems or components not certified by
Philips. Philips does not assume any responsibility or liability with respect to
unauthorized modification or substitution of subsystems or components.



3. Limitation of Liability, THE TOTAL LIABILITY, IF ANY OF PHILIPS AND ITS
AFFILIATES FOR ALL DAMAGES AND BASED ON ALL CLAIMS, WHETHER ARISING FROM BREACH
OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, INDEMNITY, STRICT LIABILITY OR
OTHER TORT, OR OTHERWISE, ARISING FROM A PRODUCT, LICENSED SOFTWARE, AND/OR
SERVICE IS LIMITED TO THE PRICE PAID HEREUNDER FOR THE PRODUCT, LICENSED
SOFTWARE, OR SERVICE. TillS LIMITATION SHALL NOT APPLY TO THIRD PARTY CLAIMS FOR
BODILY INJURY OR DEATH CAUSED BY PHILIPS' NEGLIGENCE OR PROVEN PRODUCT DEFECT.



4. DISCLAIMER. IN NO EVENT SHALL PHILIPS OR ITS AFFILIATES BE LIABLE FOR ANY
INDIRECT, PUNITIVE, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES, INCLUDING
WITHOUT LIMITATION, LOST REVENUES OR PROFITS, BUSINESS INTERRUPTION,LOSS OF
DATA, OR THE COST OF SUBSTITUTEPRODUCTS OR SERVICES Wl-llil1IBR ARISING FROM
BREACH OF CON1RACT, BREACH OF WARRANTY,NEGLIGENCE, INDEMNITY, STRICT LIABILITY
OR OTIIER TORT.




--------------------------------------------------------------------------------





Appendix D


BUSINESS ASSOCIATE and PRIVACY AGREEMENT


This Business Associate and Privacy Agreement (''Agreement"), first effective on
the Effective Date, is entered into by and between the following parties (each a
"Party" and collectively the "Parties"):
 
Philips
 
Company
Philips:
Philips Healthcare, a division of Philips Electronics North America Corporation
Company:
Enter Company's full legal name
Philips' Principal Address
3000 Minuteman Rd.
Andover, MA 01810
Company's Principal Address
Enter address






Section 1. BACKGROUND AND PURPOSE


1.1
The Parties have entered into one or more contracts (the "Underlying
Contract(s)"), including without limitation those described or listed on
SCHEDULE A attached hereto, which require Company to be provided with, to have
access to, and/or create (a) Protected Health Information that is subject to the
federal regulations issued pursuant to the Health Insurance Portability and
Accountability Act ("HIPAA") and codified at 45 C.F .R. parts 160 and 164 ("HIP
AA Rules") and (b) other Personal Data. This Agreement shall supplement and/or
amend each of the Underlying Contract(s) only with respect to Company's receipt,
use, access, disclosure, or creation of PHI and Other Personal Data under the
Underlying Contract(s) to allow Philips to comply with sections 164.502(e) and
164.314(a)(2)(i) of the HIPAA Rules and other Privacy Laws. Except as so
supplemented and/or amended, the terms of the Underlying Contract(s) shall
continue unchanged and shall apply with full force and effect to govern the
matters addressed in this Agreement and in each of the Underlying Contract(s).




Section 2. DEFINITIONS


2.1
"Business Associate" shall generally have the same meaning as the term "business
associate" at 45 CFR 160.103, and in reference to the party to this Agreement,
shall mean Company.



2.2
"Effective Date" means the date of the last of the Parties to sign the signature
page hereto.



2.3
"HIPAA" means the U.S. Health Insurance Portability and Accountability Act.



2.4
"HIPAA Regulations" means the regulations codified at 45 C.F.R. parts 160 and
164.



2.5
"HIPAA Rules" means the Privacy Rule, Security Rule, breach notification, and
enforcement rules in the HIPAA Regulations.



2.6
"Personal Data" means (a) PHI and (b) any information relating to an identified
or identifiable individual that is (i) disclosed to Company by Philips, (ii)
accessed or obtained by Company from, or on behalf of, Philips or (iii) created
by Company from data so disclosed, accessed or obtained, in each case in
connection with its performance under the Underlying Contracts. (For
illustration purposes, the following is a non-exhaustive list of examples of
Personal Data: Social Security number, driver's license number, financial
account number of an individual, credit or debit card account number of an
individual (including personal identification number, card validation code or
value, and magnetic stripe data), and health or medical information or one or
more factors specific to physical, psychological, mental, economic, cultural or
social identity or any other unique identifier paired with an identified or
identifiable individual.)



2.7
"PHI," "ePHI" and "uPHI" shall mean Protected Health Information, Electronic
Protected Health Information and Unsecured Protected Health Information,
respectively, as defined in 45 C.F.R. §160.103.



2.8
"Privacy Laws" means (i) federal, state, provincial and local laws, rules,
regulations and governmental requirements relating to privacy or security of
PPD, including without limitation laws implemented pursuant to the California
Computer Security Breach Act (Cal. Civ. Code§§ 1798.29, 1798.80 - 1798.84),
California Assembly Bill 1950 (Cal. Civ. Code§1798.81.5), Massachusetts
Standards for the Protection of Personal Information of Residents of the
Commonwealth (201 CMR 17.00) and similar requirements, (ii) generally-accepted
industry standards concerning privacy, data protection, confidentiality or
information security, including without





--------------------------------------------------------------------------------




limitation the Payment Card Industry Data Security Standard, and any other
similar standards of which Philips has notified Company in writing, and (iii)
provisions of Philips privacy policies, statements or notices provided to
Company in writing.


2.9
"Privacy Rule" means Subpart E of 45 C.F.R. Part 164.



2.10
"Secretary" means the Secretary of U.S. Department of Health and Human Services.



2.11
"Security Rule" means Subpart C of 45 CFR Part 164.



2.12
"Subcontractor" means a (a) "subcontractor" (as defined at 45 CFR 160.103) of
Company or (b) any other third patty to whom the Company provides access to
Personal Data to support the Company's activities under the Underlying
Contracts.



2.13
"Underlying Contract(s)" means contracts between the Parties (including without
limitation as described on SCHEDULE A hereto) that require, permit or
contemplate the Company being provided with, having access to, and/or creating
Personal Data, including without limitation PHI subject to HIPAA and HIPAA
Regulations.



2.14
Other. Other capitalized terms used in this Agreement shall, (a) when used with
respect to PHI, have the same meaning as those terms have in the HIPAA Rules and
(b) when used with respect to other Personal Data, have that same meaning but
without being limited to PHI.




Section 3. OBLIGATIONS AND ACTIVITIES OF COMP ANY


3.1
General. With regard to its creation, maintenance, transmittal, use or
disclosure of Personal Data, Company agrees to:



(a)     Permissible Use/Disclosure. Not Use or disclose Personal Data other than
as permitted or required by this Agreement or as Required By Law;


(b)    No De-Identification. Not create de-identified PHI or other Personal Data
received from Philips, absent specific written permission from Philips.


(c)    No Data Aggregation Services. Not Use PHI to provide Data Aggregation
Services without the express written approval of Philips.


(d)    No Marketing. Not Use or disclose any Personal Data for marketing
purposes unless explicitly permitted by the Underlying Contract(s) or in writing
by Philips. Company shall not directly or indirectly receive payment for any Use
or disclosure of Personal Data for marketing purposes.


(e)    No Sale of Personal Data. Not directly or indirectly receive remuneration
in exchange for Personal Data except where explicitly permitted by the
Underlying Contract(s) and agreed to in writing by Philips and consistent with
the HIP AA Rules.


(f)    No Violation of HIPAA Privacy. Not Use or disclose PHI in a manner that
would violate Subpart E of 45 CFR Part 164 if done by Philips, unless permitted
by this Agreement.


(g)    Safeguards


(i)
For Protecting Personal Data. Implement administrative, physical, and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity, and availability of Personal Data that Company creates, receives,
maintains, or transmits; and



(ii)
For Preventing Impermissible Use or Disclosure of Personal Data. Use appropriate
safeguards to prevent any Use or Disclosure of Personal Data not permitted by
this Addendum;



(h)    Certain Standards. Develop, implement, maintain and use appropriate
administrative, technical, and physical Safeguards that reasonably and
appropriately protect the integrity, confidentiality and availability of, and to
prevent non-permitted or violating use or disclosure of, ePHI and other Personal
Data created, transmitted, maintained or received in connection with the
services, functions, and/or transactions to be provided under this Agreement,
consistent with and in compliance with the requirements of the HIPAA Security
Rule, and document and keep these Safeguards current. These Safeguards shall
extend to transmission, processing, and storage of ePHI and other Personal Data.
Transmission of ePHI and other Personal Data shall include transportation of
storage media,




--------------------------------------------------------------------------------




such as magnetic tape, disks or compact disk media, from one location to
another. Upon Philips request, Company will provide Philips with access to and
copies of documentation regarding such Safeguards.


(i)    Reports to Philips. Notify Philips in writing within ten (10) days of any
suspected or actual breach of security, security incident, intrusion or
unauthorized Use or disclosure of PHI or other Personal Data and/or any actual
or suspected Use or disclosure of PHI, or other Personal Data, in violation of
this Agreement or any applicable federal or state laws or regulations. Such
notice to Philips shall contain the identification (if known) of each individual
whose uPHI or other Personal Data has been, or is reasonably believed by Company
to have been, accessed, acquired, or disclosed during such breach, as well as:


(i)    Identify the nature of the non-permitted Use or disclosure or other
breach;


(ii)    Identify the Personal Data Used, accessed or disclosed;


(iii)    Identify who made the non-permitted Use or received the non-permitted
disclosure;


(iv)    Identify what corrective action Company took or will take to prevent
further non-permitted Uses or disclosures;


(v)    Identify what Company did or will do to mitigate any deleterious effect
of the non-permitted Use or disclosure; and


(vi)    Provide such other information, including a written report, as Philips
may reasonably request.


(j)    Corrective Action. Take (i) prompt corrective action to cure any such
deficiencies and (ii) any action pertaining to such unauthorized disclosure
required by applicable federal and state laws and regulations.


(k)    Costs. Pay for all reasonable costs associated with the notification of
individuals in connection with any breach of uPHI, including reasonable costs
for credit monitoring as reasonably determined by Philips.


3.2
SUBCONTRACTORS. Where permitted by the Underlying Contract(s) to utilize a
Subcontractor, or where permitted by Philips, ensure that any Subcontractors
that create, receive, maintain, or transmit PHI on behalf of Philips or Company
agree to the same restrictions and conditions that apply to Company with respect
to such information.



3.3
DESIGNATED RECORD SETS



(a)
Within ten (10) days of receiving a written request from Philips, make available
to Philips PHI necessary for Philips to respond to individuals' requests for
access to PHI about them in the event that the PHI in Company's possession
constitutes a Designated Record Set.



(b)
Within ten (10) days of receiving a written request from Philips, make available
to Philips PHI for amendment and incorporate any amendments to the PHI in
accordance with the Privacy Rule in the event that the PHI in Company's
possession constitutes a Designated Record Set.



(c)
Within two (2) days of Company receiving a request directly from an individual
for access, amendment or modification to, or disclosure to another person or an
accounting, of that or another individual's PHI, notify Philips of such request
and the contact information of that requesting person and identity of the
person's PHI being requested.



3.4
Accounting. Within ten (10) days of receiving a written request from Philips,
make available to Philips the information required for Philips to provide an
accounting of Disclosures as necessary to satisfy its obligations under 45 CFR
164.528;

3.5
Inspection by Secretary. Make its internal practices, books, and records
available to the Secretary and Philips, upon request, for purposes of
determining compliance with the Privacy and Security Rules.



3.6
Compliance with Privacy Laws. Comply with all applicable Privacy Laws to which
Company is subject.



3.7
Mitigation. Company shall use reasonable commercial efforts to mitigate any
harmful effect that is known to Company of a Use or disclosure of PHI by Company
in violation of this Agreement.





--------------------------------------------------------------------------------





Section 4. PERMITTED USES AND DISCLOSURES BY BUSINESS ASSOCIATE
Except as otherwise specified in this Agreement, Company may:
4.1
General. Use or disclose PHI as necessary to perform its obligations under the
Underlying Contracts. Such Use, disclosure or request of PHI shall utilize a
limited data set if practicable or otherwise the minimum necessary PHI to
accomplish the intended result of the Use, disclosure or request. Company also
agrees to implement and follow appropriate minimum necessary policies in the
performance of its obligations under this Agreement.



4.2
Required by Law. Use or disclose PHI as required by law.



4.3
Proper Management and Administration.



(a)    Use the PHI in its possession for its proper management and
administration and to carry out the legal responsibilities of Company;


(b)    Disclose the PHI in its possession to a third party for the purpose of
Company's proper management and administration or to carry out the legal
responsibilities of Company, provided that the disclosures are required by law
or Company obtains reasonable assurances from the third party regarding the
confidential handling of such PHI as required under the Privacy Rule.



Section 5. ADDITIONAL MATTERS RELATED TO PERSONAL DATA GENERALLY


5.1
Authorized Processing. Company shall Process Personal Data only (i) on behalf
and for the benefit of Philips, (ii) in accordance with Philips' instructions
and (iii) for the purposes authorized by this Agreement, the applicable
Underlying Contract or otherwise by Philips.



5.2
Limiting Access. Except with Philips' prior written consent, Company shall not
disclose or provide access to any Personal Data to any person, except to its
affiliates and Subcontractors with genuine need to access the Personal Data to
enable Company to meet its obligations under this Agreement or an Underlying
Contract.



5.3
Compliance Monitoring. Philips shall have the right to monitor compliance with
this Agreement ("Compliance"). During normal business hours, with reasonable
prior notice, Philips, its authorized representatives and relevant government
authorities may audit, monitor and inspect Company's facilities and equipment,
and any information or materials in Company's control, and interview Company's
key employees, relating to Company's obligations under this Agreement, including
without limitation, customer's security measures. Company shall allow all
necessary access and information to accomplish such audit.




Section 6. RED FLAGS RULE


6.1
Red Flags Rule Matters. If Company is a "Service Provider" (as defined at 16
C.F.R. §68 l.2) to Philips, Company must, with respect to activities performed
by Company concerning Philips' "Covered Accounts" (as defined in the Identity
Theft Red Flags Rule under the Fair and Accurate Credit Transaction Act, 16 CFR
Part 681):



(a)     conduct such activities in accordance with reasonable policies and
procedures of a "Service Provider" (as defined in the Red Flags Rule) designed
to detect, prevent and mitigate the risk of identity theft of individuals or
businesses purchasing Philips goods or services under those Covered Accounts,
and


(b)     promptly report to Philips any specific pattern, practice, or activity
("Red Flags Incident") that indicates the possible existence of identity theft
that Company detects as to Covered Accounts and, as appropriate, respond to and
mitigate, or assist Philips in responding to and mitigating, such Red Flags
Incident.




--------------------------------------------------------------------------------





Section 7. TERMINATION


7.1
Termination. This Agreement shall terminate on (a) the date that the last of the
Underlying Contracts terminates or expires or (b) on the date Philips terminates
for cause as authorized in Section 0 hereof, whichever is sooner.



7.2
Termination by Philips. Should Philips become aware of a breach of a material
term of this Agreement by Company, Philips shall provide Company with written
notice of such breach in sufficient detail to enable Company to understand the
specific nature of the breach. Philips shall be entitled, upon provision of such
notice, to immediately terminate the Underlying Contract(s) associated with such
breach. If for any reason Philips determines that such termination of the
Underlying Contract(s) is not feasible, Philips may report such breach to the
U.S. Department of Health and Human Services.



7.3
Effect of Termination. Upon termination of this Agreement for any reason,
Company, with respect to PHI received from Philips, or created, maintained, or
received by Company on behalf of Philips, shall:



(a)    Retain only that PHI which is necessary for Company to continue its
proper management and administration or to carry out its legal responsibilities;


(b)    Return to Philips or destroy the remaining PHI that Company still
maintains, if it is feasible to do so;


(c)    Continue to use appropriate safeguards and comply with Subpart C of 45
CFRPart 164 with respect to ePHI to prevent use or disclosure of the PHI, other
than as provided for in this Section, for as long as Company retains the PHI;


(d)    Not use or disclose the PHI retained by Company other than for the
purposes for which such PHI was retained and subject to the same conditions set
out in this Agreement which applied prior to termination; and


(e)     Return to Philips or destroy the PHI retained by Company when it is no
longer needed by Company for its proper management and administration or to
carry out its legal responsibilities.


7.4
Survival. The obligations of Business Associate under this Section 7 shall
survive the termination of this Agreement.




Section 8. MISCELLANEOUS


8.1
Remedies. Company agrees that any Processing of Personal Data in violation of
this Agreement or Privacy Law may cause immediate and irreparable harm to
Philips for which money damages may not be adequate remedy. In such case,
Company agrees that Philips may obtain specific performance and injunctive or
other equitable relief for any such violation, in addition to its remedies at
law, without proof of actual damages. Company agrees to waive any requirement
for the securing or posting of any bond in connection with such remedy.



8.2
Contact Information. If an individual, in seeking an accounting of the
disclosures of his/her PHI, requests that Philips provide such individual with
the identity of and a contact at Company in Company's capacity as a business
associate of Philips, Philips may provide the individual with the following
Company contact information:



 
 

Company contact information


8.3
Amendment. The Parties agree to take such action as is necessary, - including
negotiating in good faith, -- to amend this Agreement from time to time as is
necessary for Compliance with the requirements of the HIPAA Rules and any other
applicable law.



8.4
No Third Party Beneficiaries. Nothing in this Agreement shall confer upon any
person other than the Parties and their respective successors or assigns, any
rights, remedies, obligations, or liabilities whatsoever.



8.5
Interpretation. The terms of this Agreement shall prevail in the case of any
conflict with the terms of any Underlying Contract to the extent necessary to
allow Philips to comply with the HIPAA Rules.





--------------------------------------------------------------------------------







BUSINESS ASSOCIATE and PRIVACY AGREEMENT


SIGNATURE PAGE


IN WITNESS WHEREOF, the Parties acknowledge their agreement to the foregoing by
due execution of the Agreement by
their respective authorized representatives,


PHILIPS
 
COMPANY
 
 
image13.jpg [image13.jpg]
Signature
 
Signature
Name (print):
 
 
Name (print):
image14.jpg [image14.jpg]
Title:
 
 
Title:
image15.jpg [image15.jpg]
Date:
 
 
Date:
image16.jpg [image16.jpg]







--------------------------------------------------------------------------------

















SCHEDULE A
Underlying Contracts
















UNDERLYING CONTRACTS
List the specific contracts covered by this Appendix D.


Contract Title
Contract No
2013 Phillips Master Distributor Agreement
MD228
Phillips Manufacturer Representative Agreement
971036
Service Agreement
Dated 01/01/09
 
 



image17.jpg [image17.jpg]



